 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.2 
 
 
 
 
 
 
$74,000,000
 
CREDIT AGREEMENT
 
 
Dated as of May 5, 2009
 
among
 
FLEXSYS VERKAUF GMBH,
 
as Borrower,
 
FLEXSYS VERWALTUNGS- UND BETEILIGUNGSGESELLSCHAFT MBH,
 
as Holdings Guarantor,
 
THE LENDERS REFERRED TO HEREIN,
 
and
 
JEFFERIES FINANCE LLC,
 
as Sole Lead Arranger, Sole Bookrunner and Administrative Agent.
 

 
 

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

   
Page
 
ARTICLE I
DEFINITIONS
1
SECTION 1.01
Defined Terms
1
SECTION 1.02
Types of Loans and Borrowings
21
SECTION 1.03
Terms Generally; Currency Translation; Accounting Terms; GAAP
21
SECTION 1.04
Resolution of Drafting Ambiguities
23
     
ARTICLE II
THE LOANS
23
SECTION 2.01
Commitments
23
SECTION 2.02
Procedure for Borrowing
23
SECTION 2.03
Conversion and Continuation Options for Loans
24
SECTION 2.04
Optional and Mandatory Prepayments of Loans; Repayments of Loans
24
SECTION 2.05
Repayment of Loans; Evidence of Debt
26
SECTION 2.06
Interest Rates and Payment Dates; Default Interest
26
SECTION 2.07
Computation of Interest
27
SECTION 2.08
Agent Fees
27
SECTION 2.09
Termination of Commitments
27
SECTION 2.10
Inability to Determine Interest Rate; Unavailability of Deposits; Inadequacy of
Interest Rate
27
SECTION 2.11
Pro Rata Treatment and Payments
28
SECTION 2.12
Illegality
28
SECTION 2.13
Requirements of Law
29
SECTION 2.14
Taxes
29
SECTION 2.15
Indemnity
32
SECTION 2.16
Change of Lending Office
33
SECTION 2.17
Sharing of Setoffs
33
SECTION 2.18
Assignment of Commitments Under Certain Circumstances
33
SECTION 2.19
Notice of Certain Costs
34
     
ARTICLE III
REPRESENTATION AND WARRANTIES
34
SECTION 3.01
Organization, etc.
34
SECTION 3.02
Due Authorization, Non-Contravention, etc.
35
SECTION 3.03
Government Approval, Regulation, etc.
35
SECTION 3.04
Validity, etc.
35
SECTION 3.05
Financial Information
35
SECTION 3.06
No Material Adverse Effect
36
SECTION 3.07
Litigation
36
SECTION 3.08
Compliance with Laws and Agreements; No Defaults
36
SECTION 3.09
Ownership of Subsidiaries
36
SECTION 3.10
Ownership of Properties
37
SECTION 3.11
Intellectual Property
37
SECTION 3.12
Taxes
38
SECTION 3.13
Environmental
38
SECTION 3.14
Federal Reserve Regulations
39
SECTION 3.15
Disclosure; Accuracy of Information; Pro Forma Balance Sheets and Projected
Financial Statements
39
SECTION 3.16
Insurance
40
SECTION 3.17
Labor Matters
40
SECTION 3.18
Solvency
41
SECTION 3.19
Use of Proceeds
41
SECTION 3.20
Anti-Terrorism Laws
41
SECTION 3.21
Legal Form; No Filing
42
SECTION 3.22
Pari Passu Ranking; Liens
42



 


i

--------------------------------------------------------------------------------




ARTICLE IV
CONDITIONS
42
SECTION 4.01
Effective Date
42
     
ARTICLE V
AFFIRMATIVE COVENANTS
45
SECTION 5.01
Financial Information, Reports, Notices, etc.
45
SECTION 5.02
Compliance with Laws, etc.
47
SECTION 5.03
Maintenance of Properties
47
SECTION 5.04
Insurance
47
SECTION 5.05
Books and Records; Visitation Rights; Lender Meetings
47
SECTION 5.06
Environmental Covenant
48
SECTION 5.07
Existence; Conduct of Business
48
SECTION 5.08
Performance of Oblligations
48
SECTION 5.09
Use of Proceeds
48
SECTION 5.10
Payment of Taxes and Claims
48
SECTION 5.11
Additional Guarantors
49
SECTION 5.12
Pension Plans
49
SECTION 5.13
Maintenance of Corporate Separateness
49
     
ARTICLE VI
NEGATIVE COVENANTS
50
SECTION 6.01
Indebtedness
50
SECTION 6.02
Liens
51
SECTION 6.03
Fundamental Changes; Line of Business
53
SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions
54
SECTION 6.05
Asset Sales
56
SECTION 6.06
Sale and Leaseback Transactions
56
SECTION 6.07
Restricted Payments
57
SECTION 6.08
Transactions with Affiliates
57
SECTION 6.09
Restrictive Agreements
58
SECTION 6.10
Amendments or Waivers of Certain Documents; Prepayments of Certain Indebtedness
58
SECTION 6.11
Accounting Treatment; Fiscal Year
59
SECTION 6.12
Fixed Charge Coverage Ratio
59
SECTION 6.13
Total Leverage Ratio
59
SECTION 6.14
Capital Expenditures
60
SECTION 6.15
Maximum Trade Payables
60
SECTION 6.16
Hedging Agreements
60
SECTION 6.17
Limitation on Issuances and Sales of Equity Interests of Subsidiaries and
Preferred Equity Interests
60
     
ARTICLE VII
EVENTS OF DEFAULT
60
SECTION 7.01
Listing of Events of Default
60
SECTION 7.02
Action if Bankruptcy
63
SECTION 7.03
Action if Other Event of Default
63







ii

--------------------------------------------------------------------------------




 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT
63
SECTION 8.01
Appointment and Authority
63
SECTION 8.02
The Administrative Agent and its Affiliates
63
SECTION 8.03
Duties of Administrative Agent; Exculpatory Provisions
64
SECTION 8.04
Reliance by Administrative Agent
66
SECTION 8.05
Delegation of Duties
66
SECTION 8.06
Resignation of Administrative Agent
66
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
67
     
ARTICLE IX
MISCELLANEOUS
68
SECTION 9.01
Notices
68
SECTION 9.02
Survival of Agreement
69
SECTION 9.03
Binding Effect
70
SECTION 9.04
Successors and Assigns
70
SECTION 9.05
Expenses; Indemnity
72
SECTION 9.06
Right of Setoff
74
SECTION 9.07
Applicable Law
74
SECTION 9.08
Waivers; Amendment
74
SECTION 9.09
Interest Rate Limitation
76
SECTION 9.10
Entire Agreement
77
SECTION 9.11
WAIVER OF JURY TRIAL
77
SECTION 9.12
Severability
77
SECTION 9.13
Counterparts
77
SECTION 9.14
Headings
77
SECTION 9.15
Jurisdiction; Consent to Service of Process
78
SECTION 9.16
Confidentiality
78
SECTION 9.17
Posting of Approved Electronic Communications
79
SECTION 9.18
Treatment of Information
80
SECTION 9.19
USA PATRIOT Act Notice
81
SECTION 9.20
No Fiduciary Duty
82
SECTION 9.21
Judgment Currency
82







 
iii

--------------------------------------------------------------------------------


 
            



 
EXHIBIT A
Form of Administrative Questionnaire

 
EXHIBIT B
Form of Borrowing Request

 
EXHIBIT C
Form of Assignment and Assumption

 
EXHIBIT D
Form of Compliance Certificate

 
EXHIBIT E-1
Form of Opinion of Kirkland & Ellis LLP

 
EXHIBIT E-2
Form of Opinion of Allen & Overy LLP

 
EXHIBIT F
Form of Note

 
EXHIBIT G
Form of Closing Certificate

 
EXHIBIT H
Form of Holdings Guarantee Agreement

 
EXHIBIT I
Form of Solvency Certificate



 
SCHEDULE 2.01
Lenders and Commitments

 
SCHEDULE 3.05
Financial Information

 
SCHEDULE 3.09(a)
Subsidiaries

 
SCHEDULE 3.09(b)
Securities

 
SCHEDULE 3.10(a)
Options, Rights of First Refusal, Etc.

 
SCHEDULE 3.16
Insurance
  SCHEDULE 6.01(ii)(A)         Existing Indebtedness   SCHEDULE 6.01(ii)(B)
Existing Indebtedness



 
SCHEDULE 6.02(ii)
Existing Liens

 
SCHEDULE 6.04
Existing Investments

 
SCHEDULE 6.09
Existing Restrictions

 
SCHEDULE 6.10(d)
Material Agreements


 
iv

--------------------------------------------------------------------------------

 
 
 
       CREDIT AGREEMENT (this “Agreement”) dated as of May 5, 2009, among
Flexsys Verkauf GmbH, a limited liability company organized under the laws of
the Federal Republic of Germany (the “Borrower”); Flexsys Verwaltungs- und
Beteiligungsgesellschaft mbH, a limited liability company organized under the
laws of the Federal Republic of Germany (the “Holdings Guarantor”); each of the
Lenders (as defined in Section 1.01); and Jefferies Finance LLC, as sole lead
arranger (in such capacity, the “Arranger”), as sole bookrunner (in such
capacity, the “Bookrunner”) and as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
 
The parties hereto agree as follows:
 
ARTICLE I
 


 
DEFINITIONS
 
SECTION 1.01. Defined Terms.  As used in this Agreement, the following terms
shall have the meanings specified below:
 
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
 
“ABR Loan” means any Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.
 
“Activities” has the meaning assigned to such term in Section 8.02(b).
 
“Adjusted LIBO Rate” means, with respect to any Interest Period for any
Eurodollar Borrowing, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the LIBO Rate by (b)(i) a percentage equal to 100%
minus (ii) the reserve percentage applicable two Business Days before the first
day of such Interest Period under regulations issued from time to time by the
Board of Governors for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) for a member
bank of the Federal Reserve System in New York City with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities (or with respect
to any other category of liabilities that includes deposits by reference to
which the LIBO Rate is determined) having a term equal to such Interest Period.
 
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
 
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A or otherwise in the form supplied by the Administrative Agent.
 
“Affiliate” of any Person means any other Person which, directly or indirectly
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such Person (excluding any trustee under, or any committee
with responsibility for administering, any Pension Plan); provided, however,
that for purposes of Section 6.08, the term “Affiliate” shall also include (i)
any Person that directly or indirectly owns more than 10% of Equity Interests
having ordinary voting power for the election of directors (or Persons
performing similar functions) of the Person specified or (ii) any Person that is
an executive officer or director of the Person specified.
 
“Agent Fees” has the meaning assigned to such term in Section 2.08(a).
 
“Agents’ Groups” has the meaning assigned to such term in Section 8.02(b).
 
“Agreement” has the meaning assigned to such term in the preamble hereto.
 

--------------------------------------------------------------------------------


“Alternate Base Rate” means, with respect to any day, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate per annum
shall be equal at all times to the highest of the following:
 
(a)           the “U.S. Prime Lending Rate” as most recently published in the
Wall Street Journal;
 
(b)           the sum of (i) the Federal Funds Rate as in effect on such day
plus (ii) 0.50%;
 
(c)           the sum of (i) the Adjusted LIBO Rate for such day as if the
Interest Period then in effect was one day plus (ii) 1.00%; and
 
(d)           4.50% per annum.
 
“Anti-Terrorism Laws” has the meaning assigned to such term in Section 3.20(a).
 
“Applicable Margin” means, for any day, (a) 7.50% per annum, in the case of ABR
Loans, and (b) 8.50% per annum, in the case of Eurodollar Loans.
 
“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
notice of conversion or continuation, and any other notice, demand,
communication, information, document and other material relating to a request
for a new, or a conversion of an existing, Borrowing, (ii) any notice pursuant
to Section 2.04 and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Article IV or any other
condition to any Borrowing hereunder or any condition precedent to the
effectiveness of this Agreement.
 
“Approved Electronic Platform” has the meaning assigned to such term in Section
9.17(a).
 
“Arranger” has the meaning assigned to such term in the preamble hereto.
 
“Asset Sale” means any direct or indirect sale, transfer, lease (as lessor),
conveyance or other disposition (including by way of merger or consolidation) by
the Borrower or any of its Subsidiaries of any of its Property (other than
dispositions of cash and cash equivalents in the ordinary course of its
business), including any sale or issuance of any Equity Interests of any
Subsidiary.
 
“Asset Sale Prepayment Event” means any Asset Sale, except (a) Asset Sales
permitted by Section 6.05 (other than Section 6.05(vii) thereof) and (b) any
such transaction or series of transactions which, if otherwise constituting an
Asset Sale Prepayment Event, do not generate Net Proceeds in excess of $500,000
(or, when taken together with all other such transactions (and any Destructions
and Takings in such Fiscal Year), do not generate Net Proceeds in excess of
$500,000 in the aggregate in such Fiscal Year).
 
2

--------------------------------------------------------------------------------


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent in accordance with
Section 9.04(b), in the form of Exhibit C or such other form as shall be
approved by the Administrative Agent.
 
“Authorized Officer” means, with respect to the Borrower, those of its managing
directors and/or procurists whose signature and incumbency has been certified to
the Administrative Agent and the Lenders by the Borrower in a certificate dated
the Effective Date, or any successor certificate thereto.
 
“Base Amount” has the meaning assigned to such term in Section 6.14(a).
 
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States, or any successor thereto.
 
“Bookrunner” has the meaning assigned to such term in the preamble hereto.
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Borrowing” means a Loan or group of Loans to the Borrower of the same Type made
(including through a conversion or continuation) by the applicable Lenders on a
single date and as to which a single Interest Period is in effect.
 
“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.02 as a date on which the Borrower requests Loans to be made
hereunder.
 
“Borrowing Request” has the meaning assigned to such term in Section 2.02(a).
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York or Frankfurt am Main, Germany are
authorized or required by law to close.
 
“Capital Expenditures” means, for any period, any and all expenditures made by
the Borrower or any of its Subsidiaries in such period for assets added to or
reflected in its property, plant and equipment accounts or other similar capital
asset accounts or comparable items or any other capital expenditures that are,
or should be, set forth as “additions to plant, property and equipment” on the
financial statements of the Borrower and its Subsidiaries prepared in accordance
with GAAP, whether such asset is purchased for cash or by the incurrence of
Indebtedness, accrued as a liability or otherwise.  Notwithstanding the
foregoing, Capital Expenditures shall not include capital expenditures funded
with Net Proceeds which represent the repair, replacement, substitution,
restoration of or reinvestment in property in accordance with Section 2.04(b).
 
“Capital Lease Obligations” means all monetary obligations of the Borrower and
its Subsidiaries under any leasing or similar arrangement conveying the right to
use real or personal property, or a combination thereof, which, in accordance
with GAAP, is required to be classified and accounted for as capital leases, and
the amount of such monetary obligations shall be the capitalized amount thereof
determined in accordance with GAAP and the stated maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease or
other arrangement prior to the first date on which such lease may be terminated
by the lessee without payment of a penalty.
 
“Cash Equivalents” means Permitted Investments.
 
3

--------------------------------------------------------------------------------


“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period, excluding any such Consolidated Interest Expense not payable in
cash (such as, for example, amortization of discount and amortization of debt
issuance costs).
 
“Change of Control” means any one or more of the following events shall occur
and be continuing:
 
     (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for purposes of this
clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of Voting Stock representing 35% or more (or 40% or more in the case
of any such “person” or “group” that is, on the Effective Date, the beneficial
owner (as defined above) of 25% or more of such Voting Stock) of the voting
power of the total outstanding Voting Stock of the Parent;
 
    (ii) since the Effective Date, individuals who on such date constituted the
board of directors of the Parent (together with any new directors whose election
to the Board of Directors or whose nomination for election by the shareholders
of the Parent was approved by a vote of the majority of the directors of the
Parent then still in office who were either directors on such date or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors of the Parent then in
office;
 
     (iii) at any time a “Change of Control” (or any other defined term having a
similar purpose) occurs under any Material Indebtedness or any Holdings Material
Indebtedness;
 
    (iv) Parent at any time ceases to own, directly or indirectly, 100% of the
Equity Interests of the Holdings Guarantor or ceases to have the power to vote,
or direct the voting of, any such Equity Interests of Parent;
 
    (v) Parent, at any time prior to the occurrence of the Permitted Transfer,
ceases to own, directly or indirectly, 100% of the Equity Interests of Flexsys
AG or ceases to have the power to vote, or direct the voting of, any such Equity
Interests;
 
    (vi) the Holdings Guarantor at any time ceases to own directly 76.09% of the
Equity Interests of the Borrower or ceases to have the power to vote, or direct
the voting of, any such Equity Interests;
 
    (vii) Flexsys AG at any time ceases to own directly, prior to the occurrence
of the Permitted Transfer, 23.91% of the Equity Interests of the Borrower or
ceases to have the power to vote, or direct the voting of, any such Equity
Interests; or
 
    (viii) after the Permitted Transfer, Flexsys Holdings B.V. ceases to own
directly 23.91% of the Equity Interests of the Borrower or ceases to have the
power to vote, or direct the voting of, any such Equity Interests.
 
For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of Voting Stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
 
“Charges” has the meaning assigned to such term in Section 9.09.
 
4

--------------------------------------------------------------------------------


“Closing Certificate” means a certificate substantially in the form of
Exhibit G.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make a Loan hereunder on the Effective Date.  The amount of each
Lender’s Commitment is set forth on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The aggregate amount of the Lenders’ Commitments is $74.0 million.
 
“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents, including all
Approved Electronic Communications.
 
“Compliance Certificate” has the meaning assigned to such term in
Section 5.01(a) and shall be substantially in the form of Exhibit D.
 
“Consolidated EBITDA” means, for any period, the sum of Consolidated Net Income
for such period, plus, without duplication, the following to the extent deducted
in calculating such Consolidated Net Income:  (a) Consolidated Interest Expense
for such period, (b) income tax expense determined on a consolidated basis in
accordance with GAAP (it being understood and agreed that notwithstanding
anything to the contrary herein or as may be required under GAAP, Permitted Tax
Distributions actually made in cash during such period shall be deemed to
constitute income tax expense paid in cash during such period), (c) depreciation
expense determined on a consolidated basis in accordance with GAAP, (d)
amortization expense determined on a consolidated basis in accordance with GAAP,
(e) any unusual or non-recurring non-cash charges (including any impairment
charge or asset write-off pursuant to GAAP) (provided that if any such non-cash
charge represents an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), (f) non-cash stock
compensation expenses, including any such non-cash expenses arising from stock
options, stock grants or other equity-incentive programs, the granting of stock
appreciation rights and similar arrangements, (g) to the extent the related loss
is not added back in calculating such Consolidated Net Income, proceeds of
business interruption insurance policies to the extent of such related loss and
(h) costs and expenses arising from the Transactions not otherwise capitalized
not to exceed $1.0 million, which were incurred on or prior to the date that is
six months after the Effective Date; and minus, without duplication, (i) all
non-cash items increasing such Consolidated Net Income (excluding (x) any
non-cash item to the extent that it represents an accrual of cash receipts to be
received in a subsequent period and (y) the amount attributable to minority
interests) and (ii) any unusual or non-recurring gains.
 
Consolidated EBITDA shall be calculated on a Pro Forma Basis to give effect any
Asset Sales consummated at any time on or after the first day of the Test Period
thereof as if each such Asset Sale had been effected on the first day of such
Test Period.
 
Notwithstanding the foregoing (i) Consolidated EBITDA for the Fiscal Quarter of
the Borrower and its Subsidiaries ended September 30, 2008 shall be deemed to be
$9,596,468, (ii) Consolidated EBITDA for the Fiscal Quarter of the Borrower and
its Subsidiaries ended December 31, 2008 shall be deemed to be $10,179,931 and
(iii) Consolidated EBITDA for the Fiscal Quarter of the Borrower and its
Subsidiaries ended March 31, 2009 shall be deemed to be $5,161,000.
 
5

--------------------------------------------------------------------------------


“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of:
 
(a)           Cash Interest Expense for such period (net of interest income
actually received in cash during such period);
 
(b)           all cash payments in respect of income taxes made during such
period (it being understood and agreed that notwithstanding anything to the
contrary herein or as may be required under GAAP, Permitted Tax Distributions
actually made in cash during such period shall be deemed to constitute cash
payments in respect of income taxes made during such period) (net of any cash
refund in respect of income taxes actually received during such period); and
 
(c)           the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period (as determined
on the first day of the respective period).
 
Notwithstanding the foregoing, solely for purposes of calculating the Fixed
Charge Coverage Ratio, (i) Cash Interest Expense shall be deemed to be
$2,220,000 for each of the Fiscal Quarters of the Borrower and its Subsidiaries
ended September 30, 2008, December 31, 2008 and March 31, 2009 and (ii) cash
payments in respect of income taxes shall be deemed to be $2,606,344 for the
Fiscal Quarter of the Borrower and its Subsidiaries ended September 30, 2008,
$2,911,096 for the Fiscal Quarter of the Borrower and its Subsidiaries ended
December 31, 2008 and $1,409,360 for the Fiscal Quarter of the Borrower and its
Subsidiaries ended March 31, 2009.
 
“Consolidated Indebtedness” means, at a particular date, the aggregate stated
balance sheet amount of all Indebtedness of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP at such date
(excluding PLPA Indebtedness), plus, without duplication, the principal amount
of Indebtedness of the Borrower and its Subsidiaries constituting original issue
discount.
 
“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:
 
    (a)           the interest expense of the Borrower and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP
consistently applied (including (i) amortization of debt issuance costs and debt
discount, (ii) the net payments, if any, under Hedging Agreements (including
amortization of discounts), (iii) the interest portion of any deferred payment
obligation, (iv) accrued interest and (v) commissions, discounts and other fees
and charges incurred in respect of letters of credit or bankers-acceptance
financings);
 
(b)           the interest component of all Capital Lease Obligations paid or
accrued during such period; and
 
(c)           all interest capitalized during such period.
 
Consolidated Interest Expense and Cash Interest Expense shall be calculated on a
Pro Forma Basis to give effect to any Indebtedness incurred, assumed or
permanently repaid or extinguished during the relevant Test Period in connection
with the Transactions and Asset Sales as if such incurrence, assumption,
repayment or extinguishing had been effected on the first day of such Test
Period.
 
6

--------------------------------------------------------------------------------


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP consistently applied; provided that (i)
notwithstanding anything to the contrary herein or as may be required under
GAAP, the aggregate amount of Permitted Tax Distributions actually made in cash
during such period shall be deemed to constitute income tax expense paid in cash
during such period and (ii) there shall not be included in such Consolidated Net
Income:
 
(a)           any extraordinary gains or losses or expenses;
 
            (b)           any net income or loss of any Person if such Person is
not a Subsidiary, except Consolidated Net Income shall be increased by the
amount of cash actually distributed by such Person during such period to the
Borrower or a Subsidiary as a dividend or other distribution (subject, in the
case of a dividend or other distribution paid to a Subsidiary, to the
limitations contained in clause (c) below);
 
            (c)           the net income of any Subsidiary to the extent that
the declaration of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted, directly or indirectly, without prior
approval (that has not been obtained), pursuant to the terms of its charter or
any agreement, instrument and governmental regulation applicable to such
Subsidiary or its equityholders;
 
            (d)           any gain or loss realized upon the sale or other
disposition of (x) any assets which is not sold or otherwise disposed of in the
ordinary course of business or (y) any Equity Interests of any Person; and
 
            (e)           the cumulative effect of a change in accounting
principles.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person whether by
ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“CPA” means the ACMS-Agreement (Vereinbarung über ein Automatisches
Cash-Management System (ACMS)) made between, inter alia, the Holdings Guarantor,
the Borrower and Commerzbank AG, which was signed by Commerzbank AG on June 6,
1998, as amended.
 
“Debt Incurrence” has the meaning assigned to such term in Section 2.04(b)(i).
 
“Default” means any Event of Default and any event or condition which upon
notice, lapse of time or both would constitute an Event of Default.
 
“Defaulting Lender” has the meaning assigned to such term in Section 2.11(b).
 
“Destruction” means any and all damage to, or loss or destruction of, or loss of
title to, all or any portion of the Property of the Borrower or any of its
Subsidiaries.
 
“Dollar Equivalent” means, as to any amount denominated in any currency other
than Dollars as of any date of determination, the amount of Dollars that would
be required to purchase the amount of such currency based upon the Spot Selling
Rate as of such date, and as to any amount denominated in Dollars, such amount
in Dollars.
 
“Dollars” or “$” means lawful money of the United States of America.
 
7

--------------------------------------------------------------------------------


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
 
“Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.
 
“Environmental Claim” means any accusation, allegation, notice of violation,
claim, demand, order, directive, proceeding, cost recovery action or other cause
of action by, or on behalf of, any Governmental Authority or any other Person
for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, tangible or intangible
property damage, natural resource damages, nuisance, pollution, any adverse
effect on the Environment caused by any Hazardous Material, or for fines,
penalties or restrictions, resulting from or based upon:  (a) the existence, or
the continuation of the existence, of a Release or threatened Release (including
sudden or non-sudden, accidental or non-accidental Releases); (b) exposure to
any Hazardous Material; (c) the presence, generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Material; or
(d) the violation or alleged violation of, or any other potential liability
arising under, any Environmental Law or Environmental Permit.
 
“Environmental Laws” means any and all applicable treaties, laws (including
common law), statutes, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions or binding agreements or other Requirements of Law
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the protection of public health from environmental hazards,
protection of the Environment, preservation or reclamation of natural resources,
natural resource damages, occupational safety or health, the management, Release
or threatened Release of, or exposure to, any Hazardous Material, and any and
all Environmental Permits.
 
“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental investigation, remediation and other response
costs, administrative oversight costs, fines, penalties or indemnities), of the
Borrower or any of its Subsidiaries directly or indirectly resulting from or
based upon (a) the existence, or the continuation of the existence, of a Release
or threatened Release (including sudden or non-sudden, accidental or
non-accidental Releases); (b) exposure to any Hazardous Material; (c) the
presence, generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material; or (d) the violation or alleged violation of
any Environmental Law or Environmental Permit.
 
“Environmental Permit” means any permit, approval, authorization, certificate,
license, registration, notification, exemption, variance, filing or permission
required by or from any Governmental Authority pursuant to any Environmental
Law.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests or shareholdings in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person.
 
“Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation
D.
 
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
 
8

--------------------------------------------------------------------------------


“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of Article
II.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Exchange Act” means the Securities Exchange Act of 1934.
 
“Executive Order” has the meaning assigned to such term in Section 3.20(a).
 
“Federal Funds Rate” means, for any day, a fluctuating interest rate per annum
equal for such day to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day that is a Business
Day, the average of the quotations for such day on such transactions received by
the Administrative Agent from three Federal funds brokers of recognized standing
selected by it.
 
“Fee Letter” means the confidential Fee Letter, dated May 5, 2009, between the
Borrower and Jefferies Finance LLC.
 
“Financial Covenants” means those covenants and agreements of the Loan Parties
set forth in Sections 6.12 through 6.15, inclusive.
 
“Financial Officer” of any corporation, partnership or other entity means, the
financial manager, the managing director, the chief financial officer, the chief
executive officer, the principal accounting officer, treasurer, assistant
treasurer or controller of such corporation, partnership or other entity.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any period of twelve consecutive calendar months ending
December 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “2009 Fiscal Year”) refer to the Fiscal Year ending
December 31 occurring during such calendar year.
 
“Flexsys AG” means a stock corporation incorporated under the laws of
Switzerland and registered with the Trade Registry under the registration no.
CH-170.3.017.176-6-Zug, having its registered address at Bahnhofstrasse 23,
CH-6301 Zug, Switzerland‬‪.
 
“Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of (a) (i)
Consolidated EBITDA for such Test Period minus (ii) the aggregate amount of
Capital Expenditures for such Test Period to (b) Consolidated Fixed Charges for
such Test Period.
 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to a “synthetic lease”), (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation, and the term “Guaranteed”
shall have a meaning correlative thereto; provided that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business of the Borrower and its Subsidiaries.  The amount of the obligation
under any Guarantee shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made (including principal, interest and fees) and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee, unless such primary obligation and the
maximum amount for which such guarantor may be liable are not stated or
determinable, in which case the amount of the obligation under such Guarantee
shall be such guarantor’s maximum reasonably anticipated liability in respect
thereof as determined by the guarantor in good faith; irrespective, in any such
case, of any amount thereof that would, in accordance with GAAP, be required to
be reflected on a balance sheet of such Person.
 
9

--------------------------------------------------------------------------------


“Guarantee Agreements” means, collectively, the Holdings Guarantee Agreement and
the Subsidiary Guarantee Agreement.
 
“Guarantors” means, collectively, the Holdings Guarantor and the Subsidiary
Guarantors, if any.
 
“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and constituents, including crude oil, petroleum or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment, radon or any
other radioactive materials including any source, special nuclear or by-product
material, mold, fungi, or other biological materials of any nature, which could
reasonably be expected to have an adverse effect on human health or the
environment, or which can give rise to liability under, or are subject to
regulation pursuant to, any Environmental Law.
 
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
any swap, forward, future or derivative transaction or option and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in interest rate, currency values or commodity prices.
 
“Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
 
“Holdings Guarantee Agreement” means the Holdings Guarantee Agreement,
substantially in the form of Exhibit H, made on the Effective Date by the
Holdings Guarantor.
 
“Holdings Guarantor” has the meaning assigned to such term in the preamble
hereto.
 
“Holdings Intercompany Loan” means the Intercompany Loan to be made by the
Borrower to the Holdings Guarantor on the Effective Date in an aggregate
principal amount not exceeding the Net Proceeds of the Loans (but in any event
in an aggregate principal amount equal to at least $62.0 million).
 
10

--------------------------------------------------------------------------------


“Holdings Material Indebtedness” means Indebtedness (other than (i) any
intercompany Indebtedness among the Holdings Guarantor and Parent and their
Subsidiaries and (ii) the Guarantee under the Holdings Guarantee Agreement) and
Hedging Obligations of the Holdings Guarantor, individually or in an aggregate
principal amount exceeding $5.0 million.  For purposes of determining Holdings
Material Indebtedness, the “principal amount” of any Hedging Obligations of the
Holdings Guarantor at any time shall be the Termination Value thereof at such
time.
 
“Increased Cost Lender” has the meaning assigned to such term in Section 2.18.
 
“Indebtedness” of any Person means, without duplication, (i) obligations of such
Person for borrowed money or evidenced by bonds, debentures, notes and similar
instruments; (ii) all Capital Lease Obligations of such Person; (iii) all
Indebtedness of others secured by any Lien on any Property of such Person,
whether or not the obligations secured thereby have been assumed; provided that
if such Indebtedness shall not have been assumed by such Person and is otherwise
non-recourse to such Person, the amount of such obligation treated as
Indebtedness shall not exceed the fair market value of such Property; (iv) all
indebtedness of such Person representing the deferred purchase price of Property
or services (excluding (A) trade payables and accrued expenses incurred in the
ordinary course of business of the Borrower and its Subsidiaries and (B) any
earn-out obligation until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP and if not paid after becoming due
and payable); (v) all obligations of such Person for the reimbursement of any
obligor in respect of letters of credit (whether drawn or undrawn), letters of
guaranty (whether drawn or undrawn), bankers’ acceptances and similar credit
transactions; (vi) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person;
(vii) all net Hedging Obligations; and (viii) all Guarantees by such Person in
respect of liabilities, obligations or indebtedness of the kind described in
clauses (i) through (vii).  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except (other than in the case of general partner liability) to the extent that
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  The amount of any net Hedging Obligations on any date shall be deemed
to be the Termination Value.
 
“Indemnified Taxes” has the meaning assigned to such term in Section 2.14(a).
 
“Information” has the meaning assigned to such term in Section 9.16.
 
“Information Memorandum” means the confidential information memorandum dated
April 2009 in the form approved by the Borrower concerning the Holdings
Guarantor and the Borrower which, at the Borrower’s request and on its behalf,
was prepared in relation to this transaction and distributed by the Arranger and
the Bookrunner to selected financial institutions before the date of this
Agreement.
 
“Interest Payment Date” means, with respect to any Loan, (a) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and
(b) the date of any refinancing of such Borrowing with a Borrowing of a
different Type.
 
“Interest Period” means (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing (including any date on which such
Borrowing shall have been converted from a Borrowing of a different Type) or on
the last day of the immediately preceding Interest Period applicable to such
Borrowing, as the case may be, and ending on the numerically corresponding day
(or, if there is no numerically corresponding day, on the last day) in the
calendar month that is 1, 2 or 3 months thereafter, as the Borrower may elect;
or (b) as to any ABR Borrowing, the period commencing on the date of such
Borrowing (including any date on which such Borrowing shall have been converted
from a Borrowing of a different Type) or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the earliest of (i) the next succeeding March 31, June 30,
September 30 or December 31, (ii) the Maturity Date and (iii) the date such
Borrowing is prepaid in accordance with Section 2.04 or converted in accordance
with Section 2.03; provided, however, that if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurodollar Borrowing only,
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business
Day.  Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period.
 
11

--------------------------------------------------------------------------------


“Investment” has the meaning assigned to such term in Section 6.04.
 
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.21.
 
“Judgment Currency Conversion Date” shall have the meaning assigned to such term
in Section 9.21.
 
“Leased Real Property” means each parcel of Real Property leased, subleased or
otherwise occupied or utilized by any Loan Party, as lessee, where the aggregate
annual rent, as of the Effective Date, with respect to such Property is in
excess of $100,000.
 
“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender and (b) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
 
“Lender Appointment Period” has the meaning assigned to such term in Section
8.06.
 
“Lender Parties” has the meaning assigned to such term in Section 9.20.
 
“Lenders” means the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial Lenders and each
Person that shall become a Lender hereunder pursuant to Section 9.04 for so long
as such initial Lender or Person, as the case may be, shall be a party to this
Agreement as a Lender.
 
“LIBO Rate” means, as with respect to any Interest Period for any Eurodollar
Borrowing, the greater of (x) the rate determined by the Administrative Agent to
be the offered rate for deposits in Dollars for the applicable Interest Period
appearing on the Reuters LIBOR01 Screen as of 11:00 a.m., London time, on the
second full Business Day next preceding the first day of each Interest
Period.  In the event that such rate does not appear on the Reuters LIBOR01
Screen (or otherwise on the Reuters screen), the LIBO Rate for the purposes of
this definition shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be selected by
the Administrative Agent or, in the absence of such availability, the LIBO Rate
shall be the rate of interest determined by the Administrative Agent to be the
rate per annum at which the Administrative Agent is offered deposits in Dollars
in immediately available funds in the London interbank market at 11:00 a.m.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to its portion of the amount of such Eurodollar
Borrowing for a period equal to such Interest Period and (y) 3.50% per annum.
 
“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
deed to secure debt, lien, pledge, encumbrance, charge, assignment,
hypothecation or security interest in or on such Property, or any arrangement to
provide priority or preference or any filing of any notice of lien under any
applicable notice or recording statute of any Governmental Authority, including
any easement, right-of-way or other encumbrance on title to Real Property, in
each of the foregoing cases whether voluntary or imposed by law, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such Property,
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities and (d) any other agreement intended
to give or create any of the foregoing.
 
12

--------------------------------------------------------------------------------


“Loan Documents” means this Agreement, any Guarantee Agreement, and, solely for
purposes of Section 7.01(a), the Fee Letter.
 
"Loan Parties" means the Borrower and the Subsidiary Guarantors.
 
“Loans” means the Loans made pursuant to Section 2.01(a).
 
“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, operations, properties, prospects or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or (b) material impairment of the
ability of the Holdings Guarantor or any of the Loan Parties to perform their
obligations under any Loan Document or (c) material impairment of the rights of
or benefits available to the Lenders or the Administrative Agent under any Loan
Document.
 
“Material Indebtedness” means Indebtedness (other than (i) any intercompany
Indebtedness among the Borrower and Parent and their respective Subsidiaries and
(ii) the Loans, and in the case of the Subsidiary Guarantors, the Guarantees
under the Subsidiary Guarantee Agreement) and Hedging Obligations of any one or
more of the Loan Parties and their respective Subsidiaries, individually or in
an aggregate principal amount exceeding $1.0 million.  For purposes of
determining Material Indebtedness, the “principal amount” of any Hedging
Obligations of such Loan Party or Subsidiary at any time shall be the
Termination Value thereof at such time.
 
“Maturity Date” means the second anniversary of the Effective Date.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.09.
 
“Maximum Trade Payables” means, with respect to any date of determination, the
aggregate amount of trade payables of the Loan Parties and their respective
Subsidiaries that are outstanding on such date as determined on a consolidated
basis in accordance with GAAP.
 
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
 
“Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale,
Destruction or Taking, (a) the cash proceeds actually received in respect of
such event, including (i) any cash received in respect of any non-cash proceeds,
but only as and when received, and (ii) in the case of a Destruction or a
Taking, insurance proceeds, condemnation awards and similar payments, only to
the extent in excess of $500,000 in the aggregate for all such events in any
Fiscal Year, net of (b) the sum of (i) all reasonable fees and out-of-pocket
expenses paid by the Borrower and its Subsidiaries in connection with such
event, (ii) the amount of all taxes paid (or reasonably and in good faith
estimated to be payable) by the Borrower and its Subsidiaries in connection with
such event, including any withholding taxes imposed on the repatriation of
proceeds, (iii) in the case of an Asset Sale, Destruction or Taking, the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the properties
subject to such Asset Sale, Destruction or Taking (so long as such Lien was
permitted to encumber such properties under the Loan Documents at the time of
such Asset Sale, Destruction or Taking) and which is repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such properties),
and (iv) the amount of any reasonable reserves established by, and reflected on
the financial statements of, the Borrower and its Subsidiaries in accordance
with GAAP (other than any taxes deducted pursuant to clause (ii) above) (x)
associated with the assets that are the subject of such event and (y) retained
by the Borrower or any of its Subsidiaries to fund contingent liabilities that
are directly attributable to such event and that are reasonably estimated to be
payable by the Borrower or any of its Subsidiaries within six months following
the date that such event occurred (other than in the case of contingent tax
liabilities, which shall be reasonably estimated to be payable within the
current or immediately succeeding tax year); provided that any amount by which
such reserves are reduced for reasons other than payment of any such contingent
liabilities shall be considered “Net Proceeds” on the date of such reduction.
 
13

--------------------------------------------------------------------------------


“Non-Consenting Lender” has the meaning assigned to such term in Section 2.18.
 
“Note” means a note substantially in the form of Exhibit F.
 
“Obligations” means, collectively, the Loans and all other amounts, obligations,
covenants and duties owing by the Holdings Guarantor or any Loan Party to the
Administrative Agent, any Lender, any Affiliate of any of them or any
Indemnitee, of every type and description (whether by reason of an extension of
credit, loan, guaranty, indemnification or otherwise), present or future,
arising under this Agreement or any other Loan Document, whether direct or
indirect (including those acquired by assignment), absolute or contingent, due
or to become due, now existing or hereafter arising and however acquired and
whether or not evidenced by any note, guaranty or other instrument or for the
payment of money, including all fees, interest (including interest accruing
after the maturity of the Loans made to the Borrower and interest accruing (or
that would accrue but for the commencement of any bankruptcy, insolvency,
reorganization or like proceeding) after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), premiums, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Holdings Guarantor or any Loan
Party under this Agreement or any other Loan Document.
 
“Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents) and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests, (ii) relative to each Person that is a
limited liability company, its articles of association (or similar documents)
and any other similar arrangements applicable to any membership interests or
other Equity Interests in such Person, (iii) relative to each Person that is a
limited partnership, its partnership agreement (or similar documents) and any
other similar arrangements applicable to any partnership interests or other
Equity Interests in such Person, (iv) relative to each Person that is a general
partnership, its partnership agreement (or similar document) and any other
similar arrangements applicable to any partnership interests or other Equity
Interests in such Person and (v) relative to any Person that is any other type
of legal entity, such documents as shall be the functional legal equivalent of
the foregoing.
 
“Other Taxes” has the meaning assigned to such term in Section 2.14(b).
 
“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
 
“Parent” means Solutia Inc., a Delaware corporation.
 
“Parent Entity” means Parent and any Subsidiary of Parent (other than the
Holdings Guarantor and its Subsidiaries).
 
14

--------------------------------------------------------------------------------


“Parent Material Indebtedness” means Indebtedness and Hedging Obligations of any
one or more of the Parent Entities, individually or in an aggregate principal
amount exceeding $25.0 million.  For purposes of determining Parent Material
Indebtedness, the “principal amount” of any Hedging Obligations of such Parent
Entity at any time shall be the Termination Value thereof at such time.
 
“Participant” has the meaning assigned to such term in Section 9.04(f).
 
“PATRIOT Act” has the meaning assigned to such term in Section 9.19.
 
“Pension Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by any Loan Party.
 
“Permitted Investments” means:
 
(a)           marketable direct obligations issued by, or unconditionally
guaranteed by, the United States Government or issued by any agency or
instrumentality thereof and backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition thereof;
 
(b)           marketable direct obligations issued by any State of the United
States of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
 
(c)           commercial paper issued by any Person organized in the United
States of America and maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;
 
(d)           time deposits, demand deposits, certificates of deposit,
Eurodollar time deposits or bankers’ acceptances maturing within one year from
the date of acquisition thereof or overnight bank deposits, in each case, issued
by any bank organized under the laws of the United States of America or any
State thereof or the District of Columbia or any U.S. branch of a foreign bank,
in any case, having at the date of acquisition thereof combined capital and
surplus of not less than $500.0 million;
 
(e)           repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
 
(f)           non-Dollar denominated (i) certificates of deposit of, bankers
acceptances of, or time deposits with, any commercial bank having combined
capital and surplus of not less than $500.0 million (or the Dollar Equivalent
thereof); which is organized and existing under the laws of the country in which
a Loan Party maintains its chief executive office or principal place of business
or is organized provided such country is a member of the Organization for
Economic Cooperation and Development, and which has a short-term commercial
paper rating of at least A-1 or the equivalent thereof from S&P or of at least
P-1 or the equivalent thereof from Moody’s (any such bank being an “Approved
Foreign Bank”) and maturing within one year of the date of acquisition and (ii)
equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank;
 
(g)           readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of any
member nation of the European Union (and the United Kingdom) whose legal tender
is the Euro or British Pounds Sterling and which are denominated in Euros or
British Pounds Sterling or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Loan Party organized in such jurisdiction, maturing within one
year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either S&P or Moody’s or a
comparable rating from an international recognized rating agency; provided that
the full faith and credit of any such member nation of the European Union is
pledged in support thereof; and
 
15

--------------------------------------------------------------------------------


(h)           investments in money market funds which invest substantially all
their assets in securities of the types described in clauses (a) through (g)
above.
 
“Permitted Lien” has the meaning assigned to such term in Section 6.02.
 
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, extension or renewal thereof; provided, however, that
any such refinanced, refunded, extended or renewed Indebtedness shall (a) not
have a final maturity date or Weighted Average Life to Maturity, respectively,
that is shorter than the final maturity date or Weighted Average Life to
Maturity, respectively, of the Indebtedness being refinanced, refunded, extended
or renewed, (b) be at least as subordinate to the Loans and other Obligations as
the Indebtedness being refinanced, refunded, extended or renewed (and unsecured
if the refinanced, refunded, extended or renewed Indebtedness is unsecured), and
the covenants, events of default and other provisions thereof (including any
guarantees thereof) shall be, in the aggregate, no less favorable to the Lenders
than those contained in the Indebtedness being refinanced, refunded, extended or
renewed and (c) be in an aggregate principal amount (or accreted value, if
applicable) that does not exceed the aggregate principal amount (or accreted
value, if applicable) of the Indebtedness so refinanced, refunded, extended or
renewed, plus an amount equal to all accrued and unpaid interest thereon, plus
the stated amount of any premium and other reasonable amounts required to be
paid in connection with such refinancing, refunding, extension or renewal
pursuant to the terms of the Indebtedness being refinanced, refunded, extended
or renewed, plus the amount of reasonable expenses of the Borrower or any of its
Subsidiaries incurred in connection with such refinancing, refunding, extension
or renewal.
 
“Permitted Tax Distributions” has the meaning assigned to such term in clause
(iv) of Section 6.07.
 
“Permitted Transfer” means the sale, transfer or other disposition by Flexsys AG
of all of the Equity Interests in the Borrower that are held by it (i.e., the
23.91% of the Equity Interests of the Borrower) to Flexsys Holdings B.V.
(including a transaction involving the dissolution, liquidation (or otherwise)
or merger of Flexsys AG into Flexsys Holdings B.V.).
 
“Person” or “person” means any natural person, corporation, trust, joint
venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.
 
“PLPA” means the profit and loss pooling agreement (Beherrschungs- und
Gewinnabführungsvertrag) between the Borrower and the Holdings Guarantor dated
December 12, 2008, as amended on April 23, 2009.
 
“PLPA Indebtedness” means the Indebtedness permitted under Section 6.01(xii).
 
“Preferred Equity Interests” means, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person,
whether or not outstanding or issued on the Effective Date.
 
16

--------------------------------------------------------------------------------


“Pro Forma Basis” means (i) on a pro forma basis in accordance with Regulation
S-X under the Exchange Act; and (ii) for purposes of calculating Consolidated
EBITDA in connection with an Investment or an Asset Sale and with respect to
compliance with any test or covenant hereunder, the following transactions in
connection therewith shall be deemed to have occurred as of the first day of the
applicable period of measurement in such covenant: (a) income statement items
(whether positive or negative) attributable to the Property or Person subject to
such transaction, (i) in the case of an Investment shall be included and (ii) in
the case of an Asset Sale of all or substantially all of the assets of or all of
the Equity Interests of any Subsidiary of the Borrower or any division or
project line of the Borrower or any of its Subsidiaries, shall be excluded, (b)
any retirement of Indebtedness, and (c) any Indebtedness incurred or assumed by
the Borrower or any of its Subsidiaries in connection therewith and if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that the
foregoing pro forma adjustments may be applied solely to the extent such
adjustments are consistent with the definition of Consolidated EBITDA and give
effect to events that are (x) directly attributable to such transaction, (y)
expected to have a continuing impact on the Borrower and its Subsidiaries and
(z) factually supportable.
 
“Process Agent” has the meaning assigned to such term in Section 9.15(c).
 
“Projected Financial Statements” has the meaning assigned to such term in
Section 3.15(c).
 
“Property” or “property” means any right, title or interest in or to property or
assets of any kind whatsoever, whether real, personal or mixed and whether
tangible or intangible and including any ownership interests of any Person.
 
“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is (i)
acting through a lending office qualifying as a permanent establishment or
permanent representative in Germany provided that the Lender’s part of the Loans
is effectively connected with such permanent establishment or permanent agent or
(ii) a Treaty Lender.
 
“Real Property” means all right, title and interest of any Subsidiary in and to
a parcel of real property owned or leased by any Subsidiary together with, in
each case, all improvements and appurtenant fixtures, easements and other
property and rights incidental to the ownership, lease or operation thereof.
 
“Register” has the meaning assigned to such term in Section 9.04(d).
 
“Regulation D” means Regulation D of the Board of Governors as from time to time
in effect.
 
“Regulation U” means Regulation U of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” means Regulation X of the Board of Governors as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
 
17

--------------------------------------------------------------------------------


“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.
 
“Requirement of Law” means, as to any Person, collectively, any and all
requirements of an arbitrator or a court or other Governmental Authority,
including any and all laws, judgments, orders, decrees, ordinances, rules,
regulations or statutes, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
 
“Requisite Lenders” means, at any time, Lenders having more than 50% of the
aggregate outstanding amount of all Loans at such time.
 
“Restricted Payment” means any direct or indirect dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests or Equity Rights in the Borrower or any Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in the Borrower or any Subsidiary.  Without limiting the foregoing,
“Restricted Payments” with respect to any Person shall also include all payments
made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.
 
“Restricting Information” has the meaning assigned to such term in Section
9.18(a).
 
“RP Basket Amount” means:
 
(a)  if the Specified Restricted Payment or Specified Investment is made or
proposed to be made on or prior to June 30, 2010, 75% of the cumulative
Consolidated Net Income (or if cumulative Consolidated Net Income is a loss,
minus 100% of such loss) of the Borrower earned during the period beginning on
July 1, 2009 and ending on the last day of the Borrower’s most recent fiscal
quarter ending prior to the date the Specified Restricted Payment or Specified
Investment occurs for which financial statements are available (the “Reference
Date”); and
 
(b)   if the Specified Restricted Payment or Specified Investment is made or
proposed to be made after June 30, 2010, the sum of (i) 75% of the cumulative
Consolidated Net Income (or if cumulative Consolidated Net Income is a loss,
minus 100% of such loss) of the Borrower earned during the period beginning on
the first day of the first fiscal quarter after the Effective Date and ending on
the June 30, 2010 and (ii) 25% of the cumulative Consolidated Net Income (or if
cumulative Consolidated Net Income is a loss, minus 100% of such loss) of the
Borrower earned during the period beginning on July 1, 2010 and ending on last
day of the Borrower’s most recent fiscal quarter ending prior to the Reference
Date.
 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Small Asset Sale” means any sale or other disposition by the Borrower or any of
its Subsidiaries, of Property, that, when taken together with the fair market
value of any other Property sold or otherwise disposed of by the Borrower or any
of its Subsidiaries in any related sales or dispositions, has an aggregate fair
market value of not more than $100,000.
 
“Specified Investments” has the meaning assigned to such term in clause (xiv) of
Section 6.04.
 
18

--------------------------------------------------------------------------------


“Specified Restricted Payments” has the meaning assigned to such term in clause
(iii) of Section 6.07.
 
“Spot Selling Rate” means, on any date of determination, the spot selling rate
determined by the Administrative Agent which shall be the spot selling rate
posted by Reuters on its website for the sale of the applicable currency for
Dollars at approximately 5:00 p.m., New York City time, on the prior Business
Day; provided that if such rate is not available, such rate shall be the spot
selling rate posted by the Federal Reserve Bank of New York on its website for
the sale of the applicable currency for Dollars at approximately 5:00 p.m., New
York City time, on the prior Business Day.
 
“Subordinated Debt” means Indebtedness of the Borrower or any Subsidiary, that
is by its terms expressly subordinated in right of payment to the Obligations of
the Borrower or such Subsidiary, as applicable, but excluding intercompany
Indebtedness.
 
“Subsidiary” means, with respect to any Person (“parent”), (i) any corporation,
limited liability company, association or other business entity of which more
than 50% of the outstanding Equity Interests having ordinary voting power to
elect a majority of the board of directors of such corporation, limited
liability company, association or other business entity (irrespective of whether
at the time any other class or classes of Equity Interests of such corporation,
limited liability company, association or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the parent, by the parent and one or more other
Subsidiaries of the parent, or by one or more other Subsidiaries of the parent;
(ii) any partnership of which more than 50% of the outstanding partnership
interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any partnership interests other than
general partnership interests of such partnership shall or might have voting
power upon the occurrence of any contingency) are at the time directly or
indirectly owned by the parent, by the parent and one or more other Subsidiaries
of the parent, or by one or more other Subsidiaries of the parent; or (iii) any
other Person that is otherwise Controlled by the parent, by the parent and one
or more other Subsidiaries of the parent, or by one or more other Subsidiaries
of the parent.  Unless otherwise indicated, when used in this Agreement, the
term “Subsidiary” shall refer to a Subsidiary of the Borrower.
 
“Subsidiary Guarantee Agreement” means each Subsidiary Guarantee Agreement, made
after the Effective Date by one or more Subsidiary Guarantors, if any, in form
and substance to be reasonably agreed upon by each of the Borrower and the
Administrative Agent pursuant to the penultimate paragraph of Section 6.04.
 
“Subsidiary Guarantor” means each of the Borrower’s Subsidiaries that Guarantees
the Obligations pursuant to the Subsidiary Guarantee Agreement and has not been
released from such guarantee.
 
“Taking” means any taking of any Property of the Borrower or any Subsidiary or
any portion thereof, in or by condemnation or other eminent domain proceedings
pursuant to any law, general or special, or by reason of the temporary
requisition or use of any Property of the Borrower or any other Loan Party or
any portion thereof, by any Governmental Authority.
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Loan Document.
 
“Tax Return” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
 
19

--------------------------------------------------------------------------------


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Terminated Lender” has the meaning assigned to such term in Section 2.18.
 
“Termination Value” means, on any date in respect of any Hedging Agreement,
after taking into account the effect of any netting agreement relating to such
Hedging Agreement, (a) if such Hedging Agreement has been terminated as of such
date, an amount equal to the termination value determined in accordance with
such Hedging Agreement and (b) if such Hedging Agreement has not been terminated
as of such date, an amount equal to the mark-to-market value for such Hedging
Agreement, which mark-to-market value shall be determined by the Administrative
Agent by reference to one or more mid-market or other readily available
quotations provided by any recognized dealer (including any Lender or an
Affiliate of any Lender or the Administrative Agent) of such Hedging Agreements.
 
“Test Period” means (i) for the covenants contained in Sections 6.12 and 6.13,
the four consecutive complete Fiscal Quarters then last ended as of the date
closest to each date listed under the heading “Date” therein and (ii) for all
other provisions in this Agreement, the four consecutive complete Fiscal
Quarters then last ended as of the time indicated.  Except as otherwise set
forth herein, compliance with such covenants shall be tested, as of the end of
each Test Period, on the date on which the financial statements pursuant to
Sections 5.01(a) or 5.01(b) have been, or should have been, delivered for the
applicable fiscal period.  For the avoidance of doubt, it is expressly
understood and agreed that where the permissibility of a transaction or
designation hereunder depends upon compliance with (i) the covenant contained in
Section 6.12 at any date of determination prior to the completion of the second
full Fiscal Quarter following the Effective Date, the term “Test Period” means
the period of four consecutive complete Fiscal Quarters then last ended as of
such date of determination, and for purposes of compliance with the covenant set
forth in Section 6.12, the applicable ratio specified in Section 6.12, for such
Test Period shall be the ratio set forth opposite the first date listed under
the heading “Date” in Section 6.12; and (ii) the covenant contained in Section
6.13 at any date of determination prior to the completion of the first full
Fiscal Quarter following the Effective Date, the term “Test Period” means the
period of four consecutive complete Fiscal Quarters then last ended as of such
date of determination, and for purposes of compliance with the covenant set
forth in Section 6.13, the applicable ratio specified in Section 6.13 for such
Test Period shall be the ratio set forth opposite the first date listed under
the heading “Date” in Section 6.13.
 
“Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.
 
“Trade Days Payables” means, with respect to any date of determination, for the
Loan Parties and their respective Subsidiaries the product of (A) trade payables
that are outstanding on the last day of the Borrower’s most recent Fiscal
Quarter  as determined on a consolidated basis in accordance with GAAP; and (B)
365 days; divided by (C) the costs of goods sold in the ordinary course of
business for the four consecutive complete Fiscal Quarters then last ended as
determined on a consolidated basis in accordance with GAAP.
 
“Transactions” means, collectively, the transactions to occur on or prior to the
Effective Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents and the Borrowings hereunder on
the Effective Date; (b) the extension of the Holdings Intercompany Loan, and (c)
the payment of all fees and expenses to be paid on or prior to the Effective
Date and owing in connection with the foregoing.
 
“Treasury Services Agreements” means, with respect to the Borrower or any of its
Subsidiaries, any direct or indirect liability, contingent or otherwise, of such
Person in respect of cash pooling services, cash management services (including
treasury, depository, overdraft (daylight and temporary), credit or debit card,
electronic funds transfer and other cash management arrangements), including
obligations for the payment of fees, interest, charges, expenses, attorneys’
fees and disbursements in connection therewith to the extent provided for in the
documents evidencing such cash management services.
 
20

--------------------------------------------------------------------------------


“Treaty Lender” means a Lender which (a) is treated as a resident of a Treaty
State for the purposes of the Treaty; (b) does not carry on a business in
Germany through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected, and (c) is entitled under the provisions
of an applicable double taxation agreement with Germany (subject to the
completion of any necessary procedural formalities) to receive any and all
payments under a Loan Document without a Tax Deduction or to be able to receive
a full tax refund.


“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with Germany which makes provision for full exemption from tax imposed
by Germany on interest.


“Type”, when used in respect of any Loan or Borrowing, refers to the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, “Rate” means the Adjusted LIBO
Rate or the Alternate Base Rate, as applicable.
 
“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
 
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.
 
“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the Equity Interests (other than, in
the case of a corporation, directors’ qualifying shares) are directly or
indirectly owned or controlled by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.
 
SECTION 1.02. Types of Loans and Borrowings.  For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”).  Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
 
SECTION 1.03. Terms Generally; Currency Translation; Accounting Terms;
GAAP. (a)  The definitions of terms herein shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” shall be deemed
to be followed by the phrase “without limitation”.  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise or otherwise specified in any applicable Loan
Document, (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  For purposes of this Agreement and
the other Loan Documents, where the permissibility of a transaction or
determinations of required actions or circumstances depend upon compliance with,
or are determined by reference to, amounts stated in Dollars, such amounts shall
be deemed to refer to Dollars or Dollar Equivalents and any requisite currency
translation shall be based on the Spot Selling Rate in effect on the Business
Day immediately preceding the date of such transaction or determination and the
permissibility of actions taken under Article VI shall not be affected by
subsequent fluctuations in exchange rates (provided that if Indebtedness is
incurred to refinance or renew other Indebtedness, and such refinancing or
renewal would cause the applicable Dollar denominated limitation to be exceeded
if calculated at the Spot Selling Rate in effect on the Business Day immediately
preceding the date of such refinancing or renewal, such Dollar denominated
restriction shall be deemed not to have been exceeded so long as (x) such
refinancing or renewal Indebtedness is denominated in the same currency as such
Indebtedness being refinanced or renewed and (y) the principal amount of such
refinancing or renewal Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced or renewed except as permitted by the definition
of Permitted Refinancing.  For purposes of this Agreement and the other Loan
Documents, unless the context otherwise requires, the word “foreign” shall refer
to jurisdictions other than the United States, the States thereof and the
District of Columbia.
 
21

--------------------------------------------------------------------------------


(b) Except as otherwise specified, if any payment under this Agreement or any
other Loan Document shall be due on any day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and in the
case of any payment accruing interest, interest thereon shall be paid for the
period of such extension.
 
(c) All terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that
for purposes of determining compliance with the covenants contained in
Article VI, all accounting terms herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP as in effect on
the Effective Date and applied on a basis consistent with the application used
in the financial statements referred to in Section 3.05(a).
 
(d) For purposes of determining compliance with the Financial Covenants, the
Dollar amount of any item denominated in Euros shall be calculated based on the
following rates:
 
Date
Ratio
June 30, 2009
1.35:1.00
September 30, 2009
1.35:1.00
December 31, 2009
1.35:1.00
March 31, 2010
1.34:1.00
June 30, 2010
1.34:1.00
September 30, 2010
1.34:1.00
December 31, 2010
1.34:1.00
March 31, 2011
1.34:1.00



22

--------------------------------------------------------------------------------


 
SECTION 1.04. Resolution of Drafting Ambiguities.  Each of the Holdings
Guarantor and the Borrower (on behalf of itself and the other Loan Parties)
acknowledges and agrees, that it was represented by counsel in connection with
the execution and delivery of the Loan Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.
 
ARTICLE II
 


 
THE LOANS
 
SECTION 2.01. Commitments.  (a)  Subject to the terms and conditions hereof,
each Lender severally agrees to make a single Loan in Dollars to the Borrower on
the Effective Date in a principal amount equal to such Lender’s Commitment.
 
(b) The Loans may from time to time be (i) Eurodollar Loans, (ii) ABR Loans or
(iii) a combination thereof, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.02 and 2.03.
 
(c) Each Loan shall be made on the Effective Date as part of a single Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments; provided that each Loan made by a Lender
hereunder shall be subject to an original issue discount such that such Loan
will result in aggregate proceeds to the Borrower in an amount equal to 95.0% of
such Lender’s Commitment, which amount shall represent the amount of the
proceeds of such Loan to be made available by such Lender pursuant to Section
2.02.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  Except as specified
in the proviso to the second preceding sentence, all references herein to a
“Loan” or “Loans”, to “principal” or the “principal amount” of any Loan or Loans
and other terms of like import shall mean 100% of the aggregate amount of the
Commitments (immediately prior to the incurrence of Loans on the Effective
Date).
 
(d) Amounts repaid or prepaid in respect of Loans may not be reborrowed.
 
SECTION 2.02. Procedure for Borrowing.  (a)  The Borrower may borrow under the
Commitments by giving the Administrative Agent notice substantially in the form
of Exhibit B (a “Borrowing Request”), which notice must be received by the
Administrative Agent prior to (a) 2:00 p.m., New York City time, three Business
Days prior to the requested Borrowing Date, in the case of a Eurodollar
Borrowing, or (b) 2:00 p.m., New York City time, on the Business Day prior to
the requested Borrowing Date, in the case of an ABR Borrowing.  The Borrowing
Request for the Borrowing shall specify (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be the Effective Date), (iii) whether the
Borrowing is to be of Eurodollar Loans or ABR Loans, (iv) if the Borrowing is to
be of Eurodollar Loans, the length of the initial Interest Period therefor, and
(v) the location and number of the account or accounts to which funds are to be
disbursed, which shall comply with the requirements of this Agreement.  If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(b) The Borrowing shall be in an aggregate principal amount equal to the
aggregate amount of the Commitments.
 
23

--------------------------------------------------------------------------------


(c) Upon receipt of the Borrowing Request, the Administrative Agent shall
promptly notify each Lender of the aggregate amount of the Borrowing and of the
amount of such Lender’s pro rata portion thereof, which shall be based on their
respective Commitments.  Each Lender will make the amount of its pro rata
portion of the Borrowing available to the Administrative Agent for the account
of the Borrower at the office of the Administrative Agent specified in Section
9.01 prior to 10:00 a.m., New York City time, on the Borrowing Date in funds
immediately available to the Administrative Agent.  Amounts so received by the
Administrative Agent will promptly be made available to the Borrower by the
Administrative Agent depositing in the account or accounts specified in the
relevant Borrowing Request the aggregate of the amounts made available to the
Administrative Agent by the Lenders and in like funds as received by the
Administrative Agent.
 
SECTION 2.03. Conversion and Continuation Options for Loans.  (a)  The Borrower
may elect from time to time to convert (i) Eurodollar Loans to ABR Loans, by
giving the Administrative Agent prior notice of such election not later than
2:00 p.m., New York City time, on the Business Day prior to a requested
conversion or (ii) ABR Loans to Eurodollar Loans by giving the Administrative
Agent prior notice of such election not later than 2:00 p.m., New York City
time, three Business Days prior to a requested conversion; provided that such
conversions of Eurodollar Loans may be made only on the last day of the Interest
Period with respect thereto.  Any such notice of conversion to Eurodollar Loans
shall specify the length of the initial Interest Period or Interest Periods
therefor.  Upon receipt of any such notice the Administrative Agent shall
promptly notify each Lender thereof.  All or any part of the outstanding
Eurodollar Loans or ABR Loans may be converted as provided herein; provided that
(i) no Loan may be converted into a Eurodollar Loan with an Interest Period in
excess of one month when any Event of Default has occurred and is continuing,
(ii) the Borrower shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the Maturity
Date, and (iii) each conversion to or continuation of Eurodollar Loans shall be
in a minimum principal amount of $1.0 million or a whole multiple of $500,000 in
excess thereof.
 
(b) Any Eurodollar Loans may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving prior
notice to the Administrative Agent, not later than 2:00 p.m., New York City
time, three Business Days prior to a requested continuation setting forth the
length of the next Interest Period to be applicable to such Loans; provided that
(i) no Eurodollar Loan with an Interest Period in excess of one month may be
continued as such when any Event of Default has occurred and is continuing, and
(ii) the Borrower shall not be entitled to elect any Interest Period in respect
of any Eurodollar Loan if such Interest Period would extend beyond the Maturity
Date; and provided, further, that if the Borrower shall fail to give any
required notice as described above in this Section 2.03 or if such continuation
is not permitted pursuant to the preceding proviso, then such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period (in which case the Administrative Agent shall notify the
Borrower of such conversion).
 
(c) In connection with any Eurodollar Loans, there shall be no more than one
Interest Period outstanding at any time.
 
SECTION 2.04. Optional and Mandatory Prepayments of Loans; Repayments of
Loans.  (a)  The Borrower may at any time and from time to time prepay the Loans
(without premium or penalty and subject to compliance with the terms of
Section 2.15), in whole or in part, upon irrevocable notice to the
Administrative Agent not later than 2:00 p.m., New York City time, (i) in the
case of prepayment of Eurodollar Loans, three Business Days before the date of
prepayment and (ii) in the case of prepayment of an ABR Loans, one Business Day
before the date of prepayment, specifying (A) the date and amount of prepayment,
and (B) whether the prepayment is of Eurodollar Loans, ABR Loans or a
combination thereof (including in the case of Eurodollar Loans, the Borrowing to
which such prepayment is to be applied and, if of a combination thereof, the
amount allocable to each) Upon receipt of any such notice of prepayment the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with accrued interest to such date on the
amount prepaid.  Partial prepayments of Loans shall be in an aggregate principal
amount of $1.0 million or a whole multiple of $500,000 in excess thereof (or, if
less, the remaining outstanding principal amount thereof).
 
24

--------------------------------------------------------------------------------


 
            (b)  (i)  If the Borrower or any of its Subsidiaries shall incur any
Indebtedness (other than as permitted by Section 6.01) (each, a “Debt
Incurrence”), 100% of the Net Proceeds thereof shall be applied within three
Business Days after receipt thereof toward the prepayment of the Loans in
accordance with Section 2.04(d) below.
 
            (ii) If the Borrower or any of its Subsidiaries shall receive Net
Proceeds from any Asset Sale Prepayment Event, 100% of such Net Proceeds shall
be applied within five Business Days after receipt thereof toward the prepayment
of the Loans in accordance with Section 2.04(d) below; provided that the Net
Proceeds from Asset Sale Prepayment Events permitted by Section 6.05 shall not
be required to be applied toward the prepayment of the Loans as provided herein
on such date if and to the extent that (1) no Event of Default or Default under
Section 7.01(a) or under Section 7.01(i) then exists or would immediately arise
therefrom and (2) the Borrower delivers an officers’ certificate to the
Administrative Agent on or prior to or within five Business Days after the date
of such Asset Sale Prepayment Event stating that such Net Proceeds shall be
reinvested or committed to be reinvested in non-current assets used or useful in
the business of the Borrower or any Subsidiary in each case within 180 days
following the date of such Asset Sale Prepayment Event (which certificate shall
set forth the estimates of the proceeds to be so expended), and if all or any
portion of such Net Proceeds not so applied as provided herein is not so used
within such 180-day period, such remaining portion shall be applied toward the
prepayment of the Loans on the first Business Day to occur following such period
as specified in this Section 2.04(b)(ii).
 
            (iii) If the Borrower or any of its Subsidiaries shall receive Net
Proceeds from insurance or condemnation recoveries in respect of any Destruction
or any Net Proceeds in respect of any Taking, 100% of the Net Proceeds thereof
shall be applied within three Business Days after receipt thereof toward the
prepayment of the Loans in accordance with Section 2.04(d) below; provided, that
(x) so long as no Event of Default or Default under Section 7.01(a) or under
Section 7.01(i) then exists or would arise therefrom, such Net Proceeds shall
not be required to be so applied to the extent that the Borrower has delivered
an officers’ certificate to the Administrative Agent promptly following the
receipt of such Net Proceeds stating that such proceeds shall be used to
(1) repair, replace or restore any Property in respect of which such Net
Proceeds were paid or (2) fund the substitution of other Property that are
non-current assets used or usable in the business of the Borrower or the
Subsidiaries, in each case within 270 days following the date of the receipt of
such Net Proceeds and (y) if all or any portion of such Net Proceeds not so
applied as provided herein is not so used within 270 days after the date of the
receipt of such Net Proceeds, such remaining portion shall be applied on the
first Business Day to occur following such period as specified in this Section
2.04(b)(iii).
 
            (iv) If the Borrower or any of its Subsidiaries shall receive Net
Proceeds from the sale or issuance of any Equity Interests or Equity Rights of
the Borrower (other than Equity Interests or Equity Rights issued to the
Borrower or any of its other Subsidiaries), 50% of the Net Proceeds thereof
shall be applied within three Business Days after receipt thereof toward the
prepayment of the Loans in accordance with Section 2.04(d) below.
 
            (c) To the extent not previously paid, all Loans shall be due and
payable in full on the Maturity Date.
 
25

--------------------------------------------------------------------------------


            (d) Any prepayment of Loans pursuant to this Section 2.04 shall be
applied, first, to any ABR Loans then outstanding and the balance of such
prepayment, if any, to the Eurodollar Loans then outstanding.
 
SECTION 2.05. Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Lenders, on the Maturity Date (or such earlier date as, and to the extent
that, such Loan becomes due and payable pursuant to Section 2.04 or
Article VII), the unpaid principal amount of each Loan held by each such
Lender.  The Borrower hereby further agrees to pay interest in immediately
available funds at the office of the Administrative Agent specified in
Section 2.11 on the unpaid principal amount of the Loans made to it from time to
time from the date hereof until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 2.06.  All payments required hereunder
shall be made in Dollars.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(c) The Administrative Agent shall maintain the Register pursuant to Section
9.04, and a subaccount for each Lender, in which Register and subaccounts (taken
together) shall be recorded (i) the amount of each such Loan, the Type of each
such Loan and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder in respect of each such Loan and (iii) the
amount of any sum received by the Administrative Agent hereunder from the
Borrower in respect of each such Loan and each Lender’s share thereof.
 
(d) The entries made in the Register and accounts maintained pursuant to
paragraphs (b) and (c) of this Section 2.05 and the Notes maintained pursuant to
paragraph (e) of this Section 2.05 shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay (with applicable interest) the Loans in
accordance with the terms of this Agreement.
 
(e) If requested by any Lender (which request shall be made to the
Administrative Agent), the Borrower shall duly execute and deliver to such
Lender a Note or Notes, in substantially the form attached hereto as Exhibit F,
with the blanks appropriately filled, payable to such Lender and its registered
assigns, to evidence such Lender’s Loans.
 
SECTION 2.06. Interest Rates and Payment Dates; Default Interest.  (a)  Each
Eurodollar Loan shall bear interest (computed on the basis of the actual number
of days elapsed over a year of 360 days) for each day during each Interest
Period with respect thereto at a rate per annum equal to the Adjusted LIBO Rate
determined for such Interest Period plus the Applicable Margin.
 
(b) Each ABR Loan shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, or
over a year of 360 days when the Alternate Base Rate is determined by reference
to clause (b), (c) or (d) of the definition of “Alternate Base Rate”) at a rate
per annum equal to the Alternate Base Rate plus the Applicable Margin.
 
(c) At any time when an Event of Default has occurred and is continuing, and
upon the election of the Requisite Lenders, (i) the principal amount of any
Loan, (ii) any interest due and payable thereon and (iii) all other amounts
payable hereunder shall bear interest at a rate per annum which is (x) in the
case of principal of any Loan or interest that is due and payable thereon, the
rate that would otherwise be applicable to such Loan pursuant to the foregoing
provisions of this Section 2.06 plus 2.00% per annum or (y) in the case of any
other amount, the rate described in Section 2.06(b) applicable to an ABR Loan
plus 2.00% per annum, in each case from the date of such Event of Default to
(but excluding) the date on which such Event of Default is cured to the
satisfaction of the Requisite Lenders or waived by the Requisite Lenders.
 
26

--------------------------------------------------------------------------------


(d) Interest shall be payable in arrears on each Interest Payment Date and on
the Maturity Date; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand and (ii) in the event of any
repayment or prepayment of any Loan, accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or
prepayment.  Interest in respect of each Loan shall accrue from and including
the first day of an Interest Period to but excluding the last day of such
Interest Period.
 
SECTION 2.07. Computation of Interest.  Each determination of an interest rate
by the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.
 
SECTION 2.08. Agent Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent the administrative fee set forth in the Fee Letter (the “Agent Fees”).
 
(b) All Agent Fees shall be paid on the dates specified in the Fee Letter, in
immediately available funds, to and for the sole account of the Administrative
Agent.  Once paid, none of the Agent Fees shall be refundable.
 
SECTION 2.09. Termination of Commitments.  Unless previously terminated, the
Commitments shall terminate upon the earlier of (x) the funding of the Loans and
(y) 5:00 p.m., New York City time, on the Effective Date.
 
SECTION 2.10. Inability to Determine Interest Rate; Unavailability of Deposits;
Inadequacy of Interest Rate.  If prior to 11:00 a.m., London time, two Business
Days before the first day of any Interest Period, including an initial Interest
Period, for a requested Eurodollar Borrowing:
 
            (i) the Administrative Agent shall have determined in good faith
(which determination shall be conclusive and binding upon the Borrower) that, by
reason of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Eurodollar Borrowing for such Interest Period, or
 
            (ii) the Administrative Agent shall have received notice from the
Requisite Lenders that the Adjusted LIBO Rate determined or to be determined for
such Interest Period for such Eurodollar Borrowing will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their affected
Loans during such Interest Period,
 
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon, New York City time, on the same
day.  The Administrative Agent shall give telecopy or telephonic notice to the
Borrower and the Lenders as soon as practicable after the circumstances giving
rise to such notice no longer exist, and until such notice has been given, any
affected Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.03 or (y) made pursuant to a Borrowing Request, and shall be continued
or made as ABR Loans, as the case may be.
 
27

--------------------------------------------------------------------------------


SECTION 2.11. Pro Rata Treatment and Payments.  (a)  Each payment (including
each prepayment) by the Borrower on account of principal of and interest on
Loans which are ABR Loans shall be made pro rata according to the respective
outstanding principal amounts of such ABR Loans then held by the Lenders.  Each
payment (including each prepayment) by the Borrower on account of principal of
and interest on Loans which are Eurodollar Loans designated by the Borrower to
be applied to a particular Eurodollar Borrowing shall be made pro rata according
to the respective outstanding principal amounts of such Loans then held by the
Lenders.  All such payments shall be made to the Administrative Agent at the
Administrative Agent’s office as set forth in Section 9.01(a) or at such other
office as the Administrative Agent shall specify for such purpose by notice to
the Borrower, except payments pursuant to Sections 2.14, 2.15 and 9.05 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder (other than payments on Eurodollar
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day (and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension) unless the result of such extension would be to extend such
payment into another calendar month, in which event such payment shall be made
on the immediately preceding Business Day.
 
(b) Subject to Section 2.10, unless the Administrative Agent shall have been
notified in writing by any Lender prior to a Borrowing that such Lender will not
make the amount that would constitute its share of such Borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such corresponding amount is not in
fact made available to the Administrative Agent by such Lender (a “Defaulting
Lender”) and the Administrative Agent has made available such amount to the
Borrower, the Administrative Agent shall be entitled to recover such
corresponding amount from such Lender.  If such Lender does not pay such
corresponding amount forthwith upon the Administrative Agent’s demand therefor
the Administrative Agent shall promptly notify the Borrower and the Borrower
shall immediately pay such corresponding amount to the Administrative
Agent.  The Administrative Agent shall also be entitled to recover from such
Lender or the Borrower interest on such corresponding amount in respect of each
day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if paid
by such Lender, the Overnight Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.06,
for the respective Loans.
 
(c) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
 
SECTION 2.12. Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law, or in the interpretation or
application thereof, shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert ABR Loans to Eurodollar Loans shall forthwith be suspended until such
time as the making or maintaining of Eurodollar Loans shall no longer be
unlawful, and (b) such Lender’s Loans then outstanding as Eurodollar Loans, if
any, shall be converted automatically to ABR Loans on the respective last days
of the then current Interest Periods with respect to such Loans or within such
earlier period as required by law.
 
28

--------------------------------------------------------------------------------


SECTION 2.13. Requirements of Law.  (a)  If at any time any Lender reasonably
determines that the introduction of, or any change in or in the interpretation
of, any law, treaty or governmental rule, regulation or order (other than any
change by way of imposition or increase of reserve requirements included in
determining the Adjusted LIBO Rate) or the compliance by such Lender with any
guideline, request or directive from any central bank or other Governmental
Authority (whether or not having the force of law), shall have the effect of
increasing the cost to such Lender for agreeing to make or making, funding or
maintaining any Eurodollar Loans, then the Borrower shall from time to time,
within 20 days of written demand therefor by such Lender (with a copy of such
written demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender additional amounts sufficient to compensate such
Lender for such increased cost.  A certificate as to the amount of such
increased cost, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower and the Administrative Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.  Such
Lender shall promptly notify the Administrative Agent and the Borrower in
writing of the occurrence of any such event, such notice to state, in reasonable
detail, the reasons therefor and the additional amount required fully to
compensate such Lender for such increased cost or reduced amount.  Such
additional amounts shall be payable directly to such Lender within 20 days of
the Borrower’s receipt of such written notice, and such notice shall, in the
absence of manifest error, be conclusive and binding on the Borrower.
 
(b) If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other Governmental Authority after
the Effective Date affects or would affect the amount of capital required or
expected to be maintained by any Lender (or a holding company controlling such
Lender) and such Lender reasonably determines that the rate of return on its
capital (or the capital of its holding company, as the case may be) as a
consequence of the Loans made by it is reduced to a level below that which such
Lender (or its holding company) could have achieved but for the occurrence of
any such circumstance, then, in any such case upon written notice from time to
time by such Lender to the Borrower, the Borrower shall, within 20 days of the
Borrower’s receipt of such notice, pay directly to such Lender additional
amounts sufficient to compensate such Lender (or its holding company) for such
reduction in rate of return.  A statement of such Lender as to any such
additional amount or amounts (including calculations thereof in reasonable
detail) shall, in the absence of manifest error, be conclusive and binding.  In
determining such amount, such Lender may use any reasonable method of averaging
and attribution that it shall deem applicable.
 
SECTION 2.14. Taxes.  (a)  Subject to Section 2.14(f), any and all payments by
the Holdings Guarantor or any Loan Party under any Loan Document shall be made
free and clear of and without deduction or withholding for any and all Taxes,
but excluding (i) Taxes imposed on or measured by the recipient’s net income
(including branch profits or similar taxes imposed in lieu of net income taxes),
and franchise taxes imposed in lieu of net income taxes, by a jurisdiction (or
political subdivision thereof) under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or, in the case of a
Lender, has its applicable lending office, and (ii) any German withholding taxes
imposed on amounts payable to such Lender under the Loan Documents under laws
(including any statue, treaty or regulation) in effect on the date hereof (or,
in the case of an assignee, the date of the relevant Assignment and Assumption,
but not excluding German withholding taxes to the extent that its assignor was
entitled at the date of the Assignment and Assumption to receive additional
amounts from the Borrower with respect to such German withholding taxes), but
not excluding any German withholding taxes payable as a result of any change in
such laws occurring after the date such Lender becomes a party hereto (or the
date of such Assignment and Assumption or the date of such appointment as the
case may be) (such non-excluded Taxes being called “Indemnified Taxes”).  In the
event that any withholding or deduction from or in respect of any payment under
any Loan Document is required in respect of any Taxes pursuant to any applicable
law then the Holdings Guarantor or the Borrower will, or will cause each
relevant Loan Party to, (i) make such required withholding or deduction and pay
directly to the relevant authority the full amount required to be so withheld or
deducted in accordance with applicable law, (ii) promptly forward to the
Administrative Agent at its address referred to in Section 9.01 documentation
reasonably satisfactory to the Administrative Agent evidencing such payment to
such authority and (iii) in the case of any deduction or withholding for or on
account of any Indemnified Taxes, pay to the Administrative Agent for the
account of the Lenders and the Administrative Agent such additional amount or
amounts as are necessary to ensure that the net amount actually received by each
Lender or the Administrative Agent (as the case may be), after making all
required withholdings and deductions (including withholdings and deductions
applicable to additional sums payable under this Section 2.14), will equal the
full amount such Lender or the Administrative Agent (as the case may be) would
have received had no such withholding or deduction been required.  Neither the
Holdings Guarantor nor any relevant Loan Party shall be required to pay
additional amounts to Lender or the Administrative Agent under this Section
2.14(a) in respect of Indemnified Taxes imposed by Germany, if at the time the
payment concerned falls due such Lender or the Administrative Agent, as the case
may be, (x) is not or has ceased to be a Qualifying Lender with respect to that
payment (unless the reason it is not or has ceased to be a Qualifying Lender is
due to a change after the date it becomes a Lender or the Administrative Agent,
as the case may be, in any law or regulation, or in the interpretation or
application thereof, or in any practice of concession of any relevant taxing
authority) to the extent that payment could have been made without a deduction
or withholding if that Lender or the Administrative Agent, as the case may be,
had been a Qualifying Lender on that date or (y) is a Treaty Lender and the
Holdings Guarantor or such Loan Party is able to demonstrate to the satisfaction
of such Lender, or the Administrative Agent, as the case may be, (acting
reasonably) that the Tax Deduction is required as a result of the failure of
such Lender or the Administrative Agent, as the case may be, to comply with its
obligations under Section 2.14(e).
29

--------------------------------------------------------------------------------


 
(b) In addition, the Holdings Guarantor and the Borrower will, and will cause
each relevant Loan Party to, pay any present or future stamp or documentary
taxes or any other excise, property, intangible, mortgage, recording or similar
taxes, charges or similar levies of any jurisdiction, and all liabilities
(including for penalties, interest and reasonable expenses) arising therefrom or
with respect thereto, in each case arising from any payment made under any Loan
Document or from the execution, delivery or registration of, or otherwise with
respect to, any Loan Document (collectively, “Other Taxes”).
 
(c) The Holdings Guarantor and the Borrower will, and will cause each other Loan
Party to, jointly and severally, indemnify each Lender and the Administrative
Agent, as the case may be, for the full amount of Indemnified Taxes and Other
Taxes (including any Indemnified Taxes and Other Taxes imposed by any
jurisdiction on amounts payable under this Section 2.14) paid by such Lender or
the Administrative Agent (as the case may be) and any liability (including for
penalties, interest and reasonable and documented expenses) arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally asserted.  In addition, the Holdings Guarantor and the
Borrower will, and will cause each other Loan Party to, jointly and severally,
indemnify each Lender and the Administrative Agent, upon the written request of
such Lender or the Administrative Agent, for Taxes imposed on or measured by the
net income of such Person, as such Person shall reasonably determine are or were
payable by such Person, in respect of amounts payable to such Person pursuant to
this Section 2.14 taking into account the amount of Indemnified Taxes that are
(x) allowed as a deduction in determining Taxes imposed on or measured by the
net income or allowed as a credit against any Taxes imposed on or measured by
net income and (y) payable to such Person pursuant to this Section 2.14.  This
indemnification shall be made within 20 days after the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.  Such
written demand shall set forth the amount of such indemnification, and shall be
presumed to be correct in the absence of manifest error.  Neither the Holdings
Guarantor nor any relevant Loan Party shall be obliged to make a payment to any
Lender or the Administrative Agent pursuant to this Section 2.14 in respect of
any penalties, interest and other liabilities attributable to any Indemnified
Taxes and Other Taxes if such penalties, interest and other liabilities are
attributable to the gross negligence or willful misconduct of such Lender or
Administrative Agent. After a Lender or the Administrative Agent receives notice
of the imposition of the Indemnified Taxes or Other Taxes that are subject to
this Section, such Lender or the Administrative Agent will act in good faith to
promptly notify the Borrower of its obligations thereunder; provided, that the
failure to provide such notice shall not relieve the Borrower of the Borrower’s
obligation to indemnify such Lender or the Administrative Agent pursuant to this
Section 2.14.  For purposes of this Section 2.14, a distribution hereunder by
the Administrative Agent to or for the account of any Lender or the
Administrative Agent shall be deemed a payment by the Holdings Guarantor or such
relevant Loan Party.
 
30

--------------------------------------------------------------------------------


As soon as practical after the date of any payment of Indemnified Taxes or Other
Taxes by the Holdings Guarantor or any Loan Party pursuant to this Section 2.14,
the Holdings Guarantor or the Borrower (as applicable) will, or will cause the
relevant Loan Party to, furnish to the Administrative Agent, at its address
referred to in Section 9.01, evidence of such payment reasonably satisfactory to
the Administrative Agent.  If the Holdings Guarantor or the relevant Loan Party
fails to remit to the Administrative Agent, for the account of the respective
Lenders and the Administrative Agent, such documentary evidence, the Borrower
shall indemnify the Lenders and the Administrative Agent for any incremental
taxes, interest, penalties or other costs (including reasonable attorneys’ fees
and expenses) that may become payable by any Lender or the Administrative Agent
as a result of any such failure.
 
For the avoidance of doubt, any amount payable by the Holdings Guarantor or any
relevant Loan Party pursuant to this Section 2.14(c) shall not be duplicative of
any amounts otherwise payable by the Holdings Guarantor or such relevant Loan
Party pursuant to Section 2.14(a) or 2.14(b).
 
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(e) Each Qualifying Lender and the Administrative Agent, as the case may be,
agrees to use commercially reasonable efforts (consistent with legal and
regulatory restrictions and subject to overall policy considerations of such
Lender or the Administrative Agent, as the case may be) to file any certificate
or document or to furnish to the Holdings Guarantor or the relevant Loan Party
any information, in each case, as reasonably requested by the Holdings Guarantor
or the relevant Loan Party that may be necessary to establish any available
exemption from, or reduction in the amount of, any Taxes; provided, however,
that nothing in this Section 2.14(e) shall require a Lender or the
Administrative Agent to disclose any confidential information (including,
without limitation, its tax returns or its calculations).
 
(f) For any period (or portion of a period) with respect to which any Qualifying
Lender or the Administrative Agent, as the case may be, has failed to comply
with Section 2.14(e), such Lender or the Administrative Agent, as the case may
be, shall not be entitled to indemnification under Section 2.14(a) or Section
2.14(c) of any Indemnified Taxes or Other Taxes imposed for such period (or
portion of a period) by reason of such failure.
 
(g) If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Tax or
Other Taxes with respect to which the Holdings Guarantor or a Loan Party has
paid additional amount pursuant to this Section 2.14, it shall pay over such
refund to the Holdings Guarantor or the relevant Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Holdings
Guarantor or the relevant Loan Party under this Section 2.14 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses of such
Lender or Administrative Agent and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund);
provided, that the Holdings Guarantor or the relevant Loan Party, upon the
request of such Lender or Administrative Agent, shall repay the amount paid over
to the Holdings Guarantor or the relevant Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental
Authority.  This Section 2.14 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
 
31

--------------------------------------------------------------------------------


(h) VAT.
 
                (i) All amounts set out or expressed in a Loan Document to be
payable by any Loan Party or the Holdings Guarantor to a Lender Party which (in
whole or in part) constitute the consideration for a supply or supplies for VAT
purposes shall be deemed to be exclusive of any VAT which is chargeable on such
supply or supplies, and accordingly, subject to paragraph (ii) below, if VAT is
or becomes chargeable on any supply made by any Lender Party to any Loan Party
or the Holdings Guarantor under a Loan Document, such Loan Party or the Holdings
Guarantor shall pay to the Lender Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Lender Party shall promptly provide an appropriate VAT
invoice to such Loan Party or the Holdings Guarantor).
 
                (ii) If VAT is or becomes chargeable on any supply made by any
Lender Party (the “Supplier”) to any other Lender Party (the “Recipient”) under
a Loan Document, and any Loan Party or the Holdings Guarantor other than the
Recipient (the “Subject Party”) is required by the terms of any Loan Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Subject Party shall also pay to the Supplier (in addition
to and at the same time as paying such amount) an amount equal to the amount of
such VAT. The Recipient will promptly pay to the Subject Party an amount equal
to any credit or repayment obtained by the Recipient from the relevant tax
authority which the Recipient reasonably determines is in respect of such VAT.
 
                (iii) Where a Loan Document requires any Loan Party or the
Holdings Guarantor to reimburse or indemnify a Lender Party for any cost or
expense, that Loan Party or the Holdings Guarantor shall reimburse or indemnify
(as the case may be) such Lender Party for the full amount of such cost or
expense, including such part thereof as represents VAT, save to the extent that
such Lender Party reasonably determines that it or any other member of any group
of which it is a member for VAT purposes is entitled to credit or repayment in
respect of such VAT from the relevant tax authority.
 
SECTION 2.15. Indemnity.  The Borrower shall compensate each Lender, within 20
days after written demand, for all losses, expenses and liabilities (including
any loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Loans to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender may sustain (a) if for
any reason (other than solely by reason of such Lender being a Defaulting
Lender) a proposed Borrowing, conversion into or continuation of Eurodollar
Loans does not occur on a date specified therefor in a Borrowing Request or any
notice of conversion or continuation of any Loans delivered by the Borrower
pursuant to Sections 2.02 or 2.03 or otherwise, or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 2.03, (b)
if for any reason any Eurodollar Loan is prepaid (including mandatorily pursuant
to Section 2.04) on a date that is not the last day of the applicable Interest
Period, (c) as a consequence of a required conversion of a Eurodollar Loan to an
ABR Loan as a result of any of the events indicated in Section 2.12 or otherwise
or (d) as a consequence of any failure by the Borrower to repay Eurodollar Loans
when required by the terms hereof.  The Lender making written demand for such
compensation shall deliver to the Borrower concurrently with such written demand
a written statement as to such losses, expenses and liabilities (which shall
include calculations in reasonable detail), and such statement shall, in the
absence of manifest error, be conclusive as to the amount of compensation due to
such Lender and binding on the Borrower.
 
32

--------------------------------------------------------------------------------


SECTION 2.16. Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12, 2.13 or
2.14 with respect to such Lender, it will, if requested by the Borrower, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its respective lending offices to suffer no material
economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 2.16 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Sections 2.12, 2.13 and 2.14.
 
SECTION 2.17. Sharing of Setoffs.  Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loans which at the time
shall be due and payable as a result of which the unpaid principal portion of
its Loans which at the time shall be due and payable shall be proportionately
less than the unpaid principal portion of such Loans of any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in such Loans of such other Lender, so that the aggregate unpaid
principal amount of such Loans held by each Lender shall be in the same
proportion to the aggregate unpaid principal amount of all such Loans as prior
to such exercise of banker’s lien, setoff or counterclaim or other event;
provided, however, that if any such purchase or purchases or adjustments shall
be made pursuant to this Section 2.17 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustments restored without interest.  The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender were
a direct creditor directly to the Borrower in the amount of such participation.
 
SECTION 2.18. Assignment of Commitments Under Certain Circumstances.  In the
event that (a) any Lender shall have delivered a notice or certificate pursuant
to Section 2.12 or 2.13, or the Borrower shall be required to make additional
payments to any Lender under Section 2.14 (each, an “Increased Cost Lender”) or
(b) subject to the terms and conditions of Section 9.08(e), in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof described in Section 9.08(e) with
respect to which the consent of the Requisite Lenders is obtained but the
required consent of such Lender is not obtained (such Lender, a “Non-Consenting
Lender”); then, with respect to each such Increased Cost Lender and each such
Non-Consenting Lender (each, a “Terminated Lender”), the Borrower shall have the
right, but not the obligation, at its own expense, upon notice to such
Terminated Lender and the Administrative Agent, to replace such Terminated
Lender with an assignee (in accordance with and subject to the restrictions
contained in Section 9.04) approved by the Administrative Agent (which approval
shall not be unreasonably withheld), and such Terminated Lenders hereby agree to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under this Agreement to such assignee; provided, however, that no
Terminated Lender shall be obligated to make any such assignment unless (i) such
assignment shall not conflict with any law or any rule, regulation or order of
any Governmental Authority and (ii) such assignee or the Borrower shall pay to
each affected Terminated Lender in immediately available funds on the date of
such assignment the principal of and interest accrued to the date of payment on
the Loans made by such Terminated Lender and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder.  Each Lender agrees that,
if it becomes a Terminated Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Assumption; provided, however, that the failure of any Terminated Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
 
33

--------------------------------------------------------------------------------


SECTION 2.19. Notice of Certain Costs.  Notwithstanding anything to the contrary
contained in Section 2.13 of this Agreement, to the extent any notice required
by Section 2.13 is given by any Lender more than 180 days after such Lender has
actual knowledge of the occurrence of the event giving rise to the additional
cost, reduction in amounts, loss or other additional amounts described in such
Sections, such Lender shall not be entitled to compensation under Section 2.13
for any such amounts incurred or accruing prior to the 181st day prior to the
giving of such notice to the Borrower.
 
ARTICLE III
 


 
REPRESENTATIONS AND WARRANTIES
 
In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to extend credit hereunder and under the other Loan Documents, the
Borrower hereby makes the representations and warranties set forth in this
Article III on and as of the Effective Date (after giving effect to the
Transactions).
 
SECTION 3.01. Organization, etc.  (a) Each of the Holdings Guarantor and each
Loan Party is a corporation or other form of legal entity, duly organized or
incorporated, as the case may be, and validly existing under the laws of the
jurisdiction of its organization or incorporation, as the case may be; (b)
neither the Holdings Guarantor nor any Loan Party is unable to pay its debts as
they fall due within the meaning of Section 17 of the German Insolvency Code
(Insolvenzordnung) or is over-indebted within the meaning of Section 19 of the
German Insolvency Code (Insolvenzordnung); (c) each of the Holdings Guarantor
and each Loan Party has all requisite corporate or other organizational power
and authority to carry on its business as now conducted and to own and operate
its Property or hold under lease its Property operated under lease; (d) each of
the Holdings Guarantor and each Loan Party is duly qualified to do business and
is in good standing as a foreign corporation, foreign limited liability company,
foreign partnership (or comparable foreign qualification, if applicable, in the
case of any other form of legal entity), as the case may be, in each
jurisdiction where the nature of its business requires such qualification;
(e) each of the Holdings Guarantor and each Loan Party has full corporate or
other organizational power and authority to, and holds all requisite material
licenses, permits and other approvals of Governmental Authorities to, enter into
and perform its obligations under each Loan Document to which it is a party; and
(f) each of the Holdings Guarantor and each Loan Party has full corporate or
other organizational power and authority to, and holds all requisite material
licenses, permits and other approvals of Governmental Authorities to, own or
hold under lease its Property and to conduct its business as currently conducted
by it, except in the case of clause (c) or (e), where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
 
34

--------------------------------------------------------------------------------


SECTION 3.02. Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by each of the Holdings Guarantor and each Loan Party
of each Loan Document to which it is a party (including the execution, delivery
and performance by the Borrower of this Agreement), the borrowing of the Loans
and the use of the proceeds thereof and the consummation of each of the other
Transactions are within each of the Holdings Guarantor’s and each Loan Party’s
corporate, partnership or comparable powers, as the case may be, have been duly
authorized by all necessary corporate, limited liability company, partnership or
comparable and, if required, stockholder, action, as the case may be, and do not
and will not:
 
(a) contravene the Organizational Documents of the Holdings Guarantor or any
Loan Party;
 
(b) contravene any material Requirement of Law;
 
                (c) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default or event of default or an
acceleration of any rights or benefits under (i) any Material Indebtedness, (ii)
any Holdings Material Indebtedness, (iii) any Parent Material Indebtedness or
(iv) any other indenture, agreement or other instrument binding upon the
Holdings Guarantor or any Loan Party, which, in the case of any such default,
event of default or acceleration referred to in this clause (iii), could
reasonably be expected to result in a Material Adverse Effect; or
 
(d) result in, or require the creation or imposition of, any Lien on any assets
of the Holdings Guarantor or any Loan Party.
 
SECTION 3.03. Government Approval, Regulation, etc.  No consent, authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or any other Person is required for the due execution,
delivery or performance by the Holdings Guarantor or any Loan Party of any Loan
Document (including the due execution, delivery and performance by the Borrower
of this Agreement), the borrowing of the Loans and the use of the proceeds
thereof and the consummation of each of the other Transactions except such as
have been obtained or made and are in full force and effect.  None of the
Holdings Guarantor or any Loan Party or any of its respective Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.04. Validity, etc.  Each Loan Document delivered on the Effective Date
has been duly executed and delivered by the Holdings Guarantor and each Loan
Party party thereto and constitutes, and each other Loan Document to which the
Holdings Guarantor or any Loan Party is to be a party will, on the due execution
and delivery thereof by the Holdings Guarantor or such Loan Party, constitute,
the legal, valid and binding obligation of the Holdings Guarantor and each such
Loan Party enforceable in accordance with its respective terms, subject to the
effect of bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.05. Financial Information.  (a)  The unaudited consolidated balance
sheets of the Borrower and its Subsidiaries and the related unaudited
consolidated statements of income, as of and for the 2006, 2007 and 2008 Fiscal
Years, copies of which have been furnished to the Administrative Agent, have
been prepared in accordance with GAAP except to the extent provided in the notes
to said financial statements, and present fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries as of the
dates thereof and the results of their operations for the periods then ended.
 
35

--------------------------------------------------------------------------------


(b) The unaudited interim consolidated balance sheets of the Borrower and its
Subsidiaries and the related unaudited interim consolidated statements of
income, as of and for the Fiscal Quarter ended March 31, 2009, copies of which
have been furnished to the Administrative Agent, have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements, and on a basis consistent with the unaudited
financial statements referred to in Section 3.05(a), and present fairly in all
material respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of their operations for the
periods then ended (subject to normal year-end adjustments and the absence of
notes).
 
(c) As of the Effective Date, except as disclosed in the financial statements
referred to above or the notes thereto or on Schedule 3.05, none of the Borrower
or its Subsidiaries has any material Indebtedness, accrued, contingent,
absolute, determined, determinable or other liabilities or unrealized losses.
 
SECTION 3.06. No Material Adverse Effect.  Since December 31, 2008, no event or
circumstance has occurred that has had, or could reasonably be expected to have,
a Material Adverse Effect.
 
SECTION 3.07. Litigation.  There is no pending or, to the knowledge of the Loan
Parties, threatened, litigation, action or proceeding affecting the Holdings
Guarantor or the Borrower or any of its Subsidiaries, or any of their respective
operations, properties, businesses or assets, or any of the Loan Documents or
the ability of the parties to consummate the Transactions and the other
transactions contemplated hereby, (i) which has a reasonable likelihood of
adverse determination and, if determined adversely, in the case of the Holdings
Guarantor or the Borrower and its Subsidiaries, could reasonably be expected to
have a Material Adverse Effect or (ii) which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or the
Transactions or any of the other transactions contemplated hereby or thereby.
 
SECTION 3.08. Compliance with Laws and Agreements; No Defaults.  None of the
Holdings Borrower or Loan Parties has violated, is in violation of or has been
given written notice of any violation of any Requirement of Law (other than
Environmental Laws, which are the subject of Section 3.13) or has violated, is
in violation of or default under, or has been given written notice of any
violation of or default under, any and all indentures, agreements and other
instruments binding upon it or its property, except, in each case, for any such
violations or defaults which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Default or Event
of Default has occurred and is continuing.
 
SECTION 3.09. Ownership of Subsidiaries.  (a)  As of the Effective Date,
Schedule 3.09(a) sets forth the legal name and jurisdiction of organization of,
the number of each class of authorized Equity Interests (if any) of, the number
of each class of outstanding Equity Interests of, and the number of Equity
Interests covered by outstanding options, warrants, rights of conversion or
purchase and similar rights in respect of such Equity Interests of each
Subsidiary of the Borrower as of the Effective Date.  All Equity Interests of
each Loan Party are duly and validly issued and are fully paid and
non-assessable (to the extent applicable), and are owned as set forth on
Schedule 3.09(a).
 
(b) The Equity Interests of each Subsidiary held (if any), directly or
indirectly, by the Borrower are owned, directly or indirectly, by the Borrower
free and clear of all Liens other than Liens permitted by Sections 6.02(iii) or
(vi).  There are not, as of the Effective Date, any existing options, warrants,
calls, subscriptions, convertible or exchangeable securities, rights,
agreements, commitments or arrangements for any Person to acquire any Equity
Interests of the Borrower or any of its Subsidiaries or any other securities
convertible into, exchangeable for or evidencing the right to subscribe for any
such Equity Interests, or that require the issuance or sale of any such Equity
Interests, except as set forth on Schedule 3.09(b).
 
36

--------------------------------------------------------------------------------


SECTION 3.10. Ownership of Properties.  (a)  Each of the Loan Parties and each
of their respective Subsidiaries has good and marketable title to (or other
similar title in jurisdictions outside the United States of America), or valid
leasehold interests in, or easements or other limited property interests in, or
is licensed to use, all its material Properties except for minor defects in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted at such Property or to utilize
each Property for its intended purpose.  All such Properties are free and clear
of Liens, other than Permitted Liens.  The property of each Loan Party and each
of their respective Subsidiaries, taken as a whole, (i) is in good operating
order, condition and repair (ordinary wear and tear and casualty and
condemnation excepted) in all material respects and (ii) except as could not
reasonably be expected to have a Material Adverse Effect, constitutes all the
property which is required for the business and operations of the Borrower and
its Subsidiaries as presently conducted.  The use by each Loan Party and each of
their respective Subsidiaries of their material Properties and all their
respective rights with respect to the foregoing do not infringe on the rights of
any Person, except such infringements that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.  No claim
has been made and remains outstanding that any Loan Party’s use or the use by
any Subsidiary of any Loan Party of any of their respective Properties violates
the rights of any third party which could reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, except as set forth on
Schedule 3.10(a), no Loan Party is obligated under, or a party to, any option,
right of first refusal or other contractual right to purchase, acquire, sell,
assign or dispose of any material Properties.  The representations and
warranties set forth in this Section 3.10(a) shall not apply to Intellectual
Property, the representations and warranties of which are addressed separately
in Section 3.11.
 
(b) As of the Effective Date, each Loan Party and its respective Subsidiaries
has complied with all obligations under all leases with respect to the Leased
Real Property to which it is a party, and all such leases are in full force and
effect, and no default by any Loan Party or such Subsidiary party to such leases
(and to the knowledge of the applicable Loan Party or Subsidiary, by any other
party thereto) exists, except such noncompliance, failure to be in full force
and effect and defaults which could not reasonably be expected to have a
Material Adverse Effect.  As of the Effective Date, each Loan Party and its
respective Subsidiaries enjoys in all material respects peaceful and undisturbed
possession under all such leases.
 
(c) As of the Effective Date, no Loan Party or any of its respective
Subsidiaries or the Holdings Guarantor has received any written notice of, or
has any actual knowledge of, any pending or contemplated Taking affecting all or
any portion of its Property (or solely with respect to the Holdings Guarantor,
any Equity Interests or Equity Rights of the Borrower) or any sale or
disposition thereof in lieu of a Taking that remains unresolved as of the
Effective Date.
 
SECTION 3.11. Intellectual Property.  Each Loan Party and each of its respective
Subsidiaries owns, is licensed or otherwise has the right to use, all
Intellectual Property necessary for the present conduct of its business, except
for those the failure to own or license or otherwise have the right to use,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  No claim has been asserted and is pending by any
Person challenging or questioning any Loan Party’s or any of its respective
Subsidiaries’ use of any Intellectual Property, or the validity or effectiveness
of any Intellectual Property owned by the Loan Parties or any of their
respective Subsidiaries nor does any Loan Party or any of its respective
Subsidiaries know of any valid basis for any such claim, except for such claims
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect.  The use of such Intellectual Property by each Loan
Party and each of its respective Subsidiaries does not infringe the rights of
any Person, except for such claims and infringements that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
37

--------------------------------------------------------------------------------


SECTION 3.12. Taxes.  Except as could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party and the Holdings Guarantor have (a)
timely filed (subject to any applicable extensions) all material federal, state,
local and foreign income and franchise Tax Returns and all other material Tax
Returns required to have been filed by it and all such Tax Returns are true and
correct and accurately reflect in all material respects all liabilities for
Taxes of the Loan Party or the Holdings Guarantor as a whole for the periods
covered thereby and (b) duly and timely paid, collected or remitted or caused to
be duly and timely paid, collected or remitted all Taxes (whether or not shown
on any such Tax Return) due and payable, collectible or remittable by it and all
assessments received by it, except any such Taxes which are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the books of the Borrower or its Subsidiary in
accordance with GAAP.  Except as could not reasonably be expected to result in a
Material Adverse Effect, each Loan Party and the Holdings Guarantor have made
adequate provision in accordance with GAAP for all Taxes not yet due and
payable.  None of the Loan Parties or the Holdings Guarantor is aware of any
proposed or pending Tax assessments, deficiencies, suits, proceedings, claims or
audits by any Governmental Authority regarding any Taxes relating to any Loan
Party or the Holdings Guarantor that could be reasonably expected to have a
Material Adverse Effect.  Except as could not be reasonably be expected to
result in a Material Adverse Effect, the Loan Parties and the Holdings Guarantor
have complied with the payroll tax, wage withholding, social security and
unemployment withholding provisions of applicable Requirements of Law and has
timely paid (subject to applicable extensions)  the amounts withheld over to the
respective Governmental Authorities.
 
SECTION 3.13. Environmental.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect and unless
disclosed to the Lenders pursuant to clause (e) of this Section, all facilities
and Property owned, leased or operated by the Loan Parties or any of their
respective Subsidiaries, and all operations conducted thereon, are in compliance
with all Environmental Laws.
 
(a) There are no pending or threatened (in writing):
 
                (i) Environmental Claims received by any Loan Party or any of
its Subsidiaries, or
 
                (ii) written claims, complaints, notices or inquiries received
by any Loan Party or any Subsidiary thereof regarding Environmental Liability,
 
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
 
(b) Each Loan Party and its respective Subsidiaries have obtained and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits and except for any such failure to obtain, comply, or
maintain in effect which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
 
(c) Except for Permitted Liens, no Liens have been recorded pursuant to any
Environmental Law with respect to any Property or other assets currently owned
or leased by the Loan Parties or any of their respective Subsidiaries.
 
(d) No Loan Party nor any Subsidiary thereof is currently conducting any
Remedial Action pursuant to any Environmental Law, nor has any of the Loan
Parties or any of their respective Subsidiaries assumed by contract, agreement
or operation of law, any remedial action or other obligation under an
Environmental Law, the cost of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
38

--------------------------------------------------------------------------------


(e) There are no polychlorinated biphenyls (“PCBs”) or friable asbestos present
at any Property or facility owned, leased or operated by the Loan Parties or any
of their respective Subsidiaries, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(f) No Person with an indemnity or contribution obligation to the Loan Parties
or any of their respective Subsidiaries relating to compliance with or liability
under Environmental Laws is in default with respect to such obligation, except
such defaults that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 
(g) To the knowledge of any Loan Party, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including the
release, emission, discharge, presence or disposal of any Hazardous Substance,
that could form the basis of any Environmental Claim against the Loan Parties or
any of their respective Subsidiaries or against any Person whose liability for
any Environmental Claim the Loan Parties or any of their respective Subsidiaries
have retained or assumed either contractually or by operation of law, or
otherwise result in any costs or liabilities under Environmental Law, which
Environmental Claim, costs or liabilities could reasonably be expected to have a
Material Adverse Effect.
 
(h) The Loan Parties have made available to the Lenders information and
documents concerning compliance with or potential liability under Environmental
Laws, including those concerning the actual or suspected existence of Hazardous
Material at Property or facilities currently or formerly owned, operated, leased
or used by the Loan Parties or any of their respective Subsidiaries sufficient
to enable a fair and accurate review and assessment of such matters which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
SECTION 3.14. Federal Reserve Regulations.  (a) .  No Loan Party nor any
Subsidiary thereof or the Holdings Guarantor is engaged principally, or as one
of its important activities, in the business of extending credit for the purpose
of buying or carrying Margin Stock (as defined in Regulation U).  The Loans, the
use of the proceeds thereof, this Agreement, the Transactions and the other
transactions contemplated hereby will not result in a violation of any provision
of the regulations of the Board of Governors, including Regulation U and
Regulation X.
 
SECTION 3.15. Disclosure; Accuracy of Information; Pro Forma Balance Sheets and
Projected Financial Statements.  (a)  There is no fact known to any Loan Party
that could reasonably be expected to have a Material Adverse Effect that has not
been disclosed herein, in the other Loan Documents, in the Information
Memorandum or in any other documents or certificates furnished to the
Administrative Agent and the Lenders for use in connection with the transactions
contemplated hereby and by the other Loan Documents.  Neither this Agreement nor
any other material document, certificate or written data furnished (taken as a
whole and when furnished) to the Administrative Agent or any Lender by or on
behalf of any Loan Party in connection herewith (including the Information
Memorandum and the Projected Financial Statements) contains any untrue statement
of a material fact or omits to state any material fact necessary in order to
make the statements contained herein and therein not (taken as a whole and when
furnished) materially misleading, in light of the circumstances under which they
were made; provided that to the extent this or any such document, certificate or
data (including the Information Memorandum and the Projected Financial
Statements) was based upon or constitutes a forecast, forward-looking statement
or projection, the Loan Parties represent only that they acted in good faith and
utilized assumptions believed by management of the Loan Parties to be reasonable
at the time made.  The Administrative Agent and the Lenders understand, however,
that forecasts, forward-looking statements and projections as to future events
are subject to significant uncertainties and contingencies which may be beyond
the Borrower’s and/or its Subsidiaries’ control and are not to be viewed as
representations with respect to future performance and no assurance is given by
any of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and that the actual results during the period or
periods covered by the forecasts, forward-looking statements or projections may
differ from the projected results and that such difference may be material.
 
39

--------------------------------------------------------------------------------


(b) The Borrower has heretofore furnished to the Administrative Agent the
Borrower’s pro forma consolidated balance sheet as of the Effective Date,
prepared giving effect to the Transactions as if the Transactions had occurred
on such date.  Such pro forma consolidated balance sheet (i) was prepared in
good faith by the Loan Parties on a Pro Forma Basis based on the assumptions
stated therein (which assumptions are believed by the Loan Parties on the date
hereof and on the Effective Date to be reasonable) and is based on the best
information reasonably available to the Loan Parties as of the date of delivery
thereof, (ii) accurately reflects in all material respects all adjustments
necessary to give effect to the Transactions as if they had occurred on such
date and (iii) presents fairly in all material respects the pro forma financial
position of the Borrower and its consolidated Subsidiaries at such date,
assuming the Transactions had occurred on such date.
 
(c) The Borrower has heretofore furnished to the Administrative Agent pro forma
consolidated income statement projections for the Borrower and its Subsidiaries,
pro forma consolidated balance sheet projections for the Borrower and its
Subsidiaries, and pro forma consolidated cash flow projections for the Borrower
and its Subsidiaries through the 2011 Fiscal Year, which shall be prepared on a
quarterly basis through the 2009 Fiscal Year and annually thereafter (the
“Projected Financial Statements”), which give effect to the Transactions and all
Indebtedness and Liens incurred or created in connection with the Transactions,
and have been prepared in good faith by the Borrower and based on assumptions
believed by the Borrower on the date hereof and on the Effective Date to be
reasonable.  Notwithstanding anything contained herein to the contrary, it is
hereby understood by the Administrative Agent and each Lender that (i) any
financial or business projections furnished to the Administrative Agent or any
Lender by the Borrower or any of its Subsidiaries under any Loan Document are
subject to significant uncertainties and contingencies, which may be beyond the
Borrower’s and/or its Subsidiaries’ control, (ii) no assurance is given by any
of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and (iii) the actual results may differ from the
forecast results set forth in such projections and such differences may be
material.
 
SECTION 3.16. Insurance.  Set forth on Schedule 3.16 is a summary of all
material insurance policies maintained by the Loan Parties and their respective
Subsidiaries as of the Effective Date.  The material insurance policies
maintained by the Loan Parties and their respective Subsidiaries (a) are in full
force and effect, and all premiums thereon have been duly paid to the extent due
and none of the Loan Parties nor any of their respective Subsidiaries has
received any notice of cancellation or material violation thereof or if
otherwise in default thereunder, and the use, occupancy and operation of the
property covered thereby comply in all material respects with all applicable
provisions thereof, in each case, as of the Effective Date, (b) are maintained
with financially sound and responsible insurance companies, and (c) cover all
properties material to the business of the Loan Parties and their respective
Subsidiaries against such casualties and contingencies and of such types, and in
such amounts, as are customary in the case of similar businesses of similar size
operating in the same or similar locations.
 
SECTION 3.17. Labor Matters.  Except as, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (a) there are no
strikes, lockouts or slowdowns against the Loan Parties or their respective
Subsidiaries pending or, to the knowledge of any Loan Party, threatened; (b) the
hours worked by and payments made to employees of the Loan Parties or their
respective Subsidiaries have not been in violation of any applicable law dealing
with such matters; and (c) all payments due from the Loan Parties or their
respective Subsidiaries, or for which any claim may be made against the Loan
Parties or their respective Subsidiaries, on account of wages, have been paid or
accrued as a liability on the books of the Loan Parties or their respective
Subsidiaries.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Loan Parties or their
respective Subsidiaries are bound.
 
40

--------------------------------------------------------------------------------


SECTION 3.18. Solvency.  (a)  Immediately following the making of each Loan and
after giving effect to the application of the proceeds of such Loans, and
immediately after the consummation of the other Transactions, (i) the fair value
of the properties of the Borrower, individually, and the Borrower, on a
consolidated basis with its Subsidiaries, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Borrower, individually, and the Borrower, on a consolidated
basis with its Subsidiaries, will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower, individually, and the Borrower,
on a consolidated basis with its Subsidiaries, does not intend to, and does not
believe that it or its Subsidiaries (on a consolidated basis with the Borrower)
will, incur debts or liabilities beyond the ability of the Borrower
(individually) or the Borrower and its Subsidiaries (in each case on a
consolidated basis with the Borrower) to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Borrower, individually, and the Borrower, on
a consolidated basis with its Subsidiaries, will not have unreasonably small
capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Effective Date.
 
(b)  Immediately following the making of each Loan and after giving effect to
the application of the proceeds of such Loans, and immediately after the
consummation of the other Transactions, (i) the fair value of the properties of
the Holdings Guarantor, on a consolidated basis with its Subsidiaries, will
exceed its debts and liabilities, subordinated, contingent or otherwise; (ii)
the present fair saleable value of the property of the Holdings Guarantor, on a
consolidated basis with its Subsidiaries, will be greater than the amount that
will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Holdings Guarantor, on a
consolidated basis with its Subsidiaries, does not intend to, and does not
believe that it or its Subsidiaries (on a consolidated basis with the Holdings
Guarantor) will, incur debts or liabilities beyond the ability of the Holdings
Guarantor and its Subsidiaries (in each case on a consolidated basis with the
Holdings Guarantor) to pay its debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Holdings Guarantor, on a consolidated basis with its Subsidiaries, will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
 
SECTION 3.19. Use of Proceeds.  The Borrower will use the proceeds of the Loans
on the Effective Date for general corporate purposes, including the making of
the Holdings Intercompany Loan and to pay any and all related costs, fees and
expenses.  The full amount of the proceeds of the Holdings Intercompany Loan
shall be used by the Holdings Guarantor to make an intercompany loan to Parent.
 
SECTION 3.20. Anti-Terrorism Laws.  (a)  None of the Loan Parties or their
respective Subsidiaries or the Holdings Guarantor and, to the knowledge of any
Loan Party and the Holdings Guarantor, none of their respective Affiliates is in
violation of Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), or the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (collectively, “Anti-Terrorism Laws”).
 
(b) None of the Loan Parties or their respective Subsidiaries or the Holdings
Guarantor and, to the knowledge of any Loan Party and the Holdings Guarantor,
none of their respective Affiliates or their respective brokers or other agents
acting or benefiting in any capacity in connection with the Loans is any of the
following:
 
41

--------------------------------------------------------------------------------


                (i) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
 
                (ii) a Person or entity owned or controlled by, or acting for or
on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
 
                (iii) a Person or entity with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
 
                (iv) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or
 
                (v) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website or
any replacement website or other replacement official publication of such list.
 
(c) No Loan Party or the Holdings Guarantor or, to the knowledge of any Loan
Party and the Holdings Guarantor, any of its brokers or other agents acting in
any capacity in connection with the Loans (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in clause (b) above, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or the purpose of attempting to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.
 
SECTION 3.21. Legal Form; No Filing.  The choice of New York law as the
governing law of the Loan Documents and the jurisdiction clause contained in
such Documents are valid and binding and will be upheld and given effect to by
the courts of Germany.  No Taxes are required to be paid and no notarization is
required for the legality, validity, enforceability or admissibility into
evidence of this Agreement, any Note or any other Loan Document.
 
SECTION 3.22. Pari Passu Ranking; Liens.  This Agreement, the Notes, the
Guarantee Agreements and the Obligations evidenced hereby and thereby are and
will at all times constitute direct and unconditional general obligations of
each Loan Party and will at all times rank in right of payment and otherwise at
least pari passu with all other unsubordinated Indebtedness of each Loan Party
that is not secured by a Lien permitted under Section 6.02, whether now existing
or hereafter outstanding, except for obligations mandatorily preferred by law
applying to the Loan Parties generally.
 
ARTICLE IV
 


 
CONDITIONS
 
SECTION 4.01. Effective Date.  The obligations of the Lenders to make Loans on
the Effective Date are subject, at the time of the making of such Loans, to
satisfaction or waiver of the following conditions on or prior to the Effective
Date:
 
(a) The Administrative Agent shall have received from each party hereto a
counterpart of this Agreement signed on behalf of such party.
 
42

--------------------------------------------------------------------------------


(b) The Administrative Agent shall have received counterparts of the Holdings
Guarantee Agreement.
 
(c) The Administrative Agent shall have received from the Borrower a Closing
Certificate, substantially in the form of Exhibit G, dated the Effective Date
and signed on behalf of the Borrower by a Financial Officer of the Borrower.
 
(d) The Administrative Agent shall have received:
 
                    (A) With respect to each Loan Party and the Holdings
Guarantor, a certified copy of the articles of association, a certified copy of
the extracts from the relevant Commercial Register (beglaubigte
Handelsregisterauszüge) and a certified copy of the list of its shareholders,
each dated not earlier than fourteen (14) days prior to the Effective Date.
 
                    (B) A copy of any necessary resolutions by the shareholders
of each Loan Party and the Holdings Guarantor (i) approving the execution,
delivery and performance of the Loan Documents to which it is party and the
terms and conditions thereof, (ii) authorizing a named person or persons to sign
each such Loan Document and any other documents to be delivered by the Holdings
Guarantor or such Loan Party pursuant thereto and (iii) in the case of each Loan
Party (other than the Borrower), authorizing the Borrower to act as its agent in
connection with the Loan Documents (if required).
 
                    (C) A certificate of a duly authorized signatory of each
Loan Party and the Holdings Guarantor dated the Effective Date (i) certifying
that each copy document relating to it specified in paragraphs (A) and (B) above
is true, complete and have not been modified, rescinded, amended or superseded
and are in full force and effect as of the Effective Date, (ii) setting out the
names and specimen signatures of the persons authorized to sign, on behalf of
such Loan Party, each Loan Document to which such Loan Party or the Holdings
Guarantor is or is to be party and any documents to be delivered by such Loan
Party or the Holdings Guarantor pursuant thereto and (iii) confirming that the
entry into the Loan Documents to which it is a party and, in case of the
Borrower, utilization in full of the Loans, would not contravene its articles of
association and/or breach any restriction of its borrowing power or its power to
give guarantees
 
                 (e) The Administrative Agent shall have received from each of
(i) Kirkland & Ellis LLP, special New York counsel to the Loan Parties and the
Holdings Guarantor, and (ii) Allen & Overy LLP, special German counsel to the
Loan Parties and the Holdings Guarantor, a customary written opinion
substantially in the form of Exhibit E-1 and Exhibit E-2 attached hereto,
respectively, in each case, addressed to the Administrative Agent and the
Lenders and dated the Effective Date.
 
                 (f) The Arranger and the Bookrunner shall have received,
sufficiently in advance of the Effective Date, all documentation and other
information requested by the Lenders at least two Business Days prior to the
Effective Date in order to enable compliance with applicable “know your
customer” and anti-money laundering rules and regulations (including the PATRIOT
Act), including the information described in Section 9.19.
 
(g) The Administrative Agent shall have received the unaudited consolidated
balance sheets and related statements of income of the Borrower described in
Section 3.05.
 
43

--------------------------------------------------------------------------------


(h) The Administrative Agent shall have received evidence of insurance in form
and substance reasonably satisfactory to the Administrative Agent.
 
(i) The Administrative Agent shall have received Notes signed on behalf of the
Borrower in favor of each Lender that has requested a Note at least four
Business Days prior to the Effective Date.
 
                (j) The Administrative Agent shall have received certificates of
the chief financial officer of the Borrower (i) substantially in the form of
Exhibit I, confirming the solvency of the Borrower (individually and on a
consolidated basis with its Subsidiaries) after giving effect to the
Transactions and (ii) confirming that, after giving effect to the Transactions
on a Pro Forma Basis, the Total Leverage Ratio as of the last day of the most
recent Test Period was not greater than 2.10:1.00, in each case, together with
such other supporting schedules and other evidence as may be reasonably
requested by the Administrative Agent.
 
                (k) The Administrative Agent shall have received (i) the pro
forma consolidated balance sheet referred to in Section 3.15(b), together with
the certificate of the chief financial officer of the Borrower certifying as to
clauses (i)-(iii) of Section 3.15(b) and (ii) the Projected Financial
Statements.
 
(l) After giving effect to the Transactions, the Borrower and its Subsidiaries
shall have no outstanding indebtedness other than the Loans under this
Agreement.
 
                (m) All approvals of Governmental Authorities and third parties
necessary to consummate the Transactions shall have been obtained and shall be
in full force and effect and there shall be no judicial or regulatory action by
a Governmental Authority, actual or threatened, that could reasonably be
expected to restrain, prevent or impose materially burdensome conditions on the
Transactions or the other transactions contemplated hereby.  The Administrative
Agent shall be reasonably satisfied that the Borrower, its Subsidiaries and the
Transactions shall be in full compliance with all material Requirements of Law,
including Regulation U and Regulation X, and shall have received reasonably
satisfactory evidence of such compliance reasonably requested by the
Administrative Agent.
 
                (n) On or prior to the Effective Date, the Administrative Agent
shall have received (i) all fees payable to the Administrative Agent, the
Arranger, the Bookrunner, any Lender and any of their respective Affiliates
under the Fee Letter and (ii) all other amounts due and payable pursuant to the
Loan Documents on or prior to the Effective Date, including reimbursement or
payment of all reasonable and invoiced out-of-pocket expenses (including
reasonable fees, charges and disbursements of White & Case LLP) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.
 
(o) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.02.
 
                (p) The representations and warranties set forth in Article III
hereof and in the other Loan Documents shall be true and correct (or true and
correct in all material respects if not otherwise qualified by materiality or by
a Material Adverse Effect) with the same effect as if then made (unless
expressly stated to relate to an earlier date, in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects if not otherwise qualified by materiality or by a Material
Adverse Effect) as of such earlier date).
 
44

--------------------------------------------------------------------------------


(q) At the time of and immediately after such Borrowing, no Default or Event of
Default shall have occurred and be continuing.
 
(r) The Administrative Agent shall have received evidence of the acceptance by
the Process Agent in form and substance reasonably satisfactory to the
Administrative Agent.
 
The submission of the Borrowing Request and the Borrowing shall be deemed to
constitute a representation and warranty by the Loan Parties on the date of such
Borrowing, as to the matters specified in paragraphs (p) and (q) of this
Section 4.01.
 
ARTICLE V
 


 
AFFIRMATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees that on and after the Effective Date
and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full (other than unasserted contingent indemnification obligations not
due and payable):
 
SECTION 5.01. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Administrative Agent for
distribution to the Lenders copies of the following financial statements,
reports, notices and information:
 
                (a) within 45 days after the end of each of the first three
Fiscal Quarters of each Fiscal Year, a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings and cash flows of the Borrower and its
Subsidiaries for such Fiscal Quarter and for the same period in the prior Fiscal
Year and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by a Financial Officer of
the Borrower as fairly presenting, in all material respects, the financial
position, results of operations and cash flows of the Borrower and its
Subsidiaries as of the dates and for the periods specified on a consolidated
basis in accordance with GAAP consistently applied, and on a basis consistent
with the financial statements referred to in Section 5.01(b) (subject to normal
year-end adjustments and the absence of notes), together with (i) a certificate
from a Financial Officer of the Borrower on behalf of the Borrower (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratios and restrictions contained
in the Financial Covenants and to the effect that, in making the examination
necessary for the signing of such certificate, such Financial Officer has not
become aware of any Default or Event of Default that has occurred and is
continuing, or, if such Financial Officer has become aware of such Default or
Event of Default, describing such Default or Event of Default and the steps, if
any, being taken to cure it and (ii) management’s discussion and analysis of the
important operational and financial developments during such Fiscal Quarter (in
form and detail consistent with the presentation thereof set forth at page 31 of
the Information Memorandum);
 
                (b) within 90 days after the end of each Fiscal Year of the
Borrower, a copy of  a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flows of the Borrower and its Subsidiaries for such Fiscal
Year, certified by a Financial Officer of the Borrower as fairly presenting, in
all material respects, the financial position, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates and for the periods
specified on a consolidated basis in accordance with GAAP consistently applied,
together with (i) a Compliance Certificate containing a computation in
reasonable detail of, and showing compliance with, each of the financial ratios
and restrictions contained in the Financial Covenants and to the effect that, in
making the examination necessary for the signing of such certificate, such
Financial Officer has not become aware of any Default or Event of Default that
has occurred and is continuing, or, if such Financial Officer has become aware
of such Default or Event of Default, describing such Default or Event of Default
and the steps, if any, being taken to cure it and (ii) management’s discussion
and analysis of the important operational and financial developments during such
Fiscal Year (in form and detail consistent with the presentation thereof set
forth at page 31 of the Information Memorandum);
 
45

--------------------------------------------------------------------------------


                (c) no later than February 28 of each Fiscal Year of the
Borrower, a detailed consolidated budget by Fiscal Quarter for such Fiscal Year
(including a projected consolidated balance sheet and related statements of
projected operations and cash flows as of the end of and for each Fiscal Quarter
during such Fiscal Year) and promptly when available, any significant revisions
of such budgets;
 
                (d) promptly upon receipt thereof, copies of all final material
reports submitted to the Borrower, the Holdings Guarantor or any Parent Entity
by independent public accountants (except to the extent that would violate any
confidentiality provision not waivable by the Borrower, the Holdings Guarantor
or any Parent Entity) in connection with each annual, interim or special audit
made by such accountants (including any final management letters submitted by
such accountants to management in connection with their annual audit) of the
books of (i) the Borrower or any of its Subsidiaries or (ii) to the extent any
such reports relate to the Borrower or any of its Subsidiaries or the Holdings
Guarantor;
 
                (e) as soon as possible and in any event within five Business
Days after becoming aware of the occurrence of any Default or Event of Default,
a statement of a Financial Officer of the Borrower on behalf of the Borrower
setting forth details of such Default or Event of Default and the action (if
any) which the Borrower and its Subsidiaries have taken or propose to take with
respect thereto;
 
                (f) promptly and in any event within five Business Days after
obtaining knowledge of (i) the occurrence of any adverse development with
respect to any litigation, action or proceeding that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(ii) the commencement of any litigation, action or proceeding that could
reasonably be expected to have a Material Adverse Effect or that purports to
affect the legality, validity or enforceability of this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby, notice thereof
and, upon the request of the Administrative Agent, copies of all material
documentation relating thereto;
 
                (g) promptly and in any event within five Business Days after
obtaining knowledge thereof, notice of any other development that has resulted
in or could reasonably be expected to have a Material Adverse Effect;
 
                (h) such other information respecting the condition or
operations, financial or otherwise, of any Loan Party or any of its Subsidiaries
as any Lender through the Administrative Agent may from time to time reasonably
request; and
 
                (i) upon becoming aware of any newly arising environmental
matters, facts or conditions affecting any Property or facilities owned or
operated by any Loan Party or any of its Subsidiaries, or which relate to any
Environmental Liabilities of any Loan Party or any of its Subsidiaries, to the
extent reflecting any matters which, in any such case, could reasonably be
expected to result in a new Environmental Liability or an increase in an
existing Environmental Liability in excess of $500,000, promptly notify the
Administrative Agent of such matters and any Remedial Actions or other
corrective actions of any Loan Party or any of its Subsidiaries in respect
thereof.
 
 
46

--------------------------------------------------------------------------------


Documents required to be delivered pursuant to Sections 5.01(a) and (b) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the Borrower’s website
address listed in Section 9.01(a) or (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and, if requested by the Administrative Agent, provide to the Administrative
Agent by electronic mail electronic versions (i.e., soft copies) of such
documents.


SECTION 5.02. Compliance with Laws, etc.  Each Loan Party and the Holdings
Guarantor will, and the Borrower will cause each of its Subsidiaries to, comply
in all respects with all Requirements of Law, except where such noncompliance,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect, such compliance to include, subject to the foregoing
and except as permitted by Section 6.03, the maintenance and preservation of
their and the Borrower’s Subsidiaries’ existence and their qualification as a
foreign corporation, limited liability company or partnership (or comparable
foreign qualification, if applicable, in the case of any other form of legal
entity).
 
SECTION 5.03. Maintenance of Properties.  Each Loan Party will, and will cause
each of its Subsidiaries to, maintain, preserve, protect and keep its material
properties and assets in good repair, working order and condition (ordinary wear
and tear and loss from casualty or condemnation excepted), and make necessary
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times; provided that nothing in this
Section 5.03 shall prevent any Loan Party from discontinuing the operation and
maintenance of any of its properties or any portion thereof or any of those of
its Subsidiaries if such discontinuance is, in the reasonable commercial
judgment of such Loan Party, desirable in the conduct of its or their business
and could not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.
 
SECTION 5.04. Insurance.  Each Loan Party will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained with financially sound and
reputable insurance companies insurance with respect to their properties
material to its business against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses of similar size operating in the same or similar locations
(and, in any event, shall maintain (i) physical hazard insurance on an “all
risk” basis, (ii) commercial general liability against claims for bodily injury,
death or property damage, (iii) explosion insurance in respect of any boilers or
machinery, (iv) business interruption insurance, (v) worker’s compensation
insurance as may be required by any Requirement of Law, and (vi) such other
insurance as is customary in the case of similar businesses of similar size and
nature operating in the same or similar locations) and, and will, upon
reasonable request of the Administrative Agent (excluding any such requests
during the continuation of an Event of Default, not more than once per year),
furnish to the Administrative Agent (x) at reasonable intervals a certificate of
an Authorized Officer of the respective Loan Party setting forth the nature and
extent of all insurance maintained by the Borrower and its respective
Subsidiaries in accordance with this Section and (y) a report of a reputable
insurance broker with respect to the insurance maintained by the Borrower and
its respective Subsidiaries and such supplemental reports with respect thereto
as the Administrative Agent may from time to time reasonably request.
 
SECTION 5.05. Books and Records; Visitation Rights; Lender Meetings.  Each Loan
Party will, and will cause each of its Subsidiaries to, keep books and records
which accurately reflect its business affairs in all material respects and
material transactions and permit the Administrative Agent or its
representatives, at reasonable times and intervals and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers,
employees and independent public accountants and, upon the reasonable request of
the Administrative Agent, to examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other organizational records.  Upon
written request by the Administrative Agent or the Requisite Lenders, the
Borrower shall give a presentation in each Fiscal Year to the Lenders (within 30
days after the Borrower has delivered, or should have delivered, its financial
statements pursuant to Section 5.01(b)) about the business, financial
performance and prospects of the Borrower and its Subsidiaries, and such other
matters as any Lender may (through the Administrative Agent) reasonably request.


47

--------------------------------------------------------------------------------


SECTION 5.06. Environmental Covenant.  Each Loan Party will, and will cause each
of its Subsidiaries to:
 
                (a) use and operate all of its facilities and Properties in
compliance with all applicable Environmental Laws except for such noncompliance
which could not reasonably be expected to have a Material Adverse Effect and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any noncompliance that could not reasonably be expected to have
a Material Adverse Effect;
 
                (b) promptly notify the Administrative Agent and provide copies
of all written inquiries, claims, complaints or notices from any Person relating
to the environmental condition of its facilities and properties or compliance
with or liability under any Environmental Law which could reasonably be expected
to have a Material Adverse Effect; and
 
(c) provide such information which the Administrative Agent may reasonably
request from time to time to evidence compliance with this Section 5.06.
 
SECTION 5.07. Existence; Conduct of Business.  Each Loan Party and the Holdings
Guarantor will, and the Borrower will cause each of its Subsidiaries to, do or
cause to be done all things reasonably necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03,
or any Asset Sale permitted under Section 6.05.
 
SECTION 5.08. Performance of Obligations.  Each Loan Party and the Holdings
Guarantor will, and the Borrower will cause each of its Subsidiaries to, perform
all of its obligations under the terms of each mortgage, indenture, security
agreement, other debt instrument (including under all Material Indebtedness) and
material contract by which it is bound or to which it is a party except for such
noncompliance as in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.09. Use of Proceeds.  Each Loan Party and the Holdings Guarantor
covenants and agrees that the proceeds of the Loans on the Effective Date will
be used as set forth in Section 3.19.
 
SECTION 5.10. Payment of Taxes and Claims.  Each Loan Party and the Holdings
Guarantor will (a) pay and discharge all material Taxes imposed upon it or upon
its income or profits, or upon any Properties belonging to it, in each case on a
timely basis, and all lawful claims for labor, services, materials and supplies
or otherwise that, if unpaid, might become a Lien (other than a Permitted Lien)
or charge upon any Properties of the Loan Parties or the Holdings Guarantor or
cause a failure or forfeiture of title thereto; provided that none of the Loan
Parties or the Holdings Guarantor shall be required to pay any such Tax or claim
that is being contested in good faith and by proper proceedings diligently
conducted, which proceedings have the effect of preventing the forfeiture or
sale of the Property or asset that may become subject to such Lien (other than a
Permitted Lien), if it has maintained adequate reserves with respect thereto in
accordance with and to the extent required under GAAP and such failure to pay
could not reasonably be expected to have a Material Adverse Effect; and (b)
timely and correctly file all material Tax Returns required to be filed by it
(taking into account any permission to extend the filing period), and withhold,
collect and remit all Taxes that it is required to collect, withhold or remit.
 
48

--------------------------------------------------------------------------------


SECTION 5.11. Additional Guarantors.  In the event that any Person becomes a
Subsidiary of the Borrower after the Effective Date, the Borrower will promptly
notify the Administrative Agent of that fact and cause such Subsidiary to, (i)
within 30 days of becoming a Subsidiary, execute and deliver to the
Administrative Agent a counterpart of an applicable Subsidiary Guarantee
Agreement, and (ii) provide the Administrative Agent with evidence of the
acceptance by a process agent as shall be reasonably approved by the
Administrative Agent of its appointment as process agent by such Subsidiary.
 
SECTION 5.12. Pension Plans.  Except as could not reasonably expected to have a
Material Adverse Effect, the Borrower shall ensure that all Pension Plans
maintained by (or for the benefit of) it or any of its Subsidiaries and/or any
of its or their employees are (i) maintained and operated in accordance with all
applicable laws from time to time and (ii) funded in accordance with the
governing rules of such schemes and all laws applicable thereto with any
shortfall in funding being rectified in accordance with governing procedures and
applicable laws.
 
SECTION 5.13. Maintenance of Corporate Separateness.  (a)  The Borrower will
maintain its separate existence and identity and will take reasonable steps to
make it apparent to third parties that the Borrower is an entity with assets and
liabilities distinct from those of any other person and will observe customary
corporate formalities, including the holding of regular board of directors’ and
shareholders’ meetings or action by directors or shareholders without a meeting
and the maintenance of corporate offices and records.
 
(b) Not in limitation of the generality of the foregoing, the Borrower agrees as
follows:
 
                (i) the Borrower will not commingle its assets with those of any
other Person and shall take all reasonable steps to maintain its assets in a
manner that facilitates their identification and segregation from those of any
other Person;
 
                (ii) the Borrower shall take all reasonable steps to prevent any
of its funds from at any time being pooled with any funds of any other Person;
 
                (iii) the Borrower will conduct its business in its own name and
from an office separate from that of any Parent Entity;
 
                (iv) the Borrower will maintain separate corporate records and
books of account from those of any other Person;
 
                (v) the Borrower will maintain separate financial statements
from those of any other Person; provided, however, financial information about
the Borrower may be contained in consolidated financial statements issued by
Parent;
 
                (vi) the Borrower will pay its own liabilities, including the
salaries of its own employees, consultants and agents, from its own funds and
bank accounts;
 
                (vii) the Borrower will compensate any Parent Entity at market
rates for any services that such Parent Entity actually renders to the Borrower;
and
 
49

--------------------------------------------------------------------------------


                (viii) the Borrower shall not maintain joint bank accounts or
other depository accounts to which any Parent Entity has access, except for the
CPA, provided that the Borrower’s participation in such CPA is terminated within
four weeks (or such longer period as may be consented to by the Administrative
Agent) after the date of this Agreement.
 
Notwithstanding anything to the contrary, this Section 5.13 shall not prohibit,
and is subject to, the CPA, PLPA and intercompany netting arrangements entered
into in the ordinary course of business and consistent with past practice.
 
ARTICLE VI
 


 
NEGATIVE COVENANTS
 
Each Loan Party hereby covenants and agrees that on and after the Effective Date
and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full (other than unasserted contingent indemnification obligations not
due and payable):
 
SECTION 6.01. Indebtedness.  Each Loan Party will not, and will not permit any
of its Subsidiaries to, directly or indirectly, create, issue, incur, assume or
permit to exist (including by way of Guarantee) any Indebtedness, except:
 
                (i) Indebtedness incurred and outstanding under this Agreement
and the other Loan Documents;
 
                (ii) Indebtedness (A) (1) outstanding on the Effective Date and
set forth on Schedule 6.01(ii)(A) and (2) any Permitted Refinancing thereof and
(B) outstanding on the Effective Date and set forth on Schedule 6.01(ii)(B);
 
                (iii) Indebtedness permitted by Section 6.04(iii);
 
                (iv) Guarantees in respect of Indebtedness otherwise permitted
hereunder to the extent permitted as an Investment under Section 6.04; provided
that if such Guaranteed Indebtedness is subordinated to the Obligations under
the Loan Documents, such Guarantee is as subordinated to the Obligations;
 
                (v) Indebtedness of any Loan Party and any Subsidiary thereof in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations and trade-related letters of
credit, in each case issued for the account of such Loan Party and its
Subsidiaries in the ordinary course of business of such Loan Party and its
Subsidiaries including those incurred to secure health, safety and environmental
obligations in the ordinary course of business of such Loan Party and its
Subsidiaries (and in each case other than for an obligation for borrowed money);
 
                (vi) Indebtedness arising from agreements of any Loan Party and
any Subsidiary thereof providing for indemnification, adjustment of purchase
price or similar obligations, in each case, incurred or assumed in connection
with the disposition otherwise permitted under this Agreement of any business,
assets or a Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Subsidiary for
the purpose of financing such acquisition;
 
                (vii) Indebtedness of any Loan Party and any Subsidiary thereof
in respect of Treasury Services Agreements (including Indebtedness arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds) in the ordinary course of business of such
Loan Party and such Subsidiaries so long as, in the case of any cash pooling or
similar arrangements, any intercompany Investments relating thereto are
otherwise permitted under Section 6.04(iii);
 
50

--------------------------------------------------------------------------------


                (viii) Indebtedness consisting of obligations of any Loan Party
or any Subsidiary thereof under deferred compensation or other similar
arrangements incurred by such Person in connection with an Investment expressly
permitted hereunder;
 
                (ix) Indebtedness consisting of the financing of insurance
premiums;
 
                (x) unsecured Indebtedness of any Loan Party or any Subsidiary
thereof representing the obligation of such Person to make payments with respect
to the cancellation or repurchase of Equity Interests and Equity Rights of
officers, employees or directors (or their estates) of such Loan Party or
Subsidiary permitted by Section 6.07;
 
                (xi) Indebtedness consisting of take-or-pay obligations arising
under supply agreements entered into in the ordinary course of business and not
in connection with the borrowing of money;
 
                (xii) Indebtedness (“PLPA Indebtedness”) of the Borrower owing
to the Holdings Guarantor under any loan agreement resulting from a novation of
the Holdings Guarantor’s claim for profit transfer under the PLPA into
shareholder loans to the Borrower; provided that any such Indebtedness shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent; and
 
                (xiii) other Indebtedness incurred by the Loan Parties in the
ordinary course of business in an aggregate principal amount not to exceed
$500,000 at any one time outstanding; provided, however, that for purposes of
determining compliance with this clause (xiii), the maximum amount of
Indebtedness that may be incurred pursuant to this clause shall not be deemed to
be exceeded, with respect to any such outstanding Indebtedness, due solely to
the result of fluctuations in the exchange rates of currencies.
 
SECTION 6.02. Liens.  Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on any Property or asset now owned or hereafter acquired by them,
or assign or sell any income or revenues (including accounts receivable) or
rights in respect of any thereof, except the following (herein collectively
referred to as “Permitted Liens”):
 
                (i) Liens to secure the performance of statutory obligations,
surety or appeal bonds or performance bonds, self-insurance obligations and
financing of insurance premiums, and landlords’, carriers’, warehousemen’s,
mechanics’, suppliers’, materialmen’s, attorney’s or other like liens, and
customary Liens in favor of customs and revenue authorities to secure payment of
customs duties in connection with the importation of goods, in any case incurred
in the ordinary course of business of any Loan Party and its respective
Subsidiaries and with respect to amounts not delinquent for more than 30 days or
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted; provided that (A) in the case of contested amounts, a
reserve or other appropriate provision, if any, as is required by GAAP shall
have been made therefor, (B) such Liens could not reasonably be expected to have
a Material Adverse Effect, and (C) such Liens relating to surety or appeal bonds
or performance bonds shall only extend to or cover cash and Cash Equivalents;
 
51

--------------------------------------------------------------------------------


                (ii) Liens existing on the Effective Date and identified on
Schedule 6.02(ii);
 
                (iii) Liens for Taxes or governmental charges or claims or other
like statutory Liens, in any case incurred in the ordinary course of business of
any Loan Party and its Subsidiaries, that do not secure Indebtedness for
borrowed money and (A) that are not delinquent more than 30 days or thereafter
payable without premium or penalty or (B) are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; provided
that, if being contested, any reserve or other appropriate provision as shall be
required in conformity with GAAP shall have been made therefor;
 
                (iv) (A) Liens in the form of zoning restrictions, easements,
building, environmental and other land use rules, laws and regulations which are
applicable to the Real Property, licenses, entitlements, servitudes,
rights-of-way, restrictions, reservations, covenants, conditions, utility
agreements, minor imperfections of title, minor survey defects or other similar
restrictions on the use of Real Property that do not (1) secure Indebtedness
(other than Indebtedness permitted under Section 6.01) or (2) individually or in
the aggregate materially impair the value of the Real Property affected thereby
or materially interfere with any Loan Party or any Subsidiary thereof from
conducting its business as currently conducted at such Real Property or to
utilize each Real Property for its intended purpose and (B) with respect to
leasehold interests in Real Property, mortgages, obligations, liens and other
encumbrances incurred, created, assumed or permitted to exist and arising by,
through or under a landlord or owner (other than any Loan Party or any
Subsidiary thereof) of such leased property encumbering such landlord’s or
owner’s interest in such leased property;
 
                (v) Liens (including in the form of pledges or deposits)
securing (A) obligations incurred in respect of workers’ compensation,
unemployment insurance or other forms of governmental insurance or benefits and
other obligations of a like nature, (B) bids, tenders, contracts (other than
contracts for borrowed money) or leases to which any Loan Party or any
Subsidiary thereof is a party and (C) obligations to any utility company or
other Person in a similar line of business to that of a utility company or
Governmental Authority that is a utility company, in each case, made in the
ordinary course of business of any Loan Party and any Subsidiary thereof for
amounts (x) not yet due and payable or (y) being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted; provided
that in the case of contested amounts, a reserve or other appropriate provision,
if any, as is required by GAAP shall have been made therefor;
 
                (vi) Liens securing any judgments, awards, decrees or orders in
circumstances not constituting an Event of Default under Section 7.01(f);
 
                (vii) Liens in the form of licenses, leases or subleases in
respect of Real Property granted or created by any Loan Party or any Subsidiary
thereof, which licenses, leases or subleases do not interfere, individually or
in the aggregate, in any material respect with the business of such Loan Party
or such Subsidiary or individually or in the aggregate materially impair the use
(for its intended purpose) or the value of the property subject thereto;
 
                (viii) Liens arising from the filings made solely as a
precautionary measure in connection with operating leases or consignment of
goods;
 
                (ix) (A) bankers’ Liens (including Liens arising under the
general business conditions of a German credit institution with which any Loan
Party maintains a banking relationship), rights of setoff and other similar
Liens incurred in the ordinary course of business and existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Loan Party and its Subsidiaries; provided that, unless such
Liens are non-consensual and arise by operation of law, in no case shall any
such Liens secure (either directly or indirectly) the repayment of Indebtedness
(other than Indebtedness under the Loan Documents); and (B) customary Liens
attaching to commodity trading accounts, commodities brokerage accounts,
securities accounts and securities intermediary accounts in the ordinary course
of business;
 
52

--------------------------------------------------------------------------------


                (x) Liens on goods or inventory the purchase, shipment or
storage price of which is financed by a documentary letter of credit or banker’s
acceptance issued or created for the account of any Loan Party or any Subsidiary
thereof; provided that such Lien secures only the obligations of any Loan Party
or any such Subsidiary in respect of such letter of credit or banker’s
acceptance to the extent permitted under Section 6.01;
 
                (xi) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods and Liens that are
contractual rights of set-off relating to purchase orders and other similar
agreements entered into by any Loan Party or any of its Subsidiaries;
 
                (xii) Liens on insurance policies and the proceeds thereof
securing the financing of the premiums with respect thereto incurred in the
ordinary course of business;
 
                (xiii) ground leases in respect of real property on which
facilities owned or leased by any Loan Party or any of its Subsidiaries are
located;
 
                (xiv) Liens consisting of an agreement to sell or otherwise
dispose of any property in an Asset Sale permitted under Section 6.05, in each
case solely to the extent such Asset Sale would have been permitted on the date
of the creation of such Lien;
 
                (xv) Liens constituting (A) licenses, sublicenses, leases or
subleases (on a non-exclusive basis with respect to any intellectual property)
granted in the ordinary course of business not interfering in any material
respect with the business of any Loan Party or any of its Subsidiaries, (B)
other agreements entered into in the ordinary course of business in connection
with an asset sale permitted under the Loan Documents or (C) customary rights
reserved or vested in any Person in the ordinary course of business by the terms
of any lease, sublease, license, sublicense, franchise, grant or permit held by
any Loan Party or any of its Subsidiaries or by a statutory provision, to
terminate any such lease, sublease, license, sublicense, franchise, grant or
permit, or to require annual or periodic payments as a condition to the
continuance thereof; and
 
                (xvi) with respect to any Loan Party or any Subsidiary thereof
organized under the laws of Germany, Liens created or subsisting to the extent
mandatorily required under Section 8a of the German Partial Retirement Act
(Altersteilzeitgesetz) and/or Section 7e of the German Sozialgesetzbuch IV.
 
SECTION 6.03. Fundamental Changes; Line of Business.  (a)  Each Loan Party will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with them, or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing, (i) any Wholly Owned Subsidiary may merge into
the Borrower in a transaction in which the Borrower is the surviving corporation
and (ii) any Subsidiary of the Borrower may merge with or into or consolidate
with any Subsidiary in a transaction in which the surviving or resulting entity
is a Wholly Owned Subsidiary, in each case, on the terms set forth therein and
to the extent applicable.
 
53

--------------------------------------------------------------------------------


(b) Notwithstanding the foregoing, any Subsidiary may dispose of any or all of
its assets (upon voluntary liquidation, dissolution or otherwise) to the
Borrower or any other Loan Party (other than the Holdings Guarantor).
 
(c) Each Loan Party will not, and will not permit any of its Subsidiaries to,
directly or indirectly, engage in any business other than businesses of the type
conducted by the Loan Parties and their Subsidiaries on the Effective Date and
businesses substantially similar, ancillary or reasonably related thereto.
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.  Each
Loan Party will not, and will not permit any of its Subsidiaries to, directly or
indirectly, purchase, hold or acquire (including pursuant to any merger with any
Person that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or otherwise lend money to, Guarantee
any Indebtedness of, or make or permit to exist any investment in, any other
Person, or provide other credit support (including the provision of letters of
credit for the account of such Person) for any Person or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, line of business or division (each of the
foregoing, an “Investment” and collectively, “Investments”), except:
 
                (i) cash and Permitted Investments;
 
                (ii) Investments existing on the Effective Date and set forth on
Schedule 6.04;
 
                (iii) Investments (A) by any Loan Party in the Borrower or any
other Loan Party that is a Wholly Owned Subsidiary of the Borrower, (B) by the
Borrower or any Subsidiary arising under the PLPA and (C) consisting of the
Holding Intercompany Loan; provided that any such Investment in the form of a
loan or advance to any Loan Party shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;
 
                (iv) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and trade creditors, in each case in the ordinary course of business
of the Borrower and its Subsidiaries;
 
                (v) loans and advances to directors and employees of any Loan
Party or its Subsidiaries in the ordinary course of business of such Loan Party
and its Subsidiaries (including for travel, entertainment and relocation
expenses) (other than any loans or advances to any director or executive officer
(or equivalent thereof) that would violate any Requirement of Law in any
material respect) in an aggregate principal amount (determined without regard to
any write-downs or write-offs of such loans and advances) not to exceed $500,000
at any one time outstanding; provided, however, that for purposes of determining
compliance with this clause (v), the maximum amount of such loans and advances
that may be made pursuant to this clause shall not be deemed to be exceeded,
with respect to any such outstanding loans and advances, due solely to the
result of fluctuations in the exchange rates of currencies;
 
                (vi) mergers and consolidations and dissolutions and other
transactions permitted under Section 6.03;
 
54

--------------------------------------------------------------------------------


 
                (vii) [INTENTIONALLY OMITTED]
 
                (viii) Investments in deposit accounts in the ordinary course of
business of the Borrower and its Subsidiaries;
 
                (ix) security deposits required by utility companies and other
Persons in a similar line of business to that of utility companies and
Governmental Authorities that are utility companies, in each case, made in the
ordinary course of business of the Borrower and its Subsidiaries;
 
                (x) Investments consisting of any deferred portion (including
promissory notes and non-cash consideration) of the sales price received by any
Loan Party or any Subsidiary thereof in connection with any Asset Sale permitted
under Section 6.05;
 
                (xi) Investments constituting or resulting from (i) accounts
receivable arising or acquired or (ii) trade debt granted, in each case in the
ordinary course of business;
 
                (xii) Investments in respect of Treasury Services Agreements
permitted under Section 6.01(vii);
 
                (xiii) the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business; and
 
                (xiv) other Investments (collectively, the “Specified
Investments”); provided that (1) no Default has occurred and is continuing or
would result therefrom and (2) the aggregate amount of such Specified
Investments, when taken together with all other Specified Investments made in
reliance on this clause (xiv) and all Specified Restricted Payments made in
reliance on Section 6.07(iii) since the Effective Date, shall not exceed the RP
Basket Amount; provided, however, that for purposes of determining compliance
with this clause (xiv), the maximum amount of such Specified Investments that
may be made pursuant to this clause shall not be deemed to be exceeded following
the making thereof (so long as each such Specified Investment could have been
made at the time thereof), due solely to the result of fluctuations in the
exchange rates of currencies.
 
Notwithstanding anything to the contrary in this Section 6.04 or any other
Section of this Agreement, the Borrower shall not create any direct or indirect
Subsidiary or otherwise acquire any Person that shall become a direct or
indirect Subsidiary of the Borrower unless, prior to such creation or
acquisition, a form of Subsidiary Guarantee Agreement that is to be executed by
any such Subsidiary pursuant to Section 5.11 has been reasonably agreed upon by
each of the Borrower and the Administrative Agent, which form shall, among
others, include such specific provisions regarding limitations on the
guarantee(s) to be contained therein as may be appropriate under the law of the
jurisdiction of such Subsidiary Guarantor(s).
 
The aggregate amount of an Investment at any one time outstanding for purposes
of this Section 6.04 shall be deemed to be equal to (A) the aggregate amount of
cash, together with the aggregate fair market value of Property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment (without adjustment for subsequent increases or decreases in the
value of such Investment) minus (B) the aggregate amount of dividends,
distributions or other payments received in cash in respect of such Investment
(including by way of a sale or other disposition of such Investment).  The
amount of an Investment shall not in any event be reduced by reason of any
write-off of such Investment.
 
55

--------------------------------------------------------------------------------


SECTION 6.05. Asset Sales.  Each Loan Party will not, and will not permit any of
its Subsidiaries to, effect any Asset Sale, except:
 
                (i) (A) sales of inventory in the ordinary course of business of
the Loan Parties and their respective Subsidiaries and (B) the disposition in
the ordinary course of business of the Loan Parties and their respective
Subsidiaries (including the abandonment of immaterial intellectual property) of
surplus, obsolete or worn out equipment and other property or property which is
no longer used, provided that the aggregate amount of cash and non-cash proceeds
received from all property sold in reliance on this sub-clause (B) shall not
exceed $500,000 during the term of this Agreement (for this purpose, using the
fair market value of property other than cash); provided, however, that for
purposes of determining compliance with this sub-clause (B), the maximum amount
of all property that may be sold pursuant to this sub-clause shall not be deemed
to be exceeded following the sale thereof (so long as each such sale could have
been made at the time thereof), due solely to the result of fluctuations in the
exchange rates of currencies;
 
                (ii) sales, transfers and other dispositions of Property by any
Loan Party or any Subsidiary thereof to another Loan Party;
 
                (iii) the lease or sublease of Real Property in the ordinary
course of business of any Loan Party and its Subsidiaries;
 
                (iv) sales and dispositions of Permitted Investments on ordinary
business terms;
 
                (v) Liens permitted by Section 6.02, mergers, consolidations,
liquidations and dissolutions permitted by Section 6.03 and Investments
permitted by Section 6.04;
 
                (vi) Small Asset Sales;
 
                (vii) sales, transfers and dispositions of assets not otherwise
permitted under this Section; provided that (A) immediately after giving effect
to any such sale, transfer or disposition, no Default or Event of Default shall
have occurred and be continuing and (B) the Net Proceeds thereof are applied as
and to the extent required by Section 2.04(b)(ii);
 
                (viii) the issuance of qualifying shares of Subsidiaries of Loan
Parties to officers and directors of such Subsidiaries to the extent required by
applicable Requirements of Law;
 
                (ix) dispositions of accounts receivable in connection with
compromise, write down or collection thereof in the ordinary course of business;
and
 
                (x) transfers of property subject to a Taking or in connection
with any condemnation proceeding upon receipt of the Net Proceeds of such Taking
or condemnation proceeding;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby shall be made for fair market value and, in the case of sales, transfers,
leases and other dispositions permitted by Section 6.05(vii), for consideration
consisting of at least 75% cash and Cash Equivalents.
 
SECTION 6.06. Sale and Leaseback Transactions.  Each Loan Party will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into
any arrangement, directly or indirectly, whereby it shall sell or transfer any
Property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
sold or transferred.
 
56

--------------------------------------------------------------------------------


SECTION 6.07. Restricted Payments.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, directly or indirectly, declare or make, any
Restricted Payment or incur any obligation (contingent or otherwise) to do so,
except:
 
                (i) any Subsidiary of the Borrower may declare and pay dividends
to the Borrower or any other Subsidiary of the Borrower ratably with respect to
its Equity Interests or additional Equity Interests of the same class of Equity
Interests as the dividend being paid;
 
                (ii) the Borrower may pay dividends consisting solely of shares
of its common stock or additional shares of the same class of shares as the
dividend being paid or other Equity Interests;
 
                (iii) each Loan Party and its Subsidiaries may make other
Restricted Payments (collectively, the “Specified Restricted Payments”);
provided that (1) no Default has occurred and is continuing or would result
therefrom and (2) the aggregate amount of such Specified Restricted Payments,
when taken together with all other Specified Restricted Payments made in
reliance on this clause (iii) and all Specified Investments made in reliance on
Section 6.04(xiv) since the Effective Date, shall not exceed the RP Basket
Amount; provided, however, that for purposes of determining compliance with this
clause (iii), the maximum amount of such Specified Restricted Payments that may
be made pursuant to this clause shall not be deemed to be exceeded following the
making thereof (so long as each such Specified Restricted Payment could have
been made at the time thereof), due solely to the result of fluctuations in the
exchange rates of currencies; and
 
                (iv) Restricted Payments to the Holdings Guarantor for the
purpose of paying the actual amount of income and franchise taxes related to the
Borrower and its Subsidiaries (collectively, the “Permitted Tax Distributions”).
 
SECTION 6.08. Transactions with Affiliates.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, directly or indirectly, sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, unless such transactions are in the
ordinary course of business of the Loan Parties and their respective
Subsidiaries and are on terms and conditions not less favorable to the Loan
Parties and their respective Subsidiaries than could be obtained on an
arm’s-length basis from unrelated third parties, except:
 
                (i) loans, advances and other transactions between or among the
Loan Parties;
 
                (ii) reasonable and customary fees and compensation, benefits
and incentive arrangements paid or provided to, and any reasonable and customary
indemnity provided on behalf of, officers, directors or employees of any Loan
Party or any Subsidiary thereof, as determined in good faith by such Loan Party
or such Subsidiary;
 
                (iii) loans and advances to employees of any Loan Parties or any
Subsidiary thereof permitted by Section 6.04(v);
 
                (iv) transactions permitted by Section 6.07;
 
57

--------------------------------------------------------------------------------


                (v) intercompany netting arrangements in the ordinary course of
business and consistent with past practice;
 
                (vi) issuances of Equity Interests and Equity Rights; and
 
                (vii) transactions pursuant to the CPA or any agreements set
forth in Schedule 6.10(d).
 
SECTION 6.09. Restrictive Agreements.  Each Loan Party will not, and will not
permit any of its respective Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Subsidiary
to pay dividends or other distributions with respect to any of its Equity
Interests or to make or repay loans or advances to the Loan Parties or to
Guarantee Indebtedness of the Loan Parties or to transfer property to the Loan
Parties; provided that the foregoing shall not apply to:
 
                (i) conditions or restrictions imposed by law or by any Loan
Document;
 
                (ii) restrictions and conditions existing on the Effective Date
not otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but
shall not apply to any amendment or modification expanding the scope of any such
restriction or condition); and
 
                (iii) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary (or the assets of a Subsidiary
or the Borrower) pending such sale, provided such restrictions and conditions
apply only to the Subsidiary that is to be sold (or whose assets are to be sold)
and such sale is permitted hereunder.
 
SECTION 6.10. Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness.  (a)  Each Loan Party will not, and will not permit any of its
Subsidiaries to, directly or indirectly, amend or otherwise change (or waive)
the terms of any Organizational Document in a manner that, taken, as a whole,
could reasonably be expected to materially and adversely affect the interests of
the Lenders.
 
(b) Each Loan Party will not, and will not permit any of its Subsidiaries to,
(i) make (or give any notice or offer in respect of) any voluntary or optional
payment or mandatory prepayment or redemption, or defeasance or acquisition for
value of (including by way of depositing with any trustee with respect thereto
money or securities before such Indebtedness is due for the purpose of paying
such Indebtedness when due) or exchange of principal of, any Subordinated Debt,
other than (A) pursuant to any customary registered exchange offer therefor
after a private placement thereof, (B) any Permitted Refinancings thereof or (C)
so long as no Default then exists, any exchange of Equity Interests of the
Borrower for any such Indebtedness or (ii) make any payment on or with respect
to any Subordinated Debt wholly among the Loan Parties in violation of the
subordination provisions thereof.
 
(c) Each Loan Party will not, and will not permit any of its Subsidiaries to,
amend or modify, or permit the amendment or modification of, any provision of
any document governing any Material Indebtedness (other than Indebtedness under
the Loan Documents) in any manner that, taken as a whole, could reasonably be
expected to materially and adversely affect the interests of the Lenders.
 
(d) Each Loan Party will not, and will not permit any of its Subsidiaries to,
amend, waive or otherwise modify, or permit the amendment, waiver or other
modification of, any provision of any document governing any agreements listed
on Schedule 6.10(d) hereto in any manner that, taken as a whole, could
reasonably be expected to materially and adversely affect the interests of the
Lenders (it being understood and agreed that this clause (d) shall not prohibit
the release of any Loan Party or any of its Subsidiaries from the CPA in
accordance with its terms).
 
58

--------------------------------------------------------------------------------


SECTION 6.11. Accounting Treatment; Fiscal Year.  Each Loan Party will not, and
will not permit any of its Subsidiaries to:
 
(a) make or permit any material change in accounting policies or reporting
practices or tax reporting treatment which is adverse to the Lenders, except
changes that are permitted by GAAP or required by any Requirement of Law and
disclosed in writing to the Administrative Agent; or
 
(b) change its fiscal year-end to a date other than December 31 or change its
first Fiscal Quarter, second Fiscal Quarter or third Fiscal Quarter to a date
other than March 31, June 30 or September 30, respectively.
 
SECTION 6.12. Fixed Charge Coverage Ratio.  The Borrower will not permit the
Fixed Charge Coverage Ratio for any Test Period ending on any date set forth
below to be less than the ratio set forth opposite the last day of such Test
Period below:
 
Date
Ratio
June 30, 2009
1.50:1.00
September 30, 2009
1.50:1.00
December 31, 2009
1.50:1.00
March 31, 2010
1.50:1.00
June 30, 2010
1.60:1.00
September 30, 2010
1.60:1.00
December 31, 2010
1.60:1.00
March 31, 2011
1.60:1.00



SECTION 6.13. Total Leverage Ratio.  The Borrower will not permit the Total
Leverage Ratio as of the last day of any Test Period ending on any date set
forth below to exceed the ratio set forth opposite the last day of such Test
Period below:
 
Date
Ratio
June 30, 2009
2.90:1.00
September 30, 2009
2.90:1.00
December 31, 2009
2.90:1.00
March 31, 2010
2.90:1.00
June 30, 2010
2.80:1.00
September 30, 2010
2.80:1.00
December 31, 2010
2.80:1.00
March 31, 2011
2.80:1.00



59

--------------------------------------------------------------------------------


SECTION 6.14. Capital Expenditures.  The Borrower will not, and will not permit
any of its Subsidiaries to, make or commit to make any Capital Expenditures,
except that:
 
(a) during each period of four Fiscal Quarters of the Borrower and its
Subsidiaries ending on the date set forth below (taken as one accounting
period), the Borrower and its Subsidiaries may make or commit to make Capital
Expenditures not exceeding the amount set forth (the “Base Amount”) opposite
such period below:
 
Four Fiscal Quarter Period Ending:
Amount:
March 31, 2010
$3.5 million
March 31, 2011
$3.5 million



(b) (i) The Base Amount applicable to the period of four Fiscal Quarters ending
March 31, 2011 may be increased by carrying over to such period any portion of
the Base Amount not spent in the period of four Fiscal Quarters ending March 31,
2010 and (ii) an amount equal to not more than 50% of the Base Amount for the
period of four Fiscal Quarters ending March 31, 2011 may be carried back to the
period of four Fiscal Quarters ending March 31, 2010 and utilized to make such
Capital Expenditures in such period (it being understood and agreed that the
portion of any so carried-back Base Amount actually utilized in such period
shall be deducted from the Base Amount for the period of Four Fiscal Quarters
ending March 31, 2011).
 
SECTION 6.15. Maximum Trade Payables.  The Holdings Guarantor and the Borrower
shall not permit the Maximum Trade Payables at any time to exceed $4.0 million,
unless Trade Days Payables are less than 45 days.
 
SECTION 6.16. Hedging Agreements.  Each Loan Party will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement.
 
SECTION 6.17. Limitation on Issuances and Sales of Equity Interests of
Subsidiaries and Preferred Equity Interests.  Each of the Loan Parties will not
(i) permit or cause any of its respective Subsidiaries to issue or sell any
Equity Interests (other than to the Borrower or to a Wholly-Owned Subsidiary of
the Borrower) or permit any Person (other than the Borrower or a Wholly-Owned
Subsidiary of the Borrower) to own or hold any Equity Interests of any
Subsidiary of the Loan Parties (other than as required by applicable law);
provided, however, that this provision shall not prohibit the sale of all of the
Equity Interests of a Subsidiary in compliance with the provisions of Section
6.05(vii) and (ii) issue, or permit or cause any of its respective Subsidiaries
to issue, any Preferred Equity Interests.
 
ARTICLE VII
 


 
EVENTS OF DEFAULT
 
SECTION 7.01. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 7.01 shall constitute an “Event of
Default”:
 
          (a) The Borrower or any other Loan Party shall default (i) in the
payment when due of any principal of any Loan, (ii) in the payment when due of
any fee described in Section 2.08 or of any interest on any Loan (and such
default shall continue unremedied for a period of five Business Days), or
(iii) in the payment when due of any other previously invoiced amount (other
than amounts described in clauses (i) and (ii)) payable under this Agreement or
any other Loan Document (and such default in the payment of any such other
amount shall continue unremedied for a period of 20 Business Days).
 
60

--------------------------------------------------------------------------------


 
          (b) Any representation or warranty of the Borrower, any other Loan
Party or the Holdings Guarantor made or deemed to be made hereunder or in any
other Loan Document or any other writing or certificate furnished by or on
behalf of the Borrower, any other Loan Party or the Holdings Guarantor to the
Administrative Agent or any Lender for the purposes of or in connection with
this Agreement or any such other Loan Document is or shall be incorrect in any
material respect when made or deemed made.
 
          (c) The Borrower, any other Loan Party or the Holdings Guarantor shall
default in the due performance and observance of any of its obligations under
Sections 5.01(e), 5.01(f) or 5.01(g), Section 5.02 (with respect to the
maintenance and preservation of the Borrower’s corporate existence), Section
5.11 or Article VI.
 
          (d) The Borrower, any other Loan Party or the Holdings Guarantor shall
default in the due performance and observance of any agreement (other than those
specified in paragraphs (a) through (c) above) contained herein or in any other
Loan Document, and such default shall continue unremedied for a period of 30
days after the earlier to occur of (i) knowledge of such default by an executive
officer or Financial Officer (or any other officer or similar official with
responsibility for the administration of the obligations of the Borrower in
respect of this Agreement) of the Borrower and (ii) written notice of such
default from the Administrative Agent or any Lender to the Borrower.
 
          (e) (i) A default shall occur (A) in the payment when due (subject to
any applicable grace period), whether by acceleration or otherwise, of any
Material Indebtedness or Holdings Material Indebtedness or (B) in the
performance or observance of any obligation or condition with respect to any
Material Indebtedness or Holdings Material Indebtedness if the effect of such
default referred to in this subclause (B) is to accelerate the maturity of any
such Material Indebtedness or Holdings Material Indebtedness or enable or permit
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any such Material Indebtedness or Holdings Material Indebtedness or
any trustee or agent on its or their behalf to cause any such Material
Indebtedness or Holdings Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) a default shall occur in the due performance by any party to
any agreement identified on Item A of Schedule 6.10(d) of any of the covenants
contained in Section 5 of any such agreement and such default shall continue
unremedied for a period of 15 days.
 
          (f) Any judgment or order (or combination of judgments and orders) for
the payment of money equal to or in excess of (x) $1.0 million with respect to
the Borrower or any of its Subsidiaries or (y) $5.0 million with respect to the
Holdings Guarantor (to the extent not (i) paid, (ii) covered by insurance as to
which such insurer has been notified of such judgment or order and has not
denied coverage or (iii) covered by an indemnity by a third party as to which
such Person has been notified of such judgment or order and has accepted
liability for payment of such judgment or order) individually or in the
aggregate shall be rendered against the Borrower or any of its Subsidiaries (or
any combination thereof) or the Holdings Guarantor and
 
         (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order and not stayed;
 
         (ii) such judgment has not been bonded pending appeal, stayed, vacated
or discharged within 60 days of entry; or
 
61

--------------------------------------------------------------------------------


 
              (iii) there shall be any period (after any applicable statutory
grace period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
 
          (g) A termination, withdrawal or event of noncompliance with
applicable law or plan terms with respect to Pension Plans, shall have occurred
that when taken together with all other terminations, withdrawals and events of
noncompliance with respect to Pension Plans that have occurred, could reasonably
be expected to have a Material Adverse Effect.
 
          (h) Any Change of Control shall occur.
 
(i) Any Loan Party or any Subsidiary thereof or the Holdings Guarantor shall
 
                    (i) (x) become unable to pay its debts as they fall due
within the meaning of Section 17 of the German Insolvency Code
(Insolvenzordnung) or be over-indebted within the meaning of Section 19 of the
German Insolvency Code (Insolvenzordnung) or (y) otherwise become insolvent or
generally fail to pay debts as they become due;
 
                (ii) apply for, consent to or acquiesce in the appointment of a
trustee, receiver, sequestrator or other custodian for such Loan Party or such
Subsidiary or the Holdings Guarantor or substantially all of its property, or
make a general assignment for the benefit of creditors;
 
                (iii) in the absence of such application, consent or
acquiescence, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for such Loan Party or such Subsidiary or the
Holdings Guarantor or for a substantial part of its property, and such trustee,
receiver, sequestrator or other custodian shall not be discharged or stayed
within 60 days, provided that each Loan Party and the Holdings Guarantor hereby
expressly authorize the Administrative Agent and each Lender to appear in any
court conducting any relevant proceeding during such 60-day period to preserve,
protect and defend their rights under the Loan Documents;
 
                (iv) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of any Loan Party or any Subsidiary thereof or the
Holdings Guarantor (other than any dissolution or liquidation permitted under
Section 6.03) and, if any such case or proceeding is not commenced by any Loan
Party or any Subsidiary thereof or the Holdings Guarantor, such case or
proceeding shall be consented to or acquiesced in by any Loan Party or any
Subsidiary thereof or the Holdings Guarantor or shall result in the entry of an
order for relief or shall remain for 60 days undismissed and unstayed; provided
that each Loan Party and the Holdings Guarantor hereby expressly authorize the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or
 
                (v) take any corporate or partnership action (or comparable
action, in the case of any other form of legal entity) indicating its consent
to, approval of, or acquiescence in, any of the foregoing.
 
            (j) The obligations of any Loan Party under either Guarantee
Agreement shall cease to be in full force and effect (except in accordance with
the terms thereof) or any such Loan Party or the Holdings Guarantor shall
repudiate its obligations thereunder.
 
62

--------------------------------------------------------------------------------


 
            (k) Any Loan Document shall cease to be in full force and effect
(except in accordance with its terms).
 
            SECTION 7.02. Action if Bankruptcy.  If any Event of Default
described in Section 7.01(i) shall occur, the Commitments (if not theretofore
terminated) shall automatically terminate and the outstanding principal amount
of all outstanding Loans and all other Obligations shall automatically be and
become immediately due and payable, without notice or demand, all of which are
hereby waived by the Borrower.
 
            SECTION 7.03. Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in Section 7.01(i)) shall
occur for any reason, whether voluntary or involuntary, and be continuing, the
Administrative Agent, upon the direction of the Requisite Lenders, shall by
written notice to the Borrower and each Lender declare all or any portion of the
outstanding principal amount of the Loans and other Obligations to be due and
payable and/or the Commitments (if not theretofore terminated) to be terminated,
whereupon the full unpaid amount of such Loans and other Obligations which shall
be so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment and/or, as the case may be, the
Commitments shall terminate.
 
ARTICLE VIII
 


 
THE ADMINISTRATIVE AGENT
 
            SECTION 8.01. Appointment and Authority. Each Lender hereby
irrevocably appoints Jefferies Finance LLC to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are expressly set forth in this Agreement and the other Loan Documents
or otherwise delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and its Affiliates and the Lenders and any Lender
Affiliate, and none of the Borrower, any other Loan Party or the Holdings
Guarantor shall have rights as a third party beneficiary of any of such
provisions.
 
            SECTION 8.02. The Administrative Agent and its Affiliates.(a)  Each
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor to, or in any other
advisory capacity for, and generally engage in any kind of business with, the
Loan Parties or any Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
            (b)           Each Lender understands that each Person serving as
the Administrative Agent, the Arranger and the Bookrunner acting in their
individual capacities, their respective Affiliates and any of their respective
directors, officers, agents or employees (collectively, the “Agents’ Groups”)
are engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 8.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their Affiliates.  Furthermore,
the Agents’ Groups may, in undertaking the Activities, engage in trading in
financial products or undertake other investment businesses for their own
accounts or on behalf of others (including the Loan Parties and their Affiliates
and including the holding, for their own accounts or on behalf of others, of
equity, debt and similar positions in the Borrower or other Loan Party, or their
Affiliates), including trading in or holding long, short or derivative positions
in securities, loans or other financial products of one or more of the Loan
Parties or their Affiliates.  Each Lender understands and agrees that in
engaging in the Activities, the Agents’ Groups may receive or otherwise obtain
information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties and the Holdings
Guarantor to perform their respective Obligations hereunder and under the other
Loan Documents), which information may not be available to any of the Lenders
that are not members of the Agents’ Groups.  None of the members of the Agents’
Groups shall have any duty to disclose to any Lender, or use on behalf of the
Lenders, and none of the members of the Agents’ Groups shall be liable for the
failure to so disclose or use, any information whatsoever about or derived from
the Activities or otherwise (including any information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party), or be
required to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders.
 
63

--------------------------------------------------------------------------------


            (c)           Each Lender further understands that there may be
situations where members of the Agents’ Groups or their respective customers
(including the Loan Parties and their Affiliates) either now have or may in the
future have interests or take actions that may conflict with the interests of
any one or more of the Lenders (including the interests of the Lenders hereunder
and under the other Loan Documents).  Each Lender agrees that no member of the
Agents’ Groups is or shall be required to restrict its activities as a result of
the Person serving as the Administrative Agent, Arranger or Bookrunner and that
each member of the Agents’ Groups  may undertake any Activities without further
consultation with or notification to any Lender.  None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agents’ Groups of information
(including Information) concerning the Loan Parties or their Affiliates
(including information concerning the ability of the Loan Parties and the
Holdings Guarantor to perform their respective Obligations hereunder and under
the other Loan Documents) nor (iii) any other matter shall give rise to any
fiduciary, equitable or contractual duties (including any duty of trust or
confidence) owing by any member of the Agents’ Groups to any Lender including
any such duty that would prevent or restrict the Agents’ Groups  from acting on
behalf of customers (including the Loan Parties or their Affiliates) or for
their own accounts.
 
            SECTION 8.03. Duties of Administrative Agent; Exculpatory
Provisions.  (a)  The Administrative Agent’s duties hereunder and under the
other Loan Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Each Lender hereby
acknowledges that the Administrative Agent shall not have by reason of this
Agreement assumed a fiduciary relationship in respect of any Lender and that the
Administrative Agent is merely acting as the contractual representative of such
Lender with only the duties expressly set forth in this Agreement and the Loan
Documents.  In performing its functions and duties under this Agreement, the
Administrative Agent shall act solely in its capacity as such on behalf of the
applicable Lenders and shall not assume, or be deemed to have assumed, any
obligation toward, or relationship of agency or trust with or for any Loan Party
or any Guarantor.  Each such Lender agrees that it will assert no claim against
the Administrative Agent on any agency theory or any other theory of liability
for breach of fiduciary duty, which claims such Lender hereby waives.  Without
limiting the generality of the foregoing, the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Requisite Lenders, including Lenders holding certain Types of Loans,
provided, however, that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or any of its Affiliates to liability (including hourly
administration fees and out-of-pocket costs and expenses) or that is contrary to
any Loan Document or applicable law, unless the Administrative Agent is
indemnified to its satisfaction by the Lenders on whose behalf it is acting in
such capacity on a pro rata basis against any and all liability and expense
which it may incur by reason of taking or continuing to take any such
action.  If the Administrative Agent seeks the consent or approval of the
Requisite Lenders (or a greater or lesser number of Lenders (including Lenders
holding only certain Types of Loans) as required in this Agreement), with
respect to any action hereunder, the Administrative Agent shall send written
notice that the Requisite Lenders (or such greater or lesser number of Lenders
(including Lenders holding only certain Types of Loans) as required hereunder)
have instructed the Administrative Agent to act or refrain from acting pursuant
hereto.
 
64

--------------------------------------------------------------------------------


(b) No member of the Agents’ Groups shall be liable to the Lenders for any
action taken or omitted to be taken by it under or in connection with this
Agreement or the other Loan Documents, except to the extent such action or
inaction is determined by a final judgment by a court of competent jurisdiction
to have arisen from the gross negligence or willful misconduct of such
member.  The Administrative Agent shall not be deemed to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Loan Parties, the Holdings Guarantor or any Lender shall have
given written notice to such Administrative Agent stating the such notice is a
“Notice of Default” and describing such Default and such event or events.
 
(c) Neither the Administrative Agent nor any member of the Agents’ Groups shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty, representation or other information made or supplied in or
in connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Documents or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
(d) Without limitation of the generality of the foregoing, the Administrative
Agent: (i) may treat each Lender party hereto as the holder of Obligations until
the Administrative Agent receives written notice of the assignment or transfer
of such Lender’s portion of the Obligations; (ii) makes no warranties or
representations to any Lender; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or the other Loan Documents on the part of the Loan
Parties or the Holdings Guarantor, to inspect the property (including the books
and records) of the Loan Parties or any of their respective Subsidiaries or the
Holdings Guarantor, to monitor the financial condition of any Loan Party or any
of their respective Subsidiaries or the Holdings Guarantor or to ascertain the
existence or possible existence or continuation of any Default or Event of
Default; (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (v) shall not be liable to any Lender for
any action taken, or inaction, by the Administrative Agent upon the instructions
of the Requisite Lenders or refraining to take any action pending such
instructions; (vi) shall not be liable for any apportionment or distributions of
payments made by it in good faith pursuant to Section 2.11; (vii) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate, message or other instrument or
writing (which may be by telephone (with prompt written confirmation
thereafter), facsimile, telegram, cable, telex or email) believed in good faith
by it to be genuine and signed,  sent or otherwise authenticated by the proper
party or parties; (viii) may assume that no Default or Event of Default has
occurred and is continuing, unless the officer employed by the Administrative
Agent to administer this matter has actual knowledge of the Default or Event of
Default, has received written notice from the Loan Parties or the Holdings
Guarantor or the Loan Parties’ independent certified public accountants, if any,
stating the nature of the Default or Event of Default, or has received written
notice from a Lender stating the nature of the Default or Event of Default and
that such Lender considers the Default or Event of Default to have occurred and
to be continuing, (ix) shall have no implied duties to the Lenders on whose
behalf it acts as Administrative Agent or any other obligation to such Lenders
to take any action hereunder except for any action specifically provided by this
Agreement or Loan Documents to be taken by the Administrative Agent; and (x)
shall have no duty to disclose to any Lender information that is furnished by
any Loan Party or the Holdings Guarantor to the Administrative Agent in its
individual capacity. In the event any apportionment or distribution described in
clause (vi) above is determined to have been made in error, the sole recourse of
any Person to whom payment was due but not made shall be to recover from the
recipients of such payments any payment in excess of the amount to which they
are determined to have been entitled.
 
65

--------------------------------------------------------------------------------


(e) Nothing in this Agreement or any other Loan Document shall require any
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any person on behalf of any Lender and
each Lender confirms to each Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.
 
SECTION 8.04. Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and in
the case of a Borrowing, such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower, any other Loan Party or the Holdings Guarantor), independent public
accountants and other experts selected by it, and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05. Delegation of Duties.  The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of their respective duties and exercise their respective
rights and powers by or through their respective Related Parties.  Each such
sub-agent and the Related Parties of the Administrative Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article
and Section 9.05 (as though such sub-agents were the “Administrative Agent”,
under the Loan Documents) as if set forth in full herein with respect thereto.
 
SECTION 8.06. Resignation of Administrative Agent  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, subject to the reasonable consent of the Borrower (such
consent (i) not to be unreasonably withheld or delayed and (ii) not to be
required after the occurrence and during the continuance of an Event of Default
under Section 7.01(a) or Section 7.01(i)), to appoint a successor, which shall
be a Lender or a bank or trust company with an office in New York, New York, or
an Affiliate of any such Lender or such bank or trust company with an office in
New York, New York.  If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 10 days after
the retiring Administrative Agent gives notice of its resignation (such 10-day
period, the “Lender Appointment Period”), then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above.  In addition and without any obligation on
the part of the retiring Administrative Agent to appoint, on behalf of the
Lenders, a successor Administrative Agent, the retiring Administrative Agent may
at any time upon or after the end of the Lender Appointment Period notify the
Borrower and the Lenders that no qualifying Person has accepted appointment as
successor Administrative Agent and the effective date of such retiring
Administrative Agent’s resignation.  Upon the resignation effective date
established in such notice and regardless of whether a successor Administrative
Agent has been appointed and accepted such appointment, the retiring
Administrative Agent’s resignation shall nonetheless become effective and (i)
the retiring Administrative Agent shall be discharged from its duties and
obligations as Administrative Agent, hereunder and under the other Loan
Documents and (ii) all payments, communications and determinations provided to
be made by, to or through the retiring Administrative Agent shall instead be
made by or to each Lender directly, until such time as the Requisite Lenders
appoint a successor Administrative Agent as provided for above in this
paragraph.  Upon the acceptance of a successor’s appointment as the
Administrative Agent, hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations as an Administrative Agent
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 9.05
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
66

--------------------------------------------------------------------------------


SECTION 8.07. Non-Reliance on Administrative Agent and Other Lenders. (a)  Each
Lender confirms to the Administrative Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Administrative Agent, any other
Lender or any of their respective Related Parties, of evaluating the merits and
risks (including tax, legal, regulatory, credit, accounting and other financial
matters) of (x) entering into this Agreement, (y) making Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Loans and other extensions of credit hereunder and under the other
Loan Documents is suitable and appropriate for it.
 
(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Administrative Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Administrative Agent, any other Lender or any of their
respective Related Parties, continue to be solely responsible for making its own
appraisal and investigation of all risks arising under or in connection with,
and its own credit analysis and decision to take or not take action under, this
Agreement and the other Loan Documents based on such documents and information
as it shall from time to time deem appropriate, which may include, in each case:
 
                (i) the financial condition, status and capitalization of the
Borrower, each other Loan Party and the Holdings Guarantor;
 
67

--------------------------------------------------------------------------------


                (ii) the legality, validity, effectiveness, adequacy or
enforceability of this Agreement and each other Loan Document and any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document;
 
                (iii) determining compliance or non-compliance with any
condition hereunder to the making of a Loan and the form and substance of all
evidence delivered in connection with establishing the satisfaction of each such
condition; and
 
                (iv) the adequacy, accuracy and/or completeness of the
Information Memorandum and any other information delivered by the Administrative
Agent, any other Lender or by any of their respective Related Parties under or
in connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
 
(c) Neither any other Lender nor the Administrative Agent shall have any duty or
responsibility, either initially or on an ongoing basis, to provide any Lender
with any credit, financial condition or other similar information regarding any
Loan Party, any of their respective Subsidiaries or the Holdings Guarantor.
 
ARTICLE IX
 


 
MISCELLANEOUS
 
SECTION 9.01. Notices.  (a)  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
 
(i)           if to the Borrower, any other Loan Party or the Holdings
Guarantor,


Flexsys Verkauf GmbH
Groβe Drakenburgerstraβe 93-97
Postfach 1440
D-31582 Nienburg/Weser
Germany
Attention of: Jürgen Wnuck, Managing Director
Telecopier No.:  +49 5021 988-380


With a copy to (for informational purposes only):


Solutia, Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri 63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri 63141)
Attention of:  James Tichenor and Paul Berra
Telecopier No.:  314-674-2721
 
(ii)    if to the Administrative Agent,
 
Jefferies Finance LLC
520 Madison Avenue
New York, New York 10022
Attention:  Account Officer – Flexsys Verkauf GmbH
Telecopy No.:  (212) 284-3444


68

--------------------------------------------------------------------------------


(iii)           if to any other Lender, to it at its address (or telecopier
number) set forth in its Administrative Questionnaire,


or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(b) All notices, demands, requests, consents and other communications described
in Section 9.01(a) shall be effective (i) if delivered by hand, including any
overnight courier service, upon personal delivery, (ii) if delivered by mail,
when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.17 to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 9.01(a); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II or
Article VIII) shall not be effective until received by the Administrative Agent.
 
(c) Notwithstanding Sections 9.01(a) and 9.01(b) (unless the Administrative
Agent requests that the provisions of Sections 9.01(a) and 9.01(b) be followed)
and any other provision in this Agreement or any other Loan Document providing
for the delivery of any Approved Electronic Communication by any other means,
the Loan Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format reasonably acceptable to
the Administrative Agent to jhess@jefferies.com or such other electronic mail
address (or similar means of electronic delivery) as the Administrative Agent
may notify to the Borrower.  Nothing in this Section 9.01(c) shall prejudice the
right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Loan Party or the Holdings Guarantor in any
manner authorized in this Agreement or to request that the Borrower effect
delivery in such manner.
 
SECTION 9.02. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties and the Holdings Guarantor herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and so long as
the Commitments have not been terminated.  The provisions of Sections 2.12,
2.13, 2.14, 2.15, 9.05, 9.16 and 9.21 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the termination of the
Commitments or the termination of this Agreement or any provision hereof.
 
69

--------------------------------------------------------------------------------


SECTION 9.03. Binding Effect.  Subject to Section 4.01, this Agreement shall
become effective when it shall have been executed by the Borrower, the Holdings
Guarantor, the Arranger, the Bookrunner and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof (which may be
by facsimile transmission or other electronic image scan transmission (e.g.,
“PDF” or “tif” via e-mail)) which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.
 
SECTION 9.04. Successors and Assigns.  (a)  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party.  All covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 9.04(f) below and, solely to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Each Lender may assign to one or more assignees (other than a natural
person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries or any
Person engaged principally in the business of manufacture or sale of high
performance chemical based products that is a competitor of the Borrower or any
of its Subsidiaries) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that (i) except in the case of an
assignment to a Lender or a Lender Affiliate or in connection with the initial
syndication of the Commitments and Loans, the Borrower and the Administrative
Agent must give their prior written consent to such assignment (which consents
shall not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender, a Lender Affiliate or a Federal Reserve Bank or in
connection with the initial syndication of the Commitments and Loans, the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1.0 million and increments of $1.0 million in excess thereof (or (A) if
the aggregate amount of the Commitment or Loans of the assigning Lender is a
lesser amount, the entire amount of such Commitment or Loans, or (B) in any
other case, such lesser amount as the Borrower and the Administrative Agent
otherwise agree), (iii) except in the case of the assignment to an Affiliate of
such Lender or an assignment required to be made pursuant to Section 2.18, the
parties to each such assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500 (provided that only one such fee shall be payable in the event of
contemporaneous assignments to two or more Lender Affiliates by a Lender or by
two or more Lender Affiliates to a Lender and such fee shall not be payable by
the Borrower) and (iv) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; provided, further,
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default has occurred and is continuing.  Subject
to acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five Business Days after the execution thereof
(unless otherwise determined by the Administrative Agent), (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.12, 2.13,
2.14, 2.15 and 9.05 with respect to facts and circumstances occurring prior to
the effective date of such assignment).  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (f) of this Section.
 
70

--------------------------------------------------------------------------------


(c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower, any Subsidiary or the
Holdings Guarantor or the performance or observance by any of the Borrower, any
Subsidiary or the Holdings Guarantor of any of its obligations under this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such Assignment and Assumption; (iv) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the most recent financial statements, if any, delivered pursuant to Section 5.01
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and
Assumption; (v) such assignee will independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (vi) such assignee appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and interest on) the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  With respect
to any Lender, the transfer of the Commitments of such Lender and the rights to
the principal of, and interest on, any Loan made pursuant to such Commitments
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitments and Loans.  Except to the extent inconsistent with Section 2.05(d),
the entries in the Register shall be conclusive and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, an Administrative Questionnaire completed
in respect of the assignee (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b)
above and, if required, the written consent of the Borrower and the
Administrative Agent to such assignment, the Administrative Agent shall
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the
Borrower.  No assignment shall be effective unless it has been recorded in the
Register as provided in this paragraph (e).
 
71

--------------------------------------------------------------------------------


(f) Each Lender may without the consent of the Borrower or the Administrative
Agent, sell participations to any Person (other than a natural person or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans owing to
it); provided, however, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) each
Participant shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.12, 2.13, 2.14 and 2.15 and the provisions of
Section 5.01 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04 (provided
that no participant shall be entitled to receive any greater amount pursuant to
such Sections than the Lender would have been entitled to receive in respect of
the interest transferred unless either (x) such transfer to such Participant is
made with the Borrower’s prior written consent (not to be unreasonably withheld)
or (y) a Default or an Event of Default has occurred and is continuing at the
time of such participation), and (iv) the Loan Parties, the Holdings Guarantor,
the Administrative Agent and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right
(which each Lender agrees will not be limited by the terms of any participation
agreement or other agreement with a participant) to enforce the Loan Documents
and to approve any amendment, modification or waiver of any provision of the
Loan Documents (other than, without the consent of the Participant, amendments,
modifications or waivers described in clauses (i), (ii), (iii) and (iv) of
Section 9.08(c) that affect such Participant).  To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.17 as though it were a Lender.
 
(g) Any Lender, without the consent of or notice to the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party
hereto.  In order to facilitate such a pledge or assignment, the Borrower shall,
at the request of the assigning Lender, duly execute and deliver to the
assigning Lender a promissory note or notes evidencing the Loans made to the
Borrower by the assigning Lender hereunder.
 
(h) Neither the Borrower nor the Holdings Guarantor shall assign or delegate any
of its rights or duties hereunder without the prior written consent of the
Administrative Agent and each Lender, and any attempted assignment without such
consent shall be null and void.
 
SECTION 9.05. Expenses; Indemnity.  (a)  The Borrower agrees to pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, each of the Arranger, the Bookrunner and their respective Affiliates,
including the reasonable fees, charges and disbursements of White & Case LLP,
counsel for the Administrative Agent, the Arranger and the Bookrunner (and
appropriate foreign and local counsel in applicable foreign and local
jurisdictions, but limited to one local counsel in each such jurisdiction), in
connection with the syndication of the Loans and Commitments provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated), and (ii) all reasonable and documented
out-of-pocket expenses incurred by any of the Arranger, the Bookrunner, the
Administrative Agent or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement (including its rights
under this Section), the other Loan Documents or the Loans made, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans, and, in
connection with any such enforcement or protection, the reasonable and
documented fees, charges and disbursements of any other counsel for the
Administrative Agent or any of the Arranger, the Bookrunner or any Lender;
provided that in the absence of conflicts, reimbursement of legal fees and
expenses shall be limited to reasonable fees, charges and disbursements of one
counsel for the Administrative Agent, the Arranger, the Bookrunner and the
Lenders (which counsel shall be designated by the Administrative Agent) (and any
appropriate foreign and local counsel in applicable foreign and local
jurisdictions).
 
72

--------------------------------------------------------------------------------


(b) The Borrower agrees to indemnify the Administrative Agent, the Arranger, the
Bookrunner, each Lender, each Affiliate of any of the foregoing Persons and each
of their respective Related Parties (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and out-of-pocket expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution, delivery and enforcement of this Agreement or any other
Loan Document or the Commitment Letter, Engagement Letter or Fee Letter or any
agreement or instrument contemplated thereby, the performance by the parties
hereto or thereto of their respective obligations thereunder, the Transactions
or the other transactions contemplated thereby, (ii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto, or (iii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property owned or
operated by the Borrower, any of the Subsidiaries or the Holdings Guarantor, or
any Environmental Liability or Environmental Claim related in any way to the
Borrower, the Subsidiaries or the Holdings Guarantor; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or expenses (A) are determined by a final
judgment of a court of competent jurisdiction to have arisen by reason of the
Indemnitee’s gross negligence, bad faith or willful misconduct or (B) arise from
any action solely among Indemnitees, other than any such actions that arise from
an act or an omission of the Borrower, any Subsidiary or the Holdings Guarantor
(and provided that withstanding the foregoing provisions of this clause (B), the
Administrative Agent, acting in such capacity, shall in any event be indemnified
subject to the other limitations set forth in this Section); and provided,
further, that in the absence of conflicts, reimbursement of reasonable legal
fees, charges and disbursements in respect of any matter for which
indemnification is sought shall be limited to reasonable fees, charges and
disbursements of one counsel for all such Indemnitees (which counsel shall be
designated by the Administrative Agent) (and any appropriate foreign and local
counsel in applicable foreign and local jurisdictions).
 
(c) To the extent that the Borrower fails to promptly pay any amount to be paid
by it to the Administrative Agent, or either of the Arranger or the Bookrunner
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Arranger or the Bookrunner, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(other than syndication expenses); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the applicable Agent, the Arranger and
the Bookrunner in its capacity as such.  For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
outstanding Loans and unused Commitments at the time.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and no Indemnitee shall assert, and each Indemnitee hereby
waives, any claim against the Borrower or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any other agreement or instrument
contemplated hereby, the Transactions or any Loan or the use of the proceeds
thereof; provided that notwithstanding the foregoing, to the extent required by
Section 9.05(b), the Borrower shall be required to indemnify each Indemnitee for
any special, indirect, consequential or punitive damages of Persons other than
any Indemnitee.
 
73

--------------------------------------------------------------------------------


(e) The provisions of this Section 9.05 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any
Lender.  All amounts due under this Section 9.05 shall be payable on written
demand (together with customary backup documentation supporting such
reimbursement request) therefor.
 
SECTION 9.06. Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Lender
or its Affiliates, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, to or for the credit or the account of any
Loan Party or the Holdings Guarantor upon any amount becoming due and payable by
any Loan Party or the Holdings Guarantor hereunder or under any other Loan
Document (whether at stated maturity, by acceleration or otherwise) against any
amount held by such Lender or its Affiliates, irrespective of whether or not
such Lender or its Affiliates shall have made any demand under this Agreement or
such other Loan Document.  In connection with exercising its rights pursuant to
the previous sentence, a Lender or its Affiliates may at any time use any Loan
Party’s or the Holdings Guarantor’s credit balances with the Lender or its
Affiliates to purchase at the Lender’s or its Affiliates’ applicable spot rate
of exchange any other currency or currencies which the Lender or its Affiliates
considers necessary to reduce or discharge any amount due by such Loan Party or
the Holdings Guarantor to the Lender or its Affiliates, and may apply that
currency or those currencies in or towards payment of those amounts.  The rights
of each Lender or its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender or its
Affiliates may have.  Each Lender or its Affiliates agrees promptly to notify
the Borrower and the Administrative Agent after making any such setoff; provided
that the failure to give such notice shall not affect the validity of such
setoff.
 
SECTION 9.07. Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.08. Waivers; Amendment.  (a)  No failure or delay of the
Administrative Agent or any Lender in exercising any power or right hereunder or
under any Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies which they would otherwise have.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party or the Holdings Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan shall not be construed as a waiver of any Default or Event of Default
regardless of whether the Administrative Agent, any Lender may have had notice
or knowledge of such Default or Event of Default at the time.  No notice or
demand on any Loan Party or the Holdings Guarantor in any case shall entitle
such Loan Party or the Holdings Guarantor to any other or further notice or
demand in similar or other circumstances.
 
74

--------------------------------------------------------------------------------


(b) Subject to Sections 9.08(c), 9.08(d), 9.08(f) and 9.08(g), no amendment,
modification, termination or waiver of any provision of any Loan Document, or
consent to any departure by any Loan Party or the Holdings Guarantor therefrom,
shall in any event be effective without the written concurrence of the Requisite
Lenders (or the Administrative Agent with the written consent of the Requisite
Lenders).
 
(c) Without the written consent of each Lender that would be directly adversely
affected thereby (whose consent shall be sufficient therefor without the consent
of the Requisite Lenders), no amendment, modification, termination, waiver or
consent shall be effective if the effect thereof would:
 
                (i) extend the scheduled final maturity of any Loan or Note;
 
                (ii) reduce or forgive the rate of interest on any Loan (other
than any waiver of any increase in the interest rate applicable to any Loan
pursuant to Section 2.06(c));
 
                (iii) extend the time for payment of any such interest;
 
                (iv) reduce or forgive the principal amount of any Loan or
waive, reduce or postpone any scheduled repayment pursuant to Section 2.04(c);
 
                (v) amend, modify, terminate or waive any provision of Section
9.08 (except for technical amendments with respect to additional extensions of
credit pursuant to this Agreement consented to by the Requisite Lenders which
afford the protections to such additional extensions of credit of the type
provided to the Loans on the Effective Date);
 
                (vi) except as expressly provided in the Loan Documents, release
any Guarantor from any Guarantee Agreement;
    
                (vii) consent to the assignment or transfer by any Loan Party or
the Holdings Guarantor of any of its rights and obligations under any Loan
Document; or
 
                (viii) amend the indemnification obligations of the Lenders set
forth in Section 9.05(c) or amend Sections 2.02(c), 2.11(a) or 2.17 (only to the
extent relating to pro rata treatment of Lenders).
 
(d) No amendment, modification, termination, waiver or consent with respect to
any provision of the Loan Documents, or consent to any departure by any Loan
Party or the Holdings Guarantor therefrom, shall:
 
                (i) increase any Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender; provided no
amendment, modification, termination, waiver or consent with respect to any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Commitment of any Lender;
 
                (ii) amend, modify, terminate or waive any provision of Article
VIII as the same applies to the Administrative Agent, or any other provision
hereof as the same applies to the rights or obligations of, or fees payable to,
the Administrative Agent, in each case without the consent of the Administrative
Agent;
 
75

--------------------------------------------------------------------------------


                (iii) amend, modify, terminate or waive any provision of any
Loan Document specifying the percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination to grant any consent
thereunder without the written consent of each Lender; or
 
                (iv) increase the maximum duration of Interest Periods hereunder
without the consent of all Lenders.
 
(e) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement, the consent of the Requisite
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then the Borrower shall have the right to
either (i) replace such Non-Consenting Lender or Lenders (or, at the option of
the Borrower if the respective Lender’s consent is required with respect to less
than all Loans (or related Commitments), to replace only the Commitments and/or
Loans of the respective Non-Consenting Lender that gave rise to the need to
obtain such Lender’s individual consent) with one or more assignees pursuant to,
and with the effect of an assignment under, Section 2.18 so long as at the time
of such replacement, each such assignee consents to the proposed change, waiver,
discharge or termination or (ii) terminate such Non-Consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment)
and/or repay each of the outstanding Loans of such Lender that gave rise to the
need to obtain such Lender’s consent; provided that, unless the Commitments that
are terminated and Loans that are repaid pursuant to the preceding clause (ii)
are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to the preceding clause (ii), the Requisite Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto.
 
(f) Notwithstanding anything to the contrary contained in this Section 9.08, the
Guarantee Agreements and any related documents executed in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may, together with this Agreement, be amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Requirements of Law or advice of local counsel,
(ii) to cure ambiguities or defects or (iii) to cause such Guarantee Agreements
or other document to be consistent with this Agreement and the other Loan
Documents.
 
(g) Notwithstanding the foregoing, this Agreement and each Loan Document may be
amended (or amended and restated) with the written consent of the Requisite
Lenders, the Administrative Agent and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Obligations and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Requisite
Lenders.
 
(h) Further, notwithstanding anything to the contrary contained in Section 9.08,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical nature, in each case that
is immaterial (as determined by the Administrative Agent), in any provision of
the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Requisite Lenders within five
Business Days following receipt of notice thereof.
 
SECTION 9.09. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
in respect of other Loans or participations or periods shall be increased (but
not above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.
 
76

--------------------------------------------------------------------------------


SECTION 9.10. Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof.  Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between or among the Borrower and any of the Administrative Agent, the
Arranger and Bookrunner and the Lenders shall remain effective in accordance
with its terms.  Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement or the other Loan Documents.
 
SECTION 9.11. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12. Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 9.13. Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section
9.03.  Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image scan transmission (e.g., “PDF” or “tif”
via e-mail) shall be as effective as delivery of a manually signed counterpart
of this Agreement.
 
SECTION 9.14. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
77

--------------------------------------------------------------------------------


SECTION 9.15. Jurisdiction; Consent to Service of Process.  (a)  Each of the
parties hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America for the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower or its properties in the courts of any jurisdiction.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or Federal court referred to in paragraph (a) of
this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
(c) Each of the Loan Parties and the Holdings Guarantor hereby appoints CT
Corporation System (the “Process Agent”) with an office on the Effective Date of
111 Eighth Avenue, New York, New York 10011, as its agent to receive on behalf
of it service of copies of the summons and complaint and any other process which
may be served in any such action or proceeding.  Such service may be made by
mailing by certified mail a copy of such process to such Loan Party or the
Holdings Guarantor in care of the Process Agent at the Process Agent’s above
address, with a copy to such Loan Party or the Holdings Guarantor at its address
specified herein and each such Loan Party and the Holdings Guarantor hereby
authorize and direct the Process Agent to receive such service on their
behalf.  As an alternative method of service, each of the Loan Parties and the
Holdings Guarantor also irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing by certified mail of
copies of such process to it and its subsidiaries specified herein.  Each of the
Loan Parties and the Holdings Guarantor agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any manner provided by law.
 
(d) Each party to this Agreement irrevocably consents to service of process by
hand or overnight courier service, or mailed by certified or registered
mail.  Nothing in this Agreement or any other Loan Document will affect the
right of any party to this Agreement to serve process in any other manner
permitted by law.
 
SECTION 9.16. Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (it being understood that, to the extent permitted, the
Administrative Agent or such Lender, as the case may be, shall provide the
Borrower with prompt notice thereof to the extent permitted by law or such legal
process), (d) to any other party hereto, (e) in connection with (i) the exercise
of any remedies hereunder or under any other Loan Document, (ii) any action or
proceeding relating to this Agreement or any other Loan Document, (iii) the
enforcement of rights under this Agreement or under any other Loan Document or
(iv) any litigation or proceeding to which the Administrative Agent or any
Lender or any of its respective Affiliates may be a party; provided, however, in
each case in this clause (e), the applicable Agent or Lender or their
Affiliates, as the case may be, shall take reasonable steps to preserve the
confidential nature of the information, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement, (ii) any actual or prospective
direct or indirect party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives),
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iii) any rating
agency when required by it, (iv) the CUSIP Service Bureau or any similar
organization, (g) in customary fashion to market data collectors, similar
services providers to the lending industry, and service providers to any of the
Arranger and Bookrunner, the Administrative Agent and the Lenders in connection
with the administration and management of this Agreement and the other Loan
Documents, (h) with the consent of the Borrower or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than any Loan Party or the Holdings Guarantor not in violation of any
written confidentiality agreement to the knowledge of the Administrative Agent,
Lender or Affiliate.  For purposes of this Section, “Information” means all
non-public information received from any Loan Party, any of its Subsidiaries or
the Holdings Guarantor relating to any Loan Party, any of its Subsidiaries or
the Holdings Guarantor or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party, any of its
Subsidiaries or the Holdings Guarantor.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has complied with
Requirements of Law or exercised commercially reasonable care.
 
78

--------------------------------------------------------------------------------


SECTION 9.17. Posting of Approved Electronic Communications.  (a)  Each of the
Lenders, each Loan Party and the Holdings Guarantor agree that the
Administrative Agent may, but shall not be obligated to, make the Approved
Electronic Communications available to the Lenders by posting such Approved
Electronic Communications on IntraLinks™ or a substantially similar secured
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
 
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders, each Loan Party and
the Holdings Guarantor acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily the most secure method of
communication and that there are confidentiality and other risks associated with
such distribution.  In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders, each Loan Party and the Holdings Guarantor hereby approves
distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.
 
(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”.  NONE OF THE ADMINISTRATIVE AGENT NOR
ANY OF ITS AFFILIATES WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM AND EACH
EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
 
79

--------------------------------------------------------------------------------


(d) Each of the Lenders, each Loan Party and the Holdings Guarantor agree that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
 
SECTION 9.18. Treatment of Information.  (a)  Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties, the Holdings
Guarantor or their respective securities (“Restricting Information”).  Other
Lenders may enter into this Agreement and take or not take action hereunder or
under the other Loan Documents on the basis of information that may contain
Restricting Information.  Each Lender acknowledges that United States federal
and state securities laws prohibit any person from purchasing or selling
securities on the basis of material, non-public information concerning the such
issuer of such securities or, subject to certain limited exceptions, from
communicating such information to any other Person.  Neither the Administrative
Agent nor any of its Related Parties shall, by making any Communications
(including Restricting Information) available to a Lender, by participating in
any conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Related Parties be responsible
or liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information.  In particular, none of the
Administrative Agent nor any of its Related Parties (i) shall have, and the
Administrative Agent, on behalf of itself and each of its Related Parties,
hereby disclaims, any duty to ascertain or inquire as to whether or not a Lender
has or has not limited its access to Restricting Information, such Lender’s
policies or procedures regarding the safeguarding of material, nonpublic
information or such Lender’s compliance with applicable laws related thereto or
(ii) shall have, or incur, any liability to any Loan Party, the Holdings
Guarantor, any Lender or any of their respective Related Parties arising out of
or relating to the Administrative Agent or any of its Related Parties providing
or not providing Restricting Information to any Lender.
 
(b) Each Loan Party and the Holdings Guarantor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
shall be clearly and conspicuously marked “PUBLIC” if such Communications do not
contain Restricting Information which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Communications “PUBLIC,” each Loan Party and the Holdings Guarantor shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 9.16) with respect to such Loan Party,
the Holdings Guarantor or their securities for purposes of United States Federal
and state securities laws, (iii) all Communications marked “PUBLIC” may be
delivered to all Lenders and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.”  Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party or the
Holdings Guarantor regarding whether a Communication contains or does not
contain material non-public information with respect to any of the Loan Parties,
the Holdings Guarantor or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, the Holdings
Guarantor, any Lender or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 9.18 shall modify or limit a Lender’s
obligations under Section 9.16 with regard to Communications and the maintenance
of the confidentiality of or other treatment of Information.
 
80

--------------------------------------------------------------------------------


(c) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting
Information.  Accordingly, each Lender agrees that it will nominate at least one
designee to receive Communications (including Restricting Information) on its
behalf and identify such designee (including such designee’s contact
information) on such Lender’s Administrative Questionnaire.  Each Lender agrees
to notify the Administrative Agent from time to time of such Lender’s designee’s
e-mail address to which notice of the availability of Restricting Information
may be sent by electronic transmission.
 
(d) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally.  Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender.  None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
 
(e) The provisions of the foregoing clauses of this Section 9.18 are designed to
assist the Administrative Agent, the Lenders, the Loan Parties and the Holdings
Guarantor, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lenders hereunder or thereunder may contain Restricting Information.  Neither
the Administrative Agent nor any of its Related Parties warrants or makes any
other statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that a Loan Party’s, the Holdings
Guarantor’s or Lender’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party, the Holdings Guarantor or such Lender with
its contractual obligations or its duties under applicable law in respect of
Restricting Information and each of the Lenders, each Loan Party and the
Holdings Guarantor assumes the risks associated therewith.
 
SECTION 9.19. USA PATRIOT Act Notice (a) .  Each Lender that is subject to the
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower, the other Loan Parties and the Holdings
Guarantor that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify and record information that identifies the Borrower,
the other Loan Parties and the Holdings Guarantor, which information includes
the name, address and tax identification number of the Borrower, the other Loan
Parties and the Holdings Guarantor and other information regarding the Borrower,
the other Loan Parties and the Holdings Guarantor that will allow such Lender or
the Administrative Agent, as applicable, to identify the Borrower, the other
Loan Parties and the Holdings Guarantor in accordance with the PATRIOT
Act.  This notice is given in accordance with the requirements of the PATRIOT
Act and is effective as to the Lenders and the Administrative Agent.
 
81

--------------------------------------------------------------------------------


SECTION 9.20. No Fiduciary Duty. (a) .  The Administrative Agent, the Arranger,
the Bookrunner, each Lender and their respective Affiliates (collectively, the
“Lender Parties”), may have economic interests that conflict with those of the
Borrower, its Subsidiaries and the Holdings Guarantor.  The Borrower and the
Holdings Guarantor agree that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any of the Lender Parties and the Borrower, its
Subsidiaries, its stockholders or its other affiliates.  The Borrower and the
Holdings Guarantor acknowledge and agree that (i) the transactions contemplated
by the Loan Documents are arm’s-length commercial transactions between the
Lender Parties, on the one hand, and the Borrower, its applicable Subsidiaries
and the Holdings Guarantor, on the other, (ii) in connection therewith and with
the process leading to such transaction each of the Lender Parties is acting
solely as a principal and not the agent or fiduciary of the Borrower, any of its
Subsidiaries or the Holdings Guarantor, or their respective management,
stockholders, creditors or any other Person, (iii) no Lender Party has assumed
an advisory or fiduciary responsibility in favor of the Borrower, any of its
Subsidiaries or the Holdings Guarantor with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising the
Borrower, any of its Subsidiaries or the Holdings Guarantor on other matters) or
any other obligation to the Borrower, any of its Subsidiaries or the Holdings
Guarantor except the obligations expressly set forth in the Loan Documents and
(iv) each of the Borrower, its Subsidiaries and the Holdings Guarantor have
consulted their own legal and financial advisors to the extent they have deemed
appropriate.  Each of the Borrower and the Holdings Guarantor further
acknowledges and agrees that it and each of the Borrower’s Subsidiaries is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  Each of the Borrower and the
Holdings Guarantor agrees that it will not, and the Borrower will cause each of
its Subsidiaries not to, claim that any Lender Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, any of its Subsidiaries or the Holdings Guarantor, in connection with
such transactions or the process leading thereto.
 
SECTION 9.21. Judgment Currency.  (a)  The Loan Parties’ and the Holdings
Guarantors’ obligations hereunder and under the other Loan Documents to make
payments in Dollars shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars, except to the extent that such tender or recovery results in
the effective receipt by the Administrative Agent or the respective Lender of
the full amount of Dollars expressed to be payable to the Administrative Agent
or such Lender under this Agreement or the other Loan Documents.  If, for the
purpose of obtaining or enforcing judgment against any Loan Party or the
Holdings Guarantor in any court or in any jurisdiction, it becomes necessary to
convert into or from any currency other than Dollars (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in Dollars,
the conversion shall be made at the Dollar Equivalent determined as of the
Business Day immediately preceding the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
 
(b) If there is a change in the rate of exchange prevailing between the Judgment
Currency Conversion Date and the date of actual payment of the amount due, the
Loan Parties and the Holdings Guarantor shall pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.
 
82

--------------------------------------------------------------------------------


(c) For purposes of determining the Dollar Equivalent or any other rate of
exchange for this Section 9.21, such amounts shall include any premium and costs
payable in connection with the purchase of Dollars.
 
[Signature Pages Follow]
 

 
83 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 
 
                                  FLEXSYS VERKAUF GMBH, as Borrower



 
By:  /s/ Jürgen Wnack

Name:  Jürgen Wnack
Title:  Geschaftsfuhrer




FLEXSYS VERWALTUNGS- UND BETEILIGUNGSGESELLSCHAFT MBH, as Holdings Guarantor




 
By:  /s/ Jürgen Wnack

Name:  Jürgen Wnack
Title:  Geschaftsfuhrer


 


JEFFERIES FINANCE LLC, as Administrative Agent, Arranger and Bookrunner


 


 
By:  /s/ E. J. Hess

Name:  E. J. Hess
Title:  Managing Director









 
 

--------------------------------------------------------------------------------

 





JEFFERIES FINANCE LLC, as Lender
 
 
By: /s/ E. H. Hess

Name:  E. J. Hess
Title:  Managing Director



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------